



Exhibit 10.1




EXECUTION VERSION
 
 
 
 
 























Fastenal Company










$200,000,000 Master Note Facility






______________


Master Note Agreement


______________








Dated as of July 20, 2016














 
 
 
 
 














--------------------------------------------------------------------------------






Table of Contents




Section
Heading                    Page

SECTION 1.
AUTHORIZATION OF SHELF NOTES
1
SECTION 2.
SALE AND PURCHASE OF SHELF NOTES; SUBSIDIARY GUARANTY
2
Section 2.1
Sale and Purchase of Shelf Notes
2
Section 2.2
Subsidiary Guaranty
7
SECTION 3.
CLOSING
7
Section 3.1
Facility Closings
7
Section 3.2
Rescheduled Facility Closings
7
SECTION 4.
CONDITIONS TO CLOSING
8
Section 4.1
Representations and Warranties
8
Section 4.2
Performance; No Default
8
Section 4.3
Compliance Certificates
8
Section 4.4
Subsidiary Guaranty and Confirmations
9
Section 4.5
Opinions of Counsel
9
Section 4.6
Purchase Permitted By Applicable Law, Etc
10
Section 4.7
Sale of Other Notes
10
Section 4.8
Payment of Fees
10
Section 4.9
Private Placement Number
10
Section 4.10
Changes in Corporate Structure
10
Section 4.11
Proceedings and Documents
11
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
11
Section 5.1
Organization; Power and Authority
11
Section 5.2
Authorization, Etc
11
Section 5.3
Disclosure
12
Section 5.4
Organization and Ownership of Shares of Subsidiaries; Affiliates
12
Section 5.5
Financial Statements; Material Liabilities
13
Section 5.6
Compliance with Laws, Other Instruments, Etc
14
Section 5.7
Governmental Authorizations, Etc
14



--i-

--------------------------------------------------------------------------------



Table of Contents
(continued)


Section 5.8
Litigation; Observance of Statutes and Orders
14
Section 5.9
Taxes
14
Section 5.10
Title to Property; Leases
15
Section 5.11
Licenses, Permits, Etc
15
Section 5.12
Compliance with ERISA
15
Section 5.13
Private Offering by the Company
16
Section 5.14
Use of Proceeds; Margin Regulations
16
Section 5.15
Existing Indebtedness
17
Section 5.16
Foreign Assets Control Regulations, Etc
17
Section 5.17
Status under Certain Statutes
18
Section 5.18
Notes Rank Pari Passu
18
Section 5.19
Environmental Matters
18
Section 5.20
Employee Relations
19
Section 5.21
Burdensome Provisions
19
Section 5.22
Insurance
19
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
19
Section 6.1
Purchase for Investment
19
Section 6.2
Source of Funds
19
SECTION 7.
INFORMATION AS TO COMPANY
21
Section 7.1
Financial and Business Information
21
Section 7.2
Officer's Certificate
24
Section 7.3
Visitation
25
Section 7.4
Electronic Delivery
25
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
26
Section 8.1
Required Prepayments; Maturity
26
Section 8.2
Optional Prepayments with Make-Whole Amount or Prepayment Premium
26
Section 8.3
Allocation of Partial Prepayments
27
Section 8.4
Maturity; Surrender, Etc
27
Section 8.5
Purchase of Notes
27



--ii-

--------------------------------------------------------------------------------



Table of Contents
(continued)


Section 8.6
Prepayment Upon Change of Control
28
Section 8.7
Make-Whole Amount
30
Section 8.8
Payments Due on Non-Business Days
31
SECTION 9.
AFFIRMATIVE COVENANTS
32
Section 9.1
Compliance with Laws
32
Section 9.2
Insurance
32
Section 9.3
Maintenance of Properties
32
Section 9.4
Payment of Taxes
32
Section 9.5
Corporate Existence, Etc
33
Section 9.6
Notes to Rank Pari Passu
33
Section 9.7
Books and Records
33
Section 9.8
Subsidiary Guarantors
33
Section 9.9
Most Favored Lender Treatment
34
SECTION 10.
NEGATIVE COVENANTS
35
Section 10.1
Transactions with Affiliates
35
Section 10.2
Merger; Consolidation
35
Section 10.3
Line of Business
36
Section 10.4
Economic Sanctions, Etc
36
Section 10.5
Indebtedness
36
Section 10.6
Liens
37
Section 10.7
Sale of Assets
39
Section 10.8
Investments
40
Section 10.9
Restricted Payments
40
Section 10.10
Hedge Agreements
41
Section 10.11
Changes in Fiscal Periods
41
Section 10.12
No Further Negative Pledges; Restrictive Agreements
41
Section 10.13
Financial Covenants
43
SECTION 11.
EVENTS OF DEFAULT
43
SECTION 12.
REMEDIES ON DEFAULT, ETC
46



--iii-

--------------------------------------------------------------------------------



Table of Contents
(continued)


Section 12.1
Acceleration
46
Section 12.2
Other Remedies
46
Section 12.3
Rescission
47
Section 12.4
No Waivers or Election of Remedies, Expenses, Etc
47
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
47
Section 13.1
Registration of Notes
47
Section 13.2
Transfer and Exchange of Notes
48
Section 13.3
Replacement of Notes
48
SECTION 14.
PAYMENTS ON NOTES
48
Section 14.1
Place of Payment
48
Section 14.2
Home Office Payment
49
SECTION 15.
EXPENSES, ETC
49
Section 15.1
Transaction Expenses
49
Section 15.2
Survival
50
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
50
SECTION 17.
AMENDMENT AND WAIVER
50
Section 17.1
Requirements
50
Section 17.2
Solicitation of Holders of Notes
51
Section 17.3
Binding Effect, Etc
52
Section 17.4
Notes Held by Company, Etc
52
SECTION 18.
NOTICES
52
SECTION 19.
REPRODUCTION OF DOCUMENTS
53
SECTION 20.
CONFIDENTIAL INFORMATION
53
SECTION 21.
SUBSTITUTION OF PURCHASER
54
SECTION 22.
MISCELLANEOUS
55
Section 22.1
Successors and Assigns
55
Section 22.2
Accounting Terms
55
Section 22.3
Severability
55
Section 22.4
Construction, Etc
56



--iv-

--------------------------------------------------------------------------------



Table of Contents
(continued)


Section 22.5
Counterparts
56
Section 22.6
Governing Law
56
Section 22.7
Jurisdiction and Process; Waiver of Jury Trial
56
Section 22.8
Transaction References
57





--v-

--------------------------------------------------------------------------------







Schedules to Master Note Agreement


Schedule A
—


Defined Terms
 
 
 
Schedule 1-A
—


Form of Fixed Rate Shelf Note
 
 
 
Schedule 1-B
—


Form of Floating Rate Shelf Note
 
 
 
Schedule 2.1(c)
—


Form of Request for Purchase
 
 
 
Schedule 2.1(e)
—


Form of Confirmation of Acceptance
 
 
 
Schedule 2.2
—


Form of Subsidiary Guaranty
 
 
 
Schedule 4.4
—


Form of Confirmation of Guaranty
 
 
 
Schedule 4.5(a)
—


Form of Opinion of Special Counsel for the Company and the Subsidiary Guarantors
 
 
 
Schedule 4.5(b)
—


Form of Opinion of the General Counsel to the Company and the Subsidiary
Guarantors
 
 
 
Schedule 4.5(c)
—


Form of Opinion of Special Counsel for the Purchasers
 
 
 
Schedule 5.4
—


Subsidiaries of the Company and Ownership of Subsidiary Stock; Other Affiliates;
Directors and Senior Officers
 
 
 
Schedule 5.15
—


Existing Indebtedness
 
 
 
Schedule 10.6(f)
—


Existing Liens
 
 
 
Schedule 10.8(b)
—


Existing Investments
 
 
 
Schedule B
—


Information Relating to Investor Group Representatives












--------------------------------------------------------------------------------





Fastenal Company
2001 Theurer Boulevard
Winona, Minnesota 55987
$200,000,000 Master Note Facility


Dated as of July 20, 2016


Metropolitan Life Insurance Company (“MetLife”)
NYL Investors LLC (“NYL”)
PGIM, Inc. (formerly known as Prudential Investment Management, Inc.)
(“Prudential”)
MetLife (in its capacity as a purchaser
of any Shelf Note hereunder),
each MetLife Affiliate (as hereinafter
defined), each NYL Affiliate (as hereinafter
defined) and each Prudential Affiliate (as hereinafter
defined), which becomes bound by certain
provisions of this Agreement as hereinafter
provided (each a “Purchaser” and collectively, the “Purchasers”)
Ladies and Gentlemen:
Fastenal Company, a Minnesota corporation (the “Company”), agrees with each
Investor Group Representative and each Purchaser as follows:
Certain capitalized and other terms used in this Agreement are defined in
Schedule A. References to a “Schedule” or an “Exhibit” are to a Schedule or an
Exhibit attached to this Agreement unless otherwise specified. References to a
“Section” are reference to a Section of this Agreement unless otherwise
specified. References to any time of day are to New York City local time unless
otherwise specified.

SECTION 1.
Authorization of Shelf Notes.

The Company may authorize the issue of its senior promissory notes (the “Shelf
Notes,” such term to include any such notes issued in substitution thereof
pursuant to Section 13) in the aggregate principal amount outstanding from time
to time of up to $200,000,000, (a) to be dated the date of issue thereof, (b) to
mature, in the case of each Fixed Rate Note so issued, no more than 12 years
after the date of original issuance thereof and, in the case of each Floating
Rate Note so issued, no more than 10 years after the date of original issuance
thereof, (c) to have an average life, in the case of each Fixed Rate Note so
issued, of no more than 12 years after the date of original issuance thereof
and, in the case of each Floating Rate Note so issued, of no more than 10 years
after the date of original issuance thereof, (d) to bear interest on the unpaid
balance thereof from




--------------------------------------------------------------------------------




the date thereof at the rate per annum as shall be set forth, in the case of
each Shelf Note so issued, in the Confirmation of Acceptance with respect to
such Shelf Note delivered pursuant to Section 2.1(e) or, upon the occurrence and
during continuance of an Event of Default and subject to the other conditions
set forth in such Shelf Note, at the Default Rate set forth in such Shelf Note,
(e) to have such other particular terms as shall be set forth, in the case of
each Shelf Note so issued, in the Confirmation of Acceptance with respect to
such Shelf Note delivered pursuant to Section 2.1(e), and (f) to be
substantially in the form of Schedule 1-A in the case of Fixed Rate Notes or
Schedule 1-B in the case of Floating Rate Notes. Notwithstanding anything to the
contrary contained herein, the Company acknowledges that a given Purchaser may
require a shorter maturity or average life as a condition to its participation
in an offered Series. The terms “Note” and “Notes” as used herein shall include
each Shelf Note delivered pursuant to any provision of this Agreement and each
Note delivered in substitution or exchange for any such Note pursuant to any
such provision. Notes which have (1) the same final maturity, (2) the same
principal prepayment dates, (3) the same principal prepayment amounts (as a
percentage of the original principal amount of each Note), (4) the same interest
rate, (5) the same interest payment periods and (6) the same date of issuance
(which, in the case of a Note issued in exchange for another Note, shall be
deemed for these purposes the date on which such Note’s ultimate predecessor
Note was issued), are herein called a “Series” of Notes.

SECTION 2.
Sale and Purchase of Shelf Notes; Subsidiary Guaranty.




Section 2.1    Sale and Purchase of Shelf Notes.
(a)Master Note Facility. Each Investor Group Representative, severally and not
jointly, is willing to consider, in its sole discretion and within limits which
may be authorized for its purchase or the purchase by an Investor Group
Affiliate from time to time, the purchase of Shelf Notes pursuant to this
Agreement; provided that in no event shall the aggregate principal amount of
Shelf Notes purchased by any Investor Group Affiliate and then outstanding
exceed the amount specified for the applicable Investor Group on Schedule B. The
willingness of the Investor Group Representatives to consider such purchase of
Shelf Notes is herein called the “Master Note Facility.” At any time, the
aggregate maximum principal amount of Shelf Notes stated in Section 1, minus the
aggregate original principal amount of Shelf Notes purchased and sold pursuant
to this Agreement prior to such time, minus the aggregate original principal
amount of Accepted Notes which have not yet been purchased and sold hereunder
prior to such time, plus the aggregate principal amount of Shelf Notes repaid or
prepaid pursuant to this Agreement prior to such time, is herein called the
“Available Facility Amount” at such time. NOTWITHSTANDING THE WILLINGNESS OF AN
INVESTOR GROUP REPRESENTATIVE TO CONSIDER PURCHASES OF SHELF NOTES BY ITSELF OR
AN INVESTOR GROUP AFFILIATE, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS
UNDERSTANDING THAT NEITHER ANY INVESTOR GROUP REPRESENTATIVE NOR ANY AFFILIATE
THEREOF SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR
TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE MASTER NOTE FACILITY SHALL


-2-

--------------------------------------------------------------------------------




IN NO WAY BE CONSTRUED AS A COMMITMENT BY ANY INVESTOR GROUP REPRESENTATIVE OR
ANY AFFILIATE THEREOF.
(b)Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (1) the third anniversary of the Effective Date
(or if such anniversary date is not a Business Day, the Business Day next
preceding such anniversary), (2) with respect to any Investor Group, the day
after the applicable Investor Group Representative shall have given to the
Company, or the Company shall have given to such Investor Group Representative,
a written notice stating that it elects to terminate the issuance and sale of
Shelf Notes to such Investor Group pursuant to this Agreement (or if such day is
not a Business Day, the Business Day next preceding such day), provided that no
such notice shall affect the purchase and sale of any Accepted Note the
Acceptance of which shall have occurred prior to the effective date of such
termination and each of the requirements of this Agreement to such purchase and
sale shall remain in full force and effect, (3) the termination of the Master
Note Facility under Section 12.1(a) of this Agreement and (4) with respect to
any Investor Group, upon the termination of the Master Note Facility by its
Investor Group Representative under Section 12.1(b) of this Agreement. The
period during which Shelf Notes may be issued and sold pursuant to this
Agreement is herein called the “Issuance Period.”
(c)Request for Purchase. The Company may from time to time during the Issuance
Period make requests for purchases of Shelf Notes (each such request being
herein called a “Request for Purchase”). Each Request for Purchase shall be made
to the Investor Group Representatives by confirmed email transmission, and shall
(1) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $10,000,000 (or, if less, the remaining Available
Facility Amount at the time such Request for Purchase is made) and not be
greater than the Available Facility Amount at the time such Request for Purchase
is made, (2) specify whether the interest rate will be fixed or floating, (3)
specify the principal amounts, final maturities, principal prepayment dates and
amounts, if any, and, in the case of Fixed Rate Notes, the interest payment
period (which shall be monthly, quarterly or semi-annually in arrears) and, in
the case of Floating Rate Notes, the Interest Period (which shall be one, three
or six months in arrears) and the Prepayment Premium, if any, of the Shelf Notes
covered thereby, (4) specify the proposed day for the closing of the purchase
and sale of such Shelf Notes, which shall be a Business Day during the Issuance
Period not less than 15 Business Days and not more than 270 days after the
making of such Request for Purchase (it being acknowledged by the Company that
the availability of a delayed Closing Day shall be subject to availability at
the time requested), (5) specify the number of the account and the name and
address of the depository institution to which the purchase prices of such Shelf
Notes are to be transferred on the Closing Day for such purchase and sale, (6)
specify the date by which Quotations are due which shall be not less than five
Business Days after the making of such Request for Purchase (the “Quotation
Response Date”), (7) certify that the representations and warranties contained
in Section 5 are correct on and as of the date of such Request for Purchase
(except for any such representation or warranty that by its terms is made only
as of a specific earlier date, in which case certifying that such representation
or warranty was correct as of such earlier date) and that there exists on the
date of such Request for Purchase no Default or Event of Default, (8) certify as
to


-3-

--------------------------------------------------------------------------------




the aggregate principal amount of Notes that will be outstanding after giving
effect to the issuance of the Shelf Notes requested thereby and (9) be
substantially in the form of Schedule 2.1(c). Each Request for Purchase shall be
in writing signed by the Company and shall be deemed made when received by the
Investor Group Representatives.
(d)Rate Quotes. On or prior to the applicable Quotation Response Date, an
Investor Group Representative may, but shall be under no obligation to, provide
to the Company by confirmed email transmission, in each case between 9:30 a.m.
and 1:30 p.m. (or such later time as such Investor Group Representative may
elect) interest rate or margin quotes, as the case may be, for the principal
amounts, final maturities, principal prepayment schedules, if any, interest
payment periods, and Prepayment Premium, if any, of Shelf Notes specified in
such Request for Purchase (each such interest rate or margin quote provided in
response to a Request for Purchase herein called a “Quotation”). Each Quotation
(1) relating to a Fixed Rate Note shall represent the interest rate per annum
payable on the outstanding principal balance of such Shelf Notes at which such
Investor Group Representative or an Investor Group Affiliate would be willing to
purchase such Shelf Notes at 100% of the principal amount thereof and (2)
relating to a Floating Rate Note, shall represent the Floating Rate Note Margin
over the LIBOR Rate for the specified Interest Period at which such Investor
Group Representative or an Investor Group Affiliate would be willing to purchase
such Shelf Notes at 100% of the principal amount thereof (in each case which
principal amount shall be less than the amount which would cause the aggregate
principal amount of Shelf Notes purchased by the applicable Investor Group and
then outstanding to exceed the amount specified for such Investor Group on
Schedule B).
(e)Acceptance. Within the Acceptance Window, an Authorized Officer of the
Company may, subject to Section 2.1(f), elect to accept on behalf of the Company
a Quotation as to the aggregate principal amount of the Shelf Notes specified in
the related Request for Purchase. Such election shall be made by an Authorized
Officer of the Company notifying the applicable Investor Group Representative(s)
(with a copy to each other Investor Group Representative) by confirmed email
transmission within the Acceptance Window that the Company elects to accept such
Quotation, specifying the Shelf Notes (each such Shelf Note being herein called
an “Accepted Note” and such acceptance being herein called an “Acceptance”). The
day the Company notifies the applicable Investor Group Representative(s) of an
Acceptance with respect to any Accepted Notes is herein called the “Acceptance
Day” for such Accepted Notes. Any Quotation as to which the applicable Investor
Group Representative does not receive an Acceptance within the Acceptance Window
shall expire, and no purchase or sale of Shelf Notes hereunder shall be made
based on any such expired Quotation. Subject to the terms and conditions hereof,
the Company agrees to sell to an Investor Group Representative and/or one or
more of its Investor Group Affiliates, and the applicable Investor Group
Representative agrees to purchase or cause the purchase by one or more of its
Investor Group Affiliates, the Accepted Notes at 100% of the principal amount of
such Notes. As soon as practicable following the Acceptance Day, the Company,
the applicable Investor Group Representative and each applicable Investor Group
Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Schedule 2.1(e)
(herein called a “Confirmation of Acceptance”). If the Accepted Note is a
Floating Rate Note, then the


-4-

--------------------------------------------------------------------------------




Floating Rate Note Margin specified in the Confirmation of Acceptance shall
remain constant for the life of such Note. If the Company should fail to execute
and return to the applicable Investor Group Representative within three Business
Days following the Company’s receipt thereof a Confirmation of Acceptance with
respect to any Accepted Notes, the applicable Investor Group Representative may
at its election at any time prior to such Investor Group Representative’s
receipt thereof cancel the closing with respect to such Accepted Notes by so
notifying the Company in writing.
(f)Market Disruption. Notwithstanding the provisions of Section 2.1(e), any
Quotation provided pursuant to Section 2.1(d) shall expire if prior to the time
an Acceptance with respect to such Quotation shall have been notified to the
applicable Investor Group Representative(s) in accordance with Section 2.1(e)
the domestic market for U.S. Treasury securities or derivatives shall have
closed, or there shall have occurred a general suspension, material limitation,
or significant disruption of trading in securities generally on the New York
Stock Exchange or in the domestic market for U.S. Treasury securities or
derivatives, or the financial futures market or the interest rate swap market
shall have closed or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in either such market. No
purchase or sale of Shelf Notes hereunder shall be made based on such expired
Quotation. If the Company thereafter notifies an Investor Group Representative
of the Acceptance of any such Quotation, such Acceptance shall be ineffective
for all purposes of this Agreement, and the applicable Investor Group
Representative shall promptly notify the Company that the provisions of this
Section 2.1(f) are applicable with respect to such Acceptance.
(g)Fees.
(1)Delayed Delivery Fee. If the closing of the purchase and sale of any Accepted
Note is delayed for any reason beyond the original Closing Day for such Accepted
Note, the Company will pay to each Purchaser which shall have agreed to purchase
such Accepted Note on the Cancellation Date or each Rescheduled Closing Day and,
if not a Rescheduled Closing Day, the actual Closing Day of such purchase and
sale a fee (“Delayed Delivery Fee”) calculated as follows:
in the case of an Accepted Note that is a Fixed Rate Note:
(BEY - MMY) X DTS/360 X PA
in the case of an Accepted Note that is a Floating Rate Note:
(FIR - OIR) X DTS/360 X PA
where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by the
applicable Investor Group Representative on the date such Investor Group
Representative receives notice of the delay in the closing for such Accepted
Note having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day or Rescheduled Closing Days for such Accepted Note (a new
alternative


-5-

--------------------------------------------------------------------------------




investment being selected by the applicable Investor Group Representative each
time such closing is delayed); “FIR” means Floating Interest Rate; “OIR” means
Overnight Interest Rate on funds deposited on each day from and including the
originally scheduled Closing Day for such Accepted Note, i.e., the actual rate
of interest, if any, received by the Purchaser which intends to purchase such
Accepted Note on the overnight deposit of the funds intended to be used for the
purchase of such Accepted Note, it being understood that reasonable efforts will
be made by or on behalf of the Purchaser to make any such deposit in an interest
bearing account; “DTS” means Days to Settlement, i.e., the number of actual days
elapsed from and including the originally scheduled Closing Day with respect to
such Accepted Note (in the case of the first such payment with respect to such
Accepted Note) or from and including the date of the next preceding payment (in
the case of any subsequent delayed delivery fee payment with respect to such
Accepted Note) to but excluding the actual Closing Day or Cancellation Date with
respect to such Accepted Note; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.
In no case shall the Delayed Delivery Fee be less than zero. Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with Section 3.2.
(2)Cancellation Fee. If the Company at any time notifies the applicable Investor
Group Representative in writing that the Company is canceling the closing of the
purchase and sale of any Accepted Note, or if the applicable Investor Group
Representative notifies the Company in writing under the circumstances set forth
in the penultimate sentence of Section 3.2 that the closing of the purchase and
sale of any Accepted Note is to be canceled, or if the closing of the purchase
and sale of any Accepted Note is not consummated on or prior to the last day of
the Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being the “Cancellation Date”), the Company
will pay to each Purchaser which shall have agreed to purchase any such Accepted
Note that is a Fixed Rate Note no later than one Business Day after the
Cancellation Date in immediately available funds an amount (the “Cancellation
Fee”) calculated as follows:
PI X PA
where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (i) the excess of the ask price (as determined by the
applicable Investor Group Representative) of the Hedge Treasury Note(s) on the
Cancellation Date over the bid price (as determined by the applicable Investor
Group Representative) of the Hedge Treasury Note(s) on the Acceptance Day for
such Accepted Note by (ii) such bid price; and “PA” has the meaning in Section
2.1(g)(1). The foregoing bid and ask prices shall be as reported by TradeWeb LLC
(or, if such data for any reason ceases to be available through TradeWeb LLC,
any publicly available source of similar market data). Each price shall be based
on a


-6-

--------------------------------------------------------------------------------




U.S. Treasury security having a par value of $100.00 and shall be rounded to the
second decimal place. In no case shall the Cancellation Fee be less than zero.
In the case of any such Accepted Note that is a Floating Rate Note, the Company
will pay to each Purchaser which shall have agreed to purchase such Accepted
Note no later than two Business Days after the Cancellation Date in immediately
available funds the Breakage Amount, if any, with respect to such Accepted Note.
(h)Determination and Notification of Floating Interest Rates. Prior to the
commencement of any Interest Period with respect to a Floating Rate Note, the
applicable Investor Group Representative shall determine the Floating Interest
Rate applicable to such Notes, and will give notice (by email or facsimile) to
the Company, together with a copy of the appropriate “Page BBAM 1” on Bloomberg
Financial Markets (or any successor service or page), specifying LIBOR as so
determined. All such determinations by the applicable Investor Group
Representative shall be binding on the Company in the absence of manifest error.
The Interest Period specified in the relevant Confirmation of Acceptance for a
Floating Rate Note shall remain constant during the life of such Note.



Section 2.2    Subsidiary Guaranty. The payment by the Company of all amounts
due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
Agreement dated as of July 20, 2016, which shall be substantially in the form of
Schedule 2.2 (the “Subsidiary Guaranty”).



SECTION 3.
Closing.




Section 3.1    Facility Closings. Not later than 11:30 a.m. on the Closing Day
for any Accepted Notes, the Company will deliver to each Purchaser listed in the
Confirmation of Acceptance(s) relating thereto at the offices of Schiff Hardin
LLP, 233 S. Wacker Drive, Suite 6600, Chicago, Illinois 60606 or at such other
location selected by the applicable Investor Group Representative, the Accepted
Notes to be purchased by such Purchaser in the form of one or more Notes in
authorized denominations as such Purchaser may request for each Series of
Accepted Notes to be purchased on such Closing Day, dated such Closing Day and
registered in such Purchaser’s name (or in the name of its nominee), against
payment of the purchase price thereof by transfer of immediately available funds
for credit to the Company’s account specified in the Request for Purchase of
such Notes. Each closing of Shelf Notes is referred to as a “Closing.”



Section 3.2    Rescheduled Facility Closings. If the Company fails to tender to
any Purchaser the Accepted Notes to be purchased by such Purchaser on the
scheduled Closing Day for such Accepted Notes as provided above in Section 3.1,
or any of the conditions specified in Section 4 shall not have been fulfilled or
expressly waived in writing by the applicable Investor Group Representative(s)
by the time required on such scheduled Closing Day, the Company shall, prior to
1:00 p.m., on such scheduled Closing Day notify the applicable Investor Group
Representative(s) (which notification shall be deemed received by each
applicable Purchaser) in writing whether (a) such closing is to be rescheduled
(such rescheduled date to be a Business Day during the Issuance Period not less
than one Business Day and not more than 10 Business Days after such scheduled
Closing Day (the “Rescheduled Closing Day”)) and certify to the applicable
Investor Group Representative(s) (which certification shall be for the benefit


-7-

--------------------------------------------------------------------------------




of each applicable Purchaser) that the Company reasonably believes that it will
be able to comply with the conditions set forth in Section 4 on such Rescheduled
Closing Day and that the Company will pay the Delayed Delivery Fee in accordance
with Section 2.1(g)(1) or (b) such closing is to be canceled. In the event that
the Company shall fail to give such notice referred to in the second preceding
sentence, the applicable Investor Group Representative(s) (on behalf of each
Purchaser which is an Affiliate thereof) may at its election, at any time after
1:00 p.m. on such scheduled Closing Day, notify the Company in writing that such
closing is to be canceled. Notwithstanding anything to the contrary appearing in
this Agreement, the Company may not elect to reschedule a closing with respect
to any given Accepted Notes on more than one occasion, unless the applicable
Investor Group Representative(s) shall have otherwise consented in writing.



SECTION 4.
Conditions to Closing.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing for such Notes is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:

Section 4.1    Representations and Warranties.
(a)Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of such Closing (except for any such representation or warranty that by
its terms is made only as of a specific earlier date, in which case such
representation or warranty shall be correct as of such earlier date).
(b)Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of such Closing (except for
any such representation or warranty that by its terms is made only as of a
specific earlier date, in which case such representation or warranty shall be
correct as of such earlier date).



Section 4.2    Performance; No Default. The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement and the Subsidiary Guaranty required to be performed
or complied with by it prior to or at the time of such Closing. Immediately
before and after giving effect to the issue and sale of such Notes at such
Closing (and the application of the proceeds thereof as contemplated by Section
5.14), no Default or Event of Default shall have occurred and be continuing.



Section 4.3    Compliance Certificates.
(a)Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of such Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.10 have been
fulfilled.
(b)General Counsel’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate of its General Counsel, dated the date
of such Closing, certifying as to (1) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (2) the Company’s organizational documents as
then in effect.
(c)Officer’s Certificates of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the date of


-8-

--------------------------------------------------------------------------------




such Closing, certifying that the conditions specified in Sections 4.1(b), 4.2
and 4.10 have been fulfilled.
(d)Secretary’s Certificates of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of its Secretary
or an Assistant Secretary, dated the date of such Closing, certifying as to
(1) the resolutions attached thereto and other corporate or other proceedings
relating to the authorization, execution and delivery of the Subsidiary Guaranty
and (2) such Subsidiary Guarantor’s organizational documents as then in effect.
(e)Good Standing Certificates. The Company and each Subsidiary Guarantor shall
have delivered to such Purchaser a certificate of good standing or existence
dated as of a recent date from the Secretary of State of its state of formation
and, to the extent requested by such Purchaser, each other jurisdiction where
the Company or such Subsidiary Guarantor is required to be qualified to do
business and where the failure to be so qualified and in good standing would
reasonably be expected to have a Material Adverse Effect.
(f)Certified Articles. The Company and each Subsidiary Guarantor shall have
delivered to such Purchaser certified copies of the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents from the Secretary of State of its state of
formation (but only if such registered organizational documents have been
modified since the last certified set thereof delivered to such Purchaser).



Section 4.4    Subsidiary Guaranty and Confirmations. Each Subsidiary Guarantor
which is a party to the Subsidiary Guaranty shall have delivered to such
Purchaser a Confirmation of Guaranty Agreement, dated the date of such Closing,
in the form of Schedule 4.4 (each as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof, a
“Confirmation of Guaranty”) and each other Person which is required to execute a
Subsidiary Guaranty with respect to such Notes pursuant to Section 9.8 shall
have executed and delivered such Subsidiary Guaranty.



Section 4.5    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of such
Closing (a) from Faegre Baker Daniels LLP, special counsel for the Company and
the Subsidiary Guarantors, covering the matters set forth in Schedule 4.5(a) and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers), (b) from the
General Counsel to the Company and the Subsidiary Guarantors, covering the
matters set forth in Schedule 4.5(b) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request and (c) from Schiff Hardin LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Schedule 4.5(c) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.




-9-

--------------------------------------------------------------------------------





Section 4.6    Purchase Permitted By Applicable Law, Etc. On the date of such
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect at the time the
Quotation for such Notes was provided by the applicable Investor Group
Representative. If requested by such Purchaser, such Purchaser shall have
received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.



Section 4.7    Sale of Other Notes. Contemporaneously with such Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in the
applicable Confirmation of Acceptance(s).



Section 4.8    Payment of Fees. Without limiting Section 15.1, the Company shall
have paid on or before such Closing (a) to each Purchaser (1) the Draw Fee, if
any, due to such Purchaser and (2) any other fees due it pursuant to or in
connection with this Agreement, including any Delayed Delivery Fee due pursuant
to Section 2.1(g)(1) and (b) the reasonable fees, charges and disbursements of
the Purchasers’ special counsel referred to in Section 4.5(b) to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to such Closing.



Section 4.9    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Series of Notes being issued at such Closing.



Section 4.10    Changes in Corporate Structure. Except as permitted by this
Agreement, neither the Company nor any Subsidiary Guarantor shall have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Section 5.5 or delivered to each
Investor Group Representative pursuant to Section 7.1.




-10-

--------------------------------------------------------------------------------





Section 4.11    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.



SECTION 5.
Representations and Warranties of the Company.

The Company represents and warrants to each Investor Group Representative and
each Purchaser that:

Section 5.1    Organization; Power and Authority.
(a)The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the Properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.
(b)Each Subsidiary Guarantor is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Subsidiary Guarantor has the corporate or
other legal entity power and authority to own or hold under lease the Properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver the Subsidiary Guaranty and to
perform the provisions thereof.



Section 5.2    Authorization, Etc.
(a)This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (1)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
(b)The Subsidiary Guaranty has been duly authorized by all necessary corporate
or other legal entity action on the part of each Subsidiary Guarantor, and the
Subsidiary Guaranty constitutes a legal, valid and binding obligation of each
Subsidiary Guarantor


-11-

--------------------------------------------------------------------------------




enforceable against each such Subsidiary Guarantor in accordance with its terms,
except as such enforceability may be limited by (1) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (2) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).



Section 5.3    Disclosure. This Agreement, the financial statements described in
Section 5.5 and the documents, certificates or other writings delivered to any
Investor Group Representative or any Purchaser by or on behalf of the Company in
connection with the transactions contemplated hereby (this Agreement, such
financial statements and such documents, certificates or other writings
delivered to each Investor Group Representative in connection with entering into
this Agreement (in the case of the making of this representation upon the
signing of this Agreement), or delivered to any Investor Group Representative or
any Purchaser in connection with this Agreement or such Purchaser’s purchase of
Notes prior to the day the applicable Quotation for such Series of Notes was
provided by the applicable Investor Group Representative or requested by an
Investor Group Representative as a condition to providing a Quotation for such
Series of Notes (in the case of the making of this representation in connection
with the issuance of such Series of Notes) being referred to, collectively, as
the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Disclosure Documents, since
December 31, 2015, in the case of the making of this representation at the time
of the signing of this Agreement, and since the end of the most recent fiscal
year of the Company for which audited financial statements have been furnished
prior to the day the applicable Quotation for such Series of Notes was provided
by the applicable Investor Group Representative pursuant to Section 2.1(d) with
respect to any Series of Notes for which this representation is being made, in
the case of the making of its representation in connection with the Request for
Purchase with respect to such Series of Notes and the issuance of such Series of
Notes, there has been no change in the financial condition, operations, business
or Properties of the Company or any Subsidiary except changes that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



Section 5.4    Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a)Schedule 5.4 (or as such Schedule 5.4 may be updated by the Company pursuant
to a Request for Purchase delivered pursuant to Section 2.1(c)) contains (except
as noted therein) complete and correct lists of (1) the Company’s Subsidiaries,
showing, as to each Subsidiary, the name thereof, the jurisdiction of its
organization and the percentage of shares of each class of its Capital Stock
outstanding owned by the Company and each other Subsidiary, (2) the Company’s
Controlled Affiliates and, to the best of the Company’s knowledge, its other
Affiliates, other than Subsidiaries, and (3) the Company’s directors and senior
officers. As of the Effective Date, except as disclosed in Schedule 5.4, no
Subsidiary is liable under a Guaranty Obligation with respect to any
Indebtedness of the Company or any Subsidiary under any Material Credit Facility
and no Subsidiary is a borrower or co-borrower under any Material Credit
Facility.


-12-

--------------------------------------------------------------------------------




(b)All of the outstanding shares of Capital Stock of each Subsidiary owned by
the Company and its Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Company or another Subsidiary free and clear
of any Lien that is prohibited by this Agreement.
(c)Each Non-Guarantor Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
legal entity power and authority to own or hold under lease the Properties it
purports to own or hold under lease and to transact the business it transacts
and proposes to transact.



Section 5.5    Financial Statements; Material Liabilities. The Company has
delivered to each Investor Group Representative and each Purchaser copies of the
following financial statements: (a) a Consolidated balance sheet of the Company
and its Subsidiaries as of the last day of each of the three fiscal years of the
Company most recently completed prior to the date as of which this
representation is made or repeated to such Investor Group Representative and
such Purchaser (herein, the “delivery date”) (other than fiscal years completed
within 90 days prior to the delivery date for which audited financial statements
have not been released) and Consolidated statements of income, cash flows and
shareholders’ equity of the Company and its Subsidiaries for each such year, all
audited by independent public accountants of recognized national standing and
(b) a Consolidated balance sheet of the Company and its Subsidiaries as at the
end of the quarterly period (if any) most recently completed prior to the
delivery date and after the end of the most recent fiscal year for which
financial statements have been delivered pursuant to clause (a) above (other
than (1) quarterly periods completed within 45 days prior to the delivery date
for which financial statements have not been released and (2) for the last
quarterly period in any fiscal year, provided that, in the case of this clause
(2), the Company shall have delivered the Consolidated balance sheet for the
third quarterly period in such fiscal year) and Consolidated statements of
income, cash flows and, if then prepared by the Company, shareholders’ equity
for the periods from the beginning of the fiscal year in which such quarterly
periods are included to the end of such quarterly periods, setting forth in each
case in comparative form the figures for the corresponding periods in the
previous fiscal year and prepared by the Company. All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified therein and
the consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.




-13-

--------------------------------------------------------------------------------





Section 5.6    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by (a) the Company of this Agreement and the Notes and
(b) each Subsidiary Guarantor of the Subsidiary Guaranty will not
(1) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, shareholders agreement or
any other agreement or instrument to which the Company or any Subsidiary is
bound or by which the Company or any Subsidiary or any of their respective
Properties may be bound or affected, (2) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary or (3) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary.



Section 5.7    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by (a) the Company of this Agreement or the Notes or (b) any Subsidiary
Guarantor of the Subsidiary Guaranty.



Section 5.8    Litigation; Observance of Statutes and Orders.
(a)There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)Neither the Company nor any Subsidiary is (1) in violation of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
(2) in violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.



Section 5.9    Taxes. The Company and its Subsidiaries have filed all income tax
or similar tax returns and all other material tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments payable by them, to
the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which, individually or in the aggregate, is not Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
As of the Effective Date, the U.S. federal income tax liabilities of the Company
and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2012.




-14-

--------------------------------------------------------------------------------





Section 5.10    Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective Material Properties, including all
such Properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or delivered to each Investor Group Representative pursuant to
Section 7.1 or purported to have been acquired by the Company or any Subsidiary
after such date (except as sold or otherwise disposed of in the ordinary course
of business prior to the Effective Date or in compliance with Section 10.7 after
the Effective Date), in each case free and clear of Liens prohibited by this
Agreement, except for those defects in title that, individually or in the
aggregate, would not have a Material Adverse Effect. All Material leases are
valid and subsisting and are in full force and effect in all material respects.



Section 5.11    Licenses, Permits, Etc. The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect.



Section 5.12    Compliance with ERISA.
(a)The Company and each ERISA Affiliate have operated and administered each Plan
in compliance with all applicable laws except for such instances of
noncom-pliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. 
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, Properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.
(b)The present value of the aggregate benefit liabilities under each of the
Plans which is a defined benefit plan (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value,” “defined benefit plan” and “present value” have the
meaning specified in section 3 of ERISA.
(c)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.


-15-

--------------------------------------------------------------------------------




(d)The expected postretirement benefit obligation (determined as of the last day
of the Company’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.
(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.



Section 5.13    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes, the Subsidiary Guaranty or any
similar Securities for sale to, or solicited any offer to buy the Notes, the
Subsidiary Guaranty or any similar Securities from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Purchasers and the
other Investor Group Representatives, each of which has been offered the Notes
and the Subsidiary Guaranty at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes or the execution and delivery of
the Subsidiary Guaranty to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.



Section 5.14    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of Shelf Notes for working capital and general corporate
purposes, including the repayment of Indebtedness under the Bank Credit
Agreement and the funding of Permitted Acquisitions, capital expenditures,
dividends on its Capital Stock and repurchases of its Capital Stock. No part of
the proceeds of the sale of any Notes will be used to finance a Hostile Tender
Offer. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221) (other than the purchase of Capital Stock of
the Company that is concurrently retired), or for the purpose of buying or
carrying or trading in any Securities under such circumstances as to involve the
Company in a violation of Regulation X of said Board (12 CFR 224) or to involve
any broker or dealer in a violation of Regulation T of said Board (12 CFR 220).
Margin stock does not constitute more than 5% of the value of the consolidated
assets of the Company and its Subsidiaries and the Company does not have any
present intention that margin stock will constitute more than 5% of the value of
such assets. As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.




-16-

--------------------------------------------------------------------------------





Section 5.15    Existing Indebtedness.
(a)Except as described therein, Schedule 5.15 (or as such Schedule 5.15 may be
updated by the Company pursuant to a Request for Purchase delivered pursuant to
Section 2.1(c)) sets forth as of June 30, 2016 (or, in the case of any updated
Schedule 5.15 delivered pursuant to a Request for Purchase, the date specified
therein) a complete and correct list of all outstanding Indebtedness of the
Company and its Subsidiaries (other than intercompany Indebtedness) (including
descriptions of the obligors and obligees, principal amounts outstanding, any
collateral therefor and any Guaranties thereof), since which date there has been
no Material change in the amounts, interest rates (in the case of fixed interest
rates) or interest rate margins (in the case of floating interest rates),
sinking funds, installment payments or maturities of the Indebtedness of the
Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default, and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to Indebtedness under any Material
Credit Facility or any other Indebtedness of the Company or any Subsidiary the
outstanding principal amount of which exceeds $5,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.
(b)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company or any Subsidiary
Guarantor, except as disclosed in Schedule 5.15 (or as such Schedule 5.15 may be
updated by the Company pursuant to a Request for Purchase delivered pursuant to
Section 2.1(c)).



Section 5.16    Foreign Assets Control Regulations, Etc.
(a)Neither the Company nor any Controlled Entity (1) is a Blocked Person, (2)
has been notified that its name appears or may in the future appear on a State
Sanctions List or (3) is a target of sanctions that have been imposed by the
United Nations or the European Union.
(b)Neither the Company nor any Controlled Entity (1) has violated, been found in
violation of, or been charged or convicted under, any applicable U.S. Economic
Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (2) to the
Company’s knowledge, is under investigation by any Governmental Authority for
possible violation of any U.S. Economic Sanctions Laws, Anti-Money Laundering
Laws or Anti-Corruption Laws.
(c)No part of the proceeds from the sale of the Notes hereunder:
(a)constitutes or will constitute funds obtained on behalf of any Blocked Person
or will otherwise be used by the Company or any Controlled Entity,


-17-

--------------------------------------------------------------------------------




directly or indirectly, (1) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (2) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (3) otherwise in violation of any U.S. Economic Sanctions Laws;
(b)will be used, directly or indirectly, in violation of, or cause any Purchaser
to be in violation of, any applicable Anti-Money Laundering Laws; or
(c)will be used, directly or indirectly, for the purpose of making any improper
payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d)The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.



Section 5.17    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.



Section 5.18    Notes Rank Pari Passu. Except as required by Section 10.6(l),
each Series of Notes and all other obligations of the Company under this
Agreement shall at all times remain direct and unsecured obligations of the
Company ranking pari passu as against the assets of the Company with all other
Notes from time to time issued and outstanding hereunder without any preference
among themselves and pari passu with all other present and future unsecured
Senior Debt (actual or contingent) of the Company, including, without
limitation, all unsecured Senior Debt (actual or contingent) of the Company
described in Schedule 5.15.



Section 5.19    Environmental Matters. In the ordinary course of its business,
the officers of the Company consider the effect of Environmental Laws on the
business of the Company and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
due to Environmental Laws. On the basis of this consideration, the Company has
concluded its Property and operations and those of its Subsidiaries are in
compliance with applicable Environmental Laws, except where failure to be in
such compliance would not reasonably be expected to have a Material Adverse
Effect, and that none of the Company or any of its Subsidiaries is subject to
any liability under Environmental Laws that individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary has received any notice to the effect that its
Property and/or operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any Hazardous Material, which noncompliance or remedial
action would reasonably be expected to have a Material Adverse Effect.


-18-

--------------------------------------------------------------------------------







Section 5.20    Employee Relations. The Company knows of no pending, threatened
or contemplated strikes, work stoppage or other collective labor disputes
involving its employees or those of its Subsidiaries that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.



Section 5.21    Burdensome Provisions. The Company and its Subsidiaries do not
presently anticipate that future expenditures needed to meet the provisions of
any statutes, orders, rules or regulations of a Governmental Authority will be
so burdensome as to have a Material Adverse Effect. No Subsidiary is party to
any agreement or instrument or otherwise subject to any consensual restriction
or encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Capital Stock to the Company or any
Subsidiary or to transfer any of its assets or Properties to the Company or any
other Subsidiary in each case other than as permitted by Section 10.12.



Section 5.22    Insurance. The Properties of the Company and each Subsidiary are
insured with financially sound and reputable insurance companies against at
least such risks and in at least such amounts as are customarily maintained by
similar businesses and as may be required by applicable law (including, without
limitation, hazard and business interruption insurance).



SECTION 6.
Representations of the Purchasers.




Section 6.1    Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.



Section 6.2    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of


-19-

--------------------------------------------------------------------------------




separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser’s state of domicile; or
(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
(c)the Source is either (1) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (2) a bank collective investment fund, within the
meaning of PTE 91-38 and, except as disclosed by such Purchaser to the Company
in writing pursuant to this clause (c), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or
(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (1) the identity of such QPAM
and (2) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
(e)the Source constitutes assets of a “plan(s)“ (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)the Source is a governmental plan; or


-20-

--------------------------------------------------------------------------------




(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.
Information as to Company.




Section 7.1    Financial and Business Information. The Company shall deliver to
each Investor Group Representative and each holder of a Note that is an
Institutional Investor:
(a)Quarterly Statements - within 45 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
(1)    a Consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(2)    Consolidated statements of income, changes in shareholders’ equity (if
then prepared by the Company) and cash flows of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Company as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Form 10‑Q prepared in compliance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a);
(b)Annual Statements - within 90 days (or such shorter period as is the earlier
of (x) 15 days greater than the period applicable to the filing of the Company’s
Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless of whether
the Company is subject to the filing requirements thereof and (y) the date by
which such financial


-21-

--------------------------------------------------------------------------------




statements are required to be delivered under any Material Credit Facility or
the date on which such corresponding financial statements are delivered under
any Material Credit Facility if such delivery occurs earlier than such required
delivery date) after the end of each fiscal year of the Company, duplicate
copies of,
(1)    a Consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(2)    Consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10‑K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(b);
(c)SEC and Other Reports - (1) promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public Securities holders generally, (ii) each regular
or periodic report, each registration statement that shall have become effective
(without exhibits except as expressly requested by such Investor Group
Representative or holder), and each final prospectus and all amendments thereto
filed by the Company or any Subsidiary with the SEC and (2) promptly, and in any
event within five Business Days after receipt thereof by the Company or any
Subsidiary, copies of each notice or other correspondence received from the SEC
(or comparable agency in any applicable non-U.S. jurisdiction), other than SEC
comment letters in respect of any Form 10-K or Form 10-Q of the Company,
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of the Company or any
Subsidiary;


-22-

--------------------------------------------------------------------------------




(d)Notice of Default or Event of Default - promptly, and in any event within two
Business Days after a Responsible Officer of the Company becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
(e)Notice of Termination of a Facility - promptly, and in any event within five
Business Days after receipt of notice from any Investor Group Representative of
the termination of the Master Note Facility as it relates to such Investor Group
Representative, notice of such termination;
(f)Notice of Action by Governmental Authority - promptly, and in any event
within five Business Day after a Responsible Officer of the Company becoming
aware thereof, a written notice of the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority
(including pursuant to any applicable Environmental Laws) against the Company or
any Subsidiary that would reasonably be expected to result in a Material Adverse
Effect or which seeks to prevent, enjoin or delay the issuance and sale of any
Series of Notes;
(g)ERISA Matters - promptly, and in any event within five Business Days after a
Responsible Officer of the Company becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:
(a)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the Effective Date; or
(b)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(c)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affili-ate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
Properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;




-23-

--------------------------------------------------------------------------------




(h)Resignation or Replacement of Auditors - within 10 days following the date on
which the Company’s auditors resign or the Company elects to change auditors, as
the case may be, notification thereof, together with such supporting information
as the Required Holders may reasonably request;
(i)Change in Accounting Policies - promptly, and in any event within five
Business Days after a Responsible Officer of the Company becoming aware thereof,
notice of any material change in accounting policies of, or financial reporting
practices by, the Company or any Subsidiary (other than any such change
disclosed in any Form 10-K or Form 10-Q previously filed by the Company with the
SEC);
(j)Material Adverse Effect - promptly, and in any event within five Business
Days after a Responsible Officer of the Company becoming aware thereof, any
other development, financial or otherwise, which would reasonably be expected to
have a Material Adverse Effect; and
(k)Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or Properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10‑Q and Form 10‑K) or
relating to the ability of the Company to perform its obligations hereunder or
under the Notes or any Subsidiary Guarantor to perform its obligations under the
Subsidiary Guaranty as from time to time may be reasonably requested by any
Investor Group Representative or holder of a Note that is an Institutional
Investor.



Section 7.2    Officer’s Certificate. Each set of financial statements delivered
to an Investor Group Representative or holder of a Note that is an Institutional
Investor pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer of the Company:
(a)Covenant Compliance - setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 and, if applicable, each
Incorporated Provision during the quarterly or annual period covered by the
statements then being furnished, (including with respect to each such provision
that involves mathematical calculations, the information from such financial
statements that is required to perform such calculations) and detailed
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section or Incorporated Provision,
and the calculation of the amount, ratio or percentage then in existence. In the
event that the Company or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;


-24-

--------------------------------------------------------------------------------






(b)Event of Default - certifying that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto; and
(c)Subsidiary Guarantors - describing the changes, if any, to the composition of
the subsidiary guarantors in respect of each Material Credit Facility during the
quarterly or annual period covered by the statements then being furnished.



Section 7.3    Visitation. The Company shall permit the representatives of each
Investor Group Representative and each holder of a Note that is an Institutional
Investor:
(a)No Default - if no Default or Event of Default then exists, at the expense of
such Investor Group Representative or holder and upon reasonable prior notice to
the Company, to visit the principal executive office of the Company, to discuss
the affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) to visit the other offices and Properties of the
Company and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
(b)Default - if a Default or Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or Properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.



Section 7.4    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if and when the Company satisfies any of the following requirements
with respect thereto:
(a)such financial statements satisfying the requirements of Section 7.1(a) or
(b), the related opinion of independent certified public accountants (if any),
and the related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each Investor Group Representative and each holder of a Note
that is an Institutional Investor by e-mail;
(b)the Company shall have timely filed such Form 10-Q or Form 10-K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the


-25-

--------------------------------------------------------------------------------




SEC on EDGAR, shall have made such form available on its home page on the
internet, which is located at http://fastenal.com as of the Effective Date, and
shall have made the related Officer’s Certificate satisfying the requirements of
Section 7.2 available on its home page on the internet or on IntraLinks or on
any other similar website to which each Investor Group Representative and each
holder of a Note that is an Institutional Investor has free access;
(c)such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b), the related opinion of independent certified public accountants
(if any), and the related Officer’s Certificate satisfying the requirements of
Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or on
any other similar website to which each Investor Group Representative and each
holder of a Note that is an Institutional Investor has free access; or
(d)the Company shall have filed any of the items referred to in Section 7.1(c)
with the SEC on EDGAR and shall have made such items available on its home page
on the internet or on IntraLinks or on any other similar website to which each
Investor Group Representative and each holder of a Note that is an Institutional
Investor has free access;
provided, however, that in the case of any of clauses (b), (c) or (d), the
Company shall have given each Investor Group Representative and each holder of a
Note that is an Institutional Investor prior written notice, which may be by
e-mail or in accordance with Section 18, of such posting or filing in connection
with each delivery, provided further, that upon request of any Investor Group
Representative or holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e-mail, the Company
will promptly e-mail them or deliver such paper copies, as the case may be, to
such Investor Group Representative or holder.

SECTION 8.
Payment and Prepayment of the Notes.




Section 8.1    Required Prepayments; Maturity. Each Series of Shelf Notes shall
be subject to required prepayments, if any, set forth in the Notes of such
Series, provided that upon any partial prepayment of the Shelf Notes of any
Series pursuant to Section 8.2, the principal amount of each required prepayment
of the Shelf Notes of such Series becoming due under this Section 8.1 on and
after the date of such prepayment shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Shelf Notes of such Series is reduced
as a result of such prepayment.
As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on the Maturity Date thereof.

Section 8.2    Optional Prepayments with Make-Whole Amount or Prepayment
Premium. The Company may, at its option, upon notice as provided below, prepay
at any time all, or from time to time any part of, any Series of Notes, in an
amount not less than $10,000,000 in aggregate principal amount of such Series of
Notes in the case of a partial prepayment, at 100% of the principal amount so
prepaid, plus accrued and unpaid interest, plus, in the case of Fixed Rate
Notes, the applicable Make-Whole Amount, if any, and, in the case of Floating
Rate Notes, the applicable Prepayment Premium, if any, and the Breakage Amount,
if any, in each case determined for the prepayment date with respect to such
principal amount. Notwithstanding the foregoing, the Company may not prepay any
Series of Notes under this Section 8.2 if a Default or Event of Default


-26-

--------------------------------------------------------------------------------




shall exist or would result from such optional prepayment unless all Notes at
the time outstanding are prepaid on a pro rata basis. The Company will give each
holder of Notes of the Series to be prepaid (with a copy to each Investor Group
Representative and other holder of Notes) written notice of each optional
prepayment of Notes of such Series under this Section 8.2 not less than 10 days
and not more than 60 days prior to the date fixed for such prepayment. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes of each Series to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer of the Company as to the estimated
Make-Whole Amount, if any, or Prepayment Premium, if any, due in connection with
such prepayment (calculated, in the case of Fixed Rate Notes, as if the date of
such notice were the date of the prepayment), setting forth the details of such
computation. In the case of Fixed Rate Notes, two Business Days prior to any
prepayment, the Company shall deliver to each holder of Notes being prepaid a
certificate of a Senior Financial Officer of the Company specifying the
calculation of the applicable Make-Whole Amount as of the specified prepayment
date.



Section 8.3    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of a Series pursuant to Section 8.1 or Section 8.2, the
principal amount of the Notes of the Series to be prepaid shall be allocated
among all of the Notes of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment. All prepayments pursuant to Section 8.6 shall
be applied to the Notes for which the prepayment offered thereunder has been
accepted.



Section 8.4    Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with unpaid interest on such principal amount accrued to
such date and the applicable Make-Whole Amount, if any, or applicable Prepayment
Amount, if any, and Breakage Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, or Prepayment Amount,
if any, and Breakage Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.



Section 8.5    Purchase of Notes. The Company will not, and will not, permit any
Controlled Entity to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of such Notes in accordance with this Agreement and such Notes or
(b) pursuant to an offer to purchase made by the Company or a Controlled Entity
pro rata to the holders of all Notes at the time outstanding upon the same terms
and conditions. Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 10 Business Days. If the holders of
more than 25% of the principal amount of the Notes then outstanding accept such
offer, the Company shall promptly notify the remaining holders of such fact and
the expiration date for the acceptance by holders of Notes of such offer shall
be extended by the number


-27-

--------------------------------------------------------------------------------




of days necessary to give each such remaining holder at least 10 Business Days
from its receipt of such notice to accept such offer. The Company will promptly
cancel all Notes acquired by it or any Controlled Entity pursuant to any
payment, prepayment or purchase of Notes pursuant to this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.



Section 8.6    Prepayment Upon Change of Control.
(a)Notice of Change of Control or Control Event. The Company will, within five
Business Days after any Responsible Officer of the Company has knowledge of the
occurrence of any Change of Control or Control Event, give written notice of
such Change of Control or Control Event to each holder of Notes unless notice in
respect of such Change of Control (or the Change of Control contemplated by such
Control Event) shall have been given pursuant to Section 8.6(b). If a Change of
Control has occurred, such notice shall contain and constitute an offer to
prepay Notes as described in Section 8.6(c) and shall be accompanied by the
certificate described in Section 8.6(g).
(b)Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change of Control unless (1) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
Section 8.6(c), accompanied by the certificate described in Section 8.6(g), and
(2) contemporaneously with such action, the Company prepays all Notes required
to be prepaid in accordance with this Section 8.6.
(c)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
Sections 8.6(a) and (b) shall be an offer to prepay, in accordance with and
subject to this Section 8.6, all, but not less than all, Notes held by each
holder on a date specified in such offer (the “Change of Control Proposed
Prepayment Date”). If such Change of Control Proposed Prepayment Date is in
connection with an offer contemplated by Section 8.6(a), such date shall be a
Business Day not less than 30 days and not more than 60 days after the date of
such offer (or if the Change of Control Proposed Prepayment Date shall not be
specified in such offer, the Change of Control Proposed Prepayment Date shall be
the Business Day nearest to the 30th day after the date of such offer).
(d)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.6 by causing a notice of such
acceptance or rejection to be delivered to the Company at least five Business
Days prior to the Change of Control Proposed Prepayment Date. A failure by a
holder of Notes to so respond to an offer to prepay made pursuant to this
Section 8.6 shall be deemed to constitute a rejection of such offer by such
holder.


-28-

--------------------------------------------------------------------------------






(e)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.6 shall be at 100% of the principal amount of such Notes, together
with unpaid interest on such Notes accrued to the date of prepayment plus, in
the case of Floating Rate Notes, the Breakage Amount, if any, but without any
Prepayment Premium and, in the case of Fixed Rate Notes, without any Make-Whole
Amount. The prepayment shall be made on the Change of Control Proposed
Prepayment Date, except as provided by Section 8.6(f).
(f)    Deferral Pending Change of Control. The obligation of the Company to
prepay Notes pursuant to the offers required by Section 8.6(c) and accepted in
accordance with Section 8.6(d) is subject to the occurrence of the Change of
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change of Control has not occurred on or prior to the Change
of Control Proposed Prepayment Date in respect thereof, the prepayment shall be
deferred until, and shall be made on the date on which, such Change of Control
occurs. The Company shall keep each holder of Notes reasonably and timely
informed of (1) any such deferral of the date of prepayment, (2) the date on
which such Change of Control and the prepayment are expected to occur and (3)
any determination by the Company that efforts to effect such Change of Control
have ceased or been abandoned (in which case the offers and acceptances made
pursuant to this Section 8.6 in respect of such Change of Control automatically
shall be deemed rescinded without penalty or other liability).
(g)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.6 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying
(1) the Change of Control Proposed Prepayment Date, (2) that such offer is made
pursuant to this Section 8.6 and that failure by a holder to respond to such
offer by the deadline established in Section 8.6(d) shall result in such offer
to such holder being deemed rejected, (3) the principal amount of each Note
offered to be prepaid, (4) the interest that would be due on each Note offered
to be prepaid, accrued to the Change of Control Proposed Prepayment Date, (5) in
the case of Floating Rate Notes, the Prepayment Premium, if any, due in
connection with such prepayment, (6) that the conditions of this Section 8.6
have been fulfilled and (7) in reasonable detail, the nature and actual or
expected date of the Change of Control.
(h)    “Change in Control” means an event or series of events by which: (1) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Effective Date, but excluding any employee
benefit plan of such person or its Subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Effective Date, except that a “person” or
“group” shall be deemed to have “beneficial ownership” of all Capital Stock that
such “person” or “group” has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of more than 30% of the Capital Stock
of the Company entitled to vote in the election of members of the board of
directors (or equivalent governing body) of the Company


-29-

--------------------------------------------------------------------------------




or (2) a majority of the members of the board of directors (or other equivalent
governing body) of Company shall not constitute Continuing Directors.
(i)    “Continuing Directors” means, during any period of 24 consecutive months
after the Effective Date, individuals (1) who were members of the board of
directors (or equivalent governing body) of the Company at the beginning of such
24 month period, or (2) whose election or nomination for election to the board
of directors (or equivalent governing body) of the Company was approved by a
vote of a majority of the then Continuing Directors.



Section 8.7    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Fixed Rate Note, an amount equal
to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:
“Called Principal” means, with respect to any Fixed Rate Note, the principal of
such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of any Fixed Rate
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Fixed
Rate Note, 0.50% over the yield to maturity implied by the ask-side yield(s)
reported as of 10:00 a.m. on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the ask-side
yields Reported for the applicable most recently issued actively traded
on-the-run U.S. Treasury securities with the maturities (1) closest to and
greater than such Remaining Average Life and (2) closest to and less than such
Remaining Average Life. The Reinvestment Yield shall be rounded to the number of
decimal places as appears in the interest rate of the applicable Note.


-30-

--------------------------------------------------------------------------------




If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Fixed Rate Note, 0.50% over
the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (2) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Fixed Rate Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date in which
interest payments are due to be made under such Note, then the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Fixed Rate
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.



Section 8.8    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (a) subject to clause (b), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day (1) in the case of Fixed Rate
Notes, without including the additional days elapsed in the computation of the
interest payable on such next succeeding Business Day and (2) in the case of
Floating Rate Notes, including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; and (b) any payment
of principal of or Make-Whole Amount or Prepayment Premium or Breakage Amount on
any Note (including principal due on the Maturity Date of such Note) that is due
on a date that is not a Business Day shall be made on the next


-31-

--------------------------------------------------------------------------------




succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.



SECTION 9.
Affirmative Covenants.

During the Issuance Period and so long thereafter as any of the Notes are
outstanding and unpaid, the Company covenants as follows:

Section 9.1    Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective Properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.



Section 9.2    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective Properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.



Section 9.3    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective Properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its Properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.



Section 9.4    Payment of Taxes. The Company will, and will cause each of its
Subsidiaries to, file all income tax or similar tax returns and all other
material tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent the same have become due and payable and before they have become
delinquent, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge or levy if (a) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (b) the nonpayment of all such
taxes, assessments, charges and levies would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


-32-

--------------------------------------------------------------------------------





Section 9.5    Corporate Existence, Etc. The Company will at all times preserve
and keep its corporate existence in full force and effect. Subject to Sections
10.2 and 10.7, the Company will at all times preserve and keep in full force and
effect the corporate existence of each of its Subsidiaries and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise would not,
individually or in the aggregate, have a Material Adverse Effect.



Section 9.6    Notes to Rank Pari Passu. Except as required by Section 10.6(l),
the Notes and all other obligations under this Agreement of the Company at all
times shall remain direct and unsecured obligations of the Company ranking pari
passu as against the assets of the Company with all other Notes from time to
time issued and outstanding hereunder without any preference among themselves
and pari passu with all other present and future unsecured Senior Debt (actual
or contingent) of the Company.



Section 9.7    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.



Section 9.8    Subsidiary Guarantors. The Company will cause (x) each Material
Domestic Subsidiary that is organized or acquired at any time after the
Effective Date, and each Person that becomes a Material Domestic Subsidiary at
any time after the Effective Date or is designated by the Company or the
Required Holders as a Material Domestic Subsidiary pursuant to the definition
thereof at any time after the Effective Date, and (y) each other Subsidiary that
at any time guarantees or otherwise becomes liable, whether as a borrower or an
additional or co-borrower or otherwise, for or in respect of any Indebtedness
under any Material Credit Facility, to within 30 days thereafter (or such
earlier date on which such Material Domestic Subsidiary becomes a guarantor in
respect of any Material Credit Facility), in the case of clause (x), or
concurrently therewith, in the case of clause (y):
(a)execute a supplement to the Subsidiary Guaranty in the form of Exhibit A
thereto (a “Guaranty Supplement”); and
(b)deliver the following to each Investor Group Representative and each holder
of a Note:
(1)    an executed counterpart of such Guaranty Supplement;
(2)    a certificate signed by an authorized Responsible Officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1(b), 5.2(b),


-33-

--------------------------------------------------------------------------------




5.6 and 5.7 of this Agreement (but with respect to such Subsidiary, such
Guaranty Supplement and the Subsidiary Guaranty;
(3)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Guaranty Supplement and the
performance by such Subsidiary of its obligations under the Subsidiary Guaranty;
and
(4)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary, such Guaranty Supplement and
the Subsidiary Guaranty as the Required Holders may reasonably request.



Section 9.9    Most Favored Lender Treatment.
(a)If on the Effective Date or at any time thereafter the Company shall be party
to any agreement creating or evidencing indebtedness for borrowed money of the
Company or any Subsidiary, or in respect of which the Company or any Subsidiary
is an obligor or otherwise provides a guarantee or other credit support, in a
principal amount outstanding or available for borrowing equal to or greater than
$100,000,000 (an “MFL Agreement”) or any amendment, modification or supplement
to an existing or future MFL Agreement, which MFL Agreement includes (or which
amendment, modification or supplement incorporates) any financial covenant
(whether set forth as a covenant, undertaking, event of default or otherwise (or
any thereof shall be amended or otherwise modified)), and such provision
(howsoever expressed) would be in addition to, or more beneficial to the holders
of Notes than, the provisions of this Agreement (any such provision, an “MFL
Provision”), then the Company shall provide an MFL Notice (as defined below) in
respect of such MFL Provision promptly, and in any event within 10 Business
Days, thereafter. Any such MFL Provision, whether in effect on the Effective
Date or hereafter, is and shall be deemed automatically incorporated by
reference into this Agreement (an “Incorporated Provision”), mutatis mutandis,
as if set forth fully herein, effective as of the date when such MFL Provision
is or shall have become effective under such MFL Agreement. Notwithstanding the
foregoing, Section 8.10(a) of the Bank Credit Agreement as in effect on the
Effective Date shall not be an MFL Provision unless and until such provision is
amended after the Effective Date and, subject to clause (b) of this Section 9.9,
provided that any Incorporated Provision resulting from such amendment shall
preserve the 0.25 spread in the ratios between Section 8.10(a) of the Bank
Credit Agreement and Section 10.13(a) in effect on the Effective Date. Upon the
request of the Required Holders, the Company and the Required Holders shall
enter into an additional agreement or an amendment to this Agreement (as the
Required Holders may request), evidencing the incorporation of such Incorporated
Provision substantially as provided for in the applicable MFL Agreement.
(b)For the avoidance of doubt, each of the existing provisions in this
Agreement, including, without limitation, the covenants in Section 10.13 as of
the date of this Agreement, shall remain in this Agreement regardless of whether
any Incorporated Provisions are incorporated into this Agreement.


-34-

--------------------------------------------------------------------------------




(c)For purposes of this Section, “MFL Notice” means, in respect of any MFL
Provision, a written notice from a Senior Financial Officer of the Company to
each Investor Group Representative and each holder of Notes referring to the
provisions of this Section and setting forth a reasonably detailed description
of such MFL Provision (including any defined terms used therein) and related
explanatory calculations, as applicable.
(d)Any Incorporated Provision incorporated by reference into this Agreement
pursuant to clause (a) of this Section 9.9 shall remain in effect only until
such time as the indebtedness for borrowed money created or evidenced by the MFL
Agreement containing (including by way of amendment or other modification of any
existing provision thereof) the MFL Provision on which such Incorporated
Provision was based is paid in full and such MFL Agreement is terminated.



SECTION 10.
Negative Covenants.

During the Issuance Period and so long thereafter as any of the Notes are
outstanding and unpaid, the Company covenants as follows:

Section 10.1    Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of Properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except (a) the payment and provision of reasonable
compensation and benefits to officers of the Company and its Subsidiaries, (b)
the payment of reasonable directors fees to directors of the Company and its
Subsidiaries, (c) the reimbursement of directors and officers of the Company and
its Subsidiaries for reasonable travel and other expense incurred in the
performance of their duties, (d) the provision of customary indemnification to
directors and officers of the Company and its Subsidiaries, (e) transactions
expressly permitted by Section 10.9, and (f) pursuant to the reasonable
requirements of the Company’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
be obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.



Section 10.2    Merger; Consolidation. The Company will not, and will not permit
any Subsidiary to, merge or consolidate with or into any other Person, or permit
any other Person to merge or consolidate with or into it, or convey, transfer or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person, or liquidate or dissolve, except that (a) a
Non-Guarantor Subsidiary may merge or consolidate with or into, convey, transfer
or lease all or substantially all of its assets to, or liquidate or dissolve
into (1) another Non-Guarantor Subsidiary, (2) the Company or any Subsidiary
Guarantor (with the Company or such Subsidiary Guarantor being the survivor
thereof), or (3) any other Person in connection with a Permitted Disposition,
(b) a Subsidiary Guarantor may merge or consolidate with or into, convey,
transfer or lease all or substantially all of its assets to, or liquidate or
dissolve into (1) the Company or any other Subsidiary Guarantor (with Company
being the survivor of any merger with any such Subsidiary Guarantor) or (2) any
other Person in connection with a Permitted Disposition, and (c) the Company or
any Subsidiary may merge or consolidate with or into any Person other than
Company or a Subsidiary in order to effect a Permitted Acquisition, provided
that the Company or such Subsidiary is the survivor thereof.




-35-

--------------------------------------------------------------------------------





Section 10.3    Line of Business. The Company will not, and will not permit any
Subsidiary to, engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the Effective Date.



Section 10.4    Economic Sanctions, Etc. The Company will not, and will not
permit any Controlled Entity to, (a)  become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, (b) directly or indirectly, have any investment in or engage in
any dealing or transaction (including, without limitation, any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (1) would cause any holder to be in
violation of any law or regulation applicable to such holder, or (2) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions Laws, or
(c) engage in any activity that could subject such Person or any holder to
sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions Laws.



Section 10.5    Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)the Notes and the Subsidiary Guaranty;
(b)Indebtedness in an aggregate principal amount not to exceed $1,000,000,000 at
any one time outstanding under the Bank Credit Agreement;
(c)Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
(d)Indebtedness existing on the Effective Date and listed on Schedule 5.15, and
any renewal, refinancing, extension or replacement thereof (but not the increase
in the aggregate principal amount thereof);
(e)Indebtedness incurred in connection with Capital Leases and purchase money
Indebtedness to finance the acquisition of assets used in its business, if (1)
at the time of such incurrence no Default or Event of Default has occurred and
is continuing or would result from such incurrence, (2) such Indebtedness does
not exceed $125,000,000 in aggregate principal amount outstanding at any time,
and (3) the Company shall be in compliance, on a pro forma basis, with the
financial covenants set forth in Section 10.13 as of the end of the most recent
fiscal quarter of the Company for which financial statements have been delivered
pursuant to Section 7.1;
(f)unsecured intercompany Indebtedness: (1) owed by the Company to any
Subsidiary Guarantor or by any Subsidiary Guarantor to the Company or any other
Subsidiary Guarantor; (2) owed by the Company or any Subsidiary Guarantor to any
Non-Guarantor Subsidiary (provided that such Indebtedness shall be subordinated
to the Notes in a manner reasonably satisfactory to the Required Holders); (3)
owed by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary; and
(4) owed by any Non-


-36-

--------------------------------------------------------------------------------




Guarantor Subsidiary to the Company or any Subsidiary Guarantor to the extent
permitted pursuant to Section 10.8(f);
(g)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(h)Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(i)other Indebtedness of the Company or any Subsidiary not otherwise permitted
by clauses (a) through (h), inclusive, of this Section 10.5, provided that after
giving effect to such Indebtedness (1) no Default or Event of Default shall have
occurred and be continuing and (2) the Company shall be in compliance, on a pro
forma basis, with the financial covenants set forth in Section 10.13 as of the
end of the most recent fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 7.1; and
(j)without duplication, Guaranty Obligations with respect to Indebtedness
permitted pursuant to any other clause of this Section 10.5.



Section 10.6    Liens. The Company will not, and will not permit any Subsidiary
to, directly or indirectly create, incur, or suffer to exist any Lien in, of or
on the Property of Company or any Subsidiary, except:
(a)Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
(b)Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;
(c)Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;
(d)utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to Properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or its Subsidiaries;
(e)Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution,


-37-

--------------------------------------------------------------------------------




provided that (1) such account is not a dedicated cash collateral account and is
not subject to restriction against access by the Company or a Subsidiary in
excess of those set forth by regulations promulgated by the Board of Governors
of the Federal Reserve, and (2) such account is not intended by the Company or
any Subsidiary to provide collateral to the depository institution;
(f)Liens existing on the Effective Date and described in Schedule 10.6(f), and
Liens securing any refinancing, refunding, renewal or extension of the
Indebtedness or other liabilities or obligations secured by such existing Liens,
provided that (1) the principal amount of such Indebtedness is not increased,
and (2) the scope of such Liens shall not be increased, or otherwise expanded,
to cover any additional Property or type of assets, as applicable, beyond that
in existence on the Effective Date, except for products and proceeds of the
foregoing;
(g)Liens on Property acquired in any Permitted Acquisition, provided that such
Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition;
(h)Liens granted pursuant to this Agreement;
(i)Liens to secure the performance of bids, tenders, contracts (other than for
the payment of Indebtedness), leases, statutory obligations, liability to
insurance carriers, surety or appeal bonds, performance bonds or other
obligations of a like nature (including Liens to secure letters of credit issued
to assure payment of such obligations);
(j)Liens consisting of licenses or leases permitted by Section 10.7(d);
(k)Liens related to judgments or orders that do not constitute an Event of
Default under Section 11(i); and
(l)other Liens not otherwise permitted by clauses (a) through (k) of this
Section 10.5 securing Indebtedness or other liabilities or obligations, provided
that (1) the aggregate principal amount of Indebtedness or other liabilities or
obligations at any time outstanding secured by Liens described in this clause
(l) shall be permitted by (i) Section 10.13(a) determined on a pro forma basis
as of the end of the most recent fiscal quarter of the Company for which
financial statements have been delivered pursuant to Section 7.1 and (ii)
Section 10.13(c) and (2) at the time of the incurrence thereof and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and provided further that, notwithstanding the foregoing, the Company
will not, and will not permit any Subsidiary to, secure any Indebtedness
outstanding under or pursuant to any Material Credit Facility pursuant to this
Section 10.6(l) unless and until (A) the Notes (and the Subsidiary Guaranty and
any other guaranty delivered in connection therewith) shall concurrently be
secured equally and ratably with such Indebtedness pursuant to documentation
reasonably acceptable to the Required Holders in substance and in form,
including, without limitation, an intercreditor agreement, and (B) the holders
of the Notes shall have received opinions of counsel to the Company and/or any
such Subsidiary, as the case may be, in substance and form reasonably acceptable
to the Required Holders from counsel that is reasonably acceptable to the
Required Holders.




-38-

--------------------------------------------------------------------------------





Section 10.7    Sale of Assets. The Company will not, and will not permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except the following each a “Permitted Disposition”):
(a)sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business;
(b)the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;
(c)sales of Property (1) between the Company and a Subsidiary Guarantor, (2)
between Subsidiary Guarantors, (3) between Non-Guarantor Subsidiaries, and (4)
by a Non-Guarantor Subsidiary to the Company or any Subsidiary Guarantor;
(d)The licensing of rights to use intellectual property in the ordinary course
of business or in settlement of any litigation or claims in respect of
intellectual property and the leasing of real property or equipment in the
ordinary course of business or as part of or incidental to the provision of
transitional services to a purchaser of Property in connection with a
disposition of such Property permitted by this Agreement;
(e)sales of Investments permitted by Section 10.8(a); and
(f)any other lease, sale or other disposition of its Property that, together
with all other Property of the Company and its Subsidiaries previously leased,
sold or disposed of pursuant to this clause (f) during the four quarter period
ending with the quarter in which such lease, sale or other disposition occurs,
does not exceed 10% of the Company’s and its Subsidiaries’ consolidated total
assets (as determined as of the last day of the most recently ended fiscal
quarter for which financial statements have been provided under Section 7.1),
and provided that after giving effect to any disposition of majority ownership
or all or substantially all of the assets of any Subsidiary Guarantor, (i) no
Default or Event of Default shall have occurred and be continuing and (2) the
Company shall be in compliance on a Pro Forma Basis with the financial covenants
contained in Section 10.13 as of the last day of the most recent fiscal quarter
ended prior to the consummation of such disposition for which financial
statements have been delivered pursuant to Section 7.1 calculated as if such
disposition, including the consideration therefor, had been consummated on such
date.




-39-

--------------------------------------------------------------------------------





Section 10.8    Investments. The Company will not, and will not permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, except:
(a)Cash Equivalent Investments, and Investments made pursuant to the Company’s
Investment Policy and Guidelines once established and as approved and modified
from time to time by Company’s board of directors;
(b)Existing Investments in Subsidiaries and other Investments in existence on
the Effective Date and described in Schedule 10.8(b);
(c)Investments constituting Permitted Acquisitions (including, without
limitation, any nominal amounts invested by the Company or a Subsidiary to
capitalize a new Subsidiary formed to consummate the applicable Acquisition,
together with any incidental amounts required to be paid as part of the
formation process for such Subsidiary);
(d)Investments by (1) the Company in Subsidiary Guarantors, (2) Subsidiary
Guarantors in the Company and other Subsidiary Guarantors, (3) Non-Guarantor
Subsidiaries in other Non-Guarantor Subsidiaries, and (4) Non-Guarantor
Subsidiaries in the Company and Subsidiary Guarantors;
(e)The repurchase of any Capital Stock of Company to the extent permitted by
Section 10.9(a) or any of the Notes in accordance with Section 8.5, provided
such Notes are then canceled in accordance with the last sentence thereof; and
(f)other Investments made after the Effective Date, provided that the aggregate
amount of such other Investments does not exceed 20% of Consolidated Net Worth
(as determined as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered under Section 7.1). In
determining the amount of Investments permitted under this clause (f), loans,
advances, bonds, notes, debentures and similar Investments shall be taken at the
principal amount thereof then remaining unpaid, and stocks, mutual funds,
partnership interests and similar Investments shall be taken at the original
cost thereof (regardless of any subsequent appreciation or depreciation therein)
net of any cash distributions in respect thereof.



Section 10.9    Restricted Payments. The Company will not, and will not permit
any Subsidiary to, declare or pay any dividend on, or make any payment or other
distribution on account of, or purchase, redeem, retire or otherwise acquire
(directly or indirectly), or set apart assets for a sinking or other analogous
fund for the purchase, redemption, retirement or other acquisition of, any class
of Capital Stock of the Company or any Subsidiary or make any distribution of
cash, property or assets to the holders of shares of any Capital Stock of the
Company or any Subsidiary in respect of such Capital Stock (all of the
foregoing, the “Restricted Payments”), provided that:
(a)(1) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, and (2) the Company shall be in compliance, on a pro
forma basis, with the financial covenants set forth in Section 10.13 as of the
end of the most recent fiscal quarter of the Company for which financial
statements have been delivered pursuant


-40-

--------------------------------------------------------------------------------




to Section 7.1, the Company may declare or pay cash dividends on its Capital
Stock and/or make repurchases of its Capital Stock;
(b)the Company or any Subsidiary may pay dividends in shares of its own Capital
Stock and any Subsidiary may pay cash dividends to the Company or any Subsidiary
Guarantor; and
(c)(1) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may make
Restricted Payments to any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary (and, if applicable, to other holders of its outstanding Capital
Stock on a ratable basis) and (2) any Non-Guarantor Subsidiary that is a Foreign
Subsidiary may make Restricted Payments to any other Non-Guarantor Subsidiary
(and, if applicable, to other holders of its outstanding Capital Stock on a
ratable basis);
provided that for the avoidance of doubt, the term “Restricted Payments” shall
be deemed not to include any payment or prepayment of principal, interest or
other amounts due in respect of any Indebtedness convertible into shares of
Capital Stock of the Company or any Subsidiary, which Indebtedness is permitted
by Section 10.5.



Section 10.10    Hedge Agreements. The Company will not, and will not permit any
Subsidiary to, enter into any Hedge Agreement, except Hedge Agreements entered
into for non-speculative purposes.



Section 10.11    Changes in Fiscal Periods. The Company will not permit its
fiscal year to end on a day other than December 31 or change its method of
determining fiscal quarters.



Section 10.12    No Further Negative Pledges; Restrictive Agreements. The
Company will not, and will not permit any Subsidiary to,
(a)enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its Properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (1) pursuant to this Agreement, (2) pursuant to the Bank Credit Agreement
(provided that any such restrictions or requirements are, in the aggregate, no
more onerous in any material respect to the Company or any Subsidiary than those
in effect on the Effective Date) or (3) pursuant to any document or instrument
governing Indebtedness incurred pursuant to Section 10.5(e) (provided that any
such restriction contained therein relates only to the asset or assets financed
thereby and the products and proceeds thereof), (4) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 10.5(i) in the
original principal amount, or in amounts available for borrowing, of $25,000,000
or more, (5) customary restrictions contained in the organizational documents of
any Non-Guarantor Subsidiary as of the Effective Date, (6) customary
restrictions in connection with any Permitted Lien or in any document or
instrument governing any Permitted Lien (provided that any such restriction
relates only to the asset or assets subject to such Permitted Lien and the
products and proceeds thereof), and (7) customary restrictions contained in an
agreement relating to the sale of Property (to the extent such sale is permitted
pursuant to Section 10.7) that limit the granting


-41-

--------------------------------------------------------------------------------




of Liens on such Property (and/or, if such Property consists of all or
substantially all of the Capital Stock of any Subsidiary, the Property of such
Subsidiary) pending consummation of such sale;
(b)create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of the Company or any
Subsidiary to (1) pay dividends or make any other distributions to the Company
or any Subsidiary Guarantor on its Capital Stock, (2) pay any Indebtedness or
other obligation owed to the Company or any Subsidiary Guarantor or (3) make
loans or advances to the Company or any Subsidiary Guarantor, except in each
case for such encumbrances or restrictions existing under or by reason of (i)
this Agreement, (ii) the Bank Credit Agreement (provided that any such
encumbrances and restrictions are, in the aggregate, no more onerous in any
material respect to the Company or any Subsidiary than those in effect on the
Effective Date) and (iii) applicable laws; and
(c)create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of the Company or any
Subsidiary to (1) sell, lease or transfer any of its Properties or assets to the
Company or any Subsidiary Guarantor, or (2) act as the Company or any Subsidiary
Guarantor pursuant to this Agreement or the Subsidiary Guaranty or any renewals,
refinancings, exchanges, refundings or extension thereof, except in each case
for such encumbrances or restrictions existing under or by reason of (i) this
Agreement or the Subsidiary Guaranty, (ii) the Bank Credit Agreement (provided
that any such encumbrances and restrictions are, in the aggregate, no more
onerous in any material respect to the Company or any Subsidiary than those in
effect on the Effective Date), (iii) applicable laws, (iv) any document or
instrument governing Indebtedness incurred pursuant to Section 10.5(e) (provided
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith and the products and proceeds thereof), (v) any
document or instrument governing Indebtedness incurred pursuant to Section
10.5(i) in the original principal amount, or in an amount available for
borrowing, of $25,000,000 or more, (vi) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien and the products and proceeds thereof), (vii) obligations that are binding
on a Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Company, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (viii) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 10.7) that limit the transfer of such Property (and/or, in
case such Property consists of all or substantially all of the Capital Stock of
any Subsidiary, the Property of such Subsidiary) pending the consummation of
such sale, (ix) customary restrictions in leases, subleases, licenses and
sublicenses or asset sale agreements otherwise permitted by this Agreement so
long as such restrictions relate only to the assets subject thereto, and (x)
customary provisions restricting assignment of any agreement whether or not such
agreement is entered into in the ordinary course of business.




-42-

--------------------------------------------------------------------------------





Section 10.13    Financial Covenants.
(a)Consolidated Total Leverage Ratio. The Company will not, as of the last day
of any fiscal quarter, permit the Consolidated Total Leverage Ratio to be
greater than 2.00 to 1.00.
(b)Minimum Consolidated EBITDA. The Company will not, as of the last day of any
fiscal quarter, permit Consolidated EBITDA for the period of four consecutive
fiscal quarters ending on or immediately prior to such date to be less than
$400,000,000.
(c)Priority Debt. The Company will not, at any time, permit the aggregate
outstanding principal amount of all Priority Debt to exceed an amount equal to
10% of the Company’s and its Subsidiaries’ consolidated total assets (as
determined as of the last day of the most recently ended fiscal quarter for
which financial statements have been provided under Section 7.1).



SECTION 11.
Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)the Company defaults in the payment of any principal, Make-Whole Amount,
Prepayment Premium or Breakage Amount on any Note when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
or otherwise; or
(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
(c)the Company defaults in the performance of or compliance with any term
contained in Sections 7.1(d), (f), (g), (i) or (j), Section 9.5 (as to corporate
existence of the Company only) or Section 10; or
(d)the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (1) a Responsible Officer of
the Company obtaining actual knowledge of such default and (2) the Company
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
(e)(1) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(2) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in the
Subsidiary Guaranty or any writing furnished in connection with the Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or


-43-

--------------------------------------------------------------------------------




(f)(1) the Company, any Subsidiary Guarantor or any Significant Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any (i) Indebtedness
that is outstanding under the Bank Credit Agreement or (ii) any other
Indebtedness that is outstanding in an aggregate principal amount of at least
$50,000,000, beyond any period of grace provided with respect thereto, or (2)
the Company, any Subsidiary Guarantor or any Significant Subsidiary is in
default in the performance of or compliance with any term of (i) the Bank Credit
Agreement or (ii) any other evidence of any Indebtedness in an aggregate
outstanding principal amount of (or in the case of any Hedge Agreement, the
Hedge Termination Value of which is) at least $50,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (3) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests or the occurrence of any casualty, condemnation or voluntary sale of
assets the result of which is to require the Indebtedness secured thereby to be
prepaid), (i) the Company, any Subsidiary Guarantor or any Significant
Subsidiary has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment (A) under
the Bank Credit Agreement or (B) under any other evidence of any Indebtedness in
an aggregate outstanding principal amount of (or in the case of any Hedge
Agreement, the Hedge Termination Value of which is) at least $50,000,000, or
(ii) one or more Persons have the right to require the Company, any Subsidiary
Guarantor or any Significant Subsidiary so to purchase or repay such
Indebtedness; or
(g)the Company, any Subsidiary Guarantor or any Significant Subsidiary (1) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (2) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (3) makes an assignment for the benefit of its creditors,
(4) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (5) is adjudicated as insolvent or to be
liquidated, or (6) takes corporate action for the purpose of any of the
foregoing; or
(h)a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company, any Subsidiary Guarantor or
any Significant Subsidiary, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any
Subsidiary Guarantor or any Significant Subsidiary, or any such petition shall
be filed against


-44-

--------------------------------------------------------------------------------




the Company, any Subsidiary Guarantor or any Significant Subsidiary and such
petition shall not be dismissed within 60 days; or
(i)one or more (1) final judgments or orders for the payment of money
aggregating in excess of $50,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision or (2), nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, are rendered against one or more of
the Company and its Significant Subsidiaries and which judgments are not, within
30 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 30 days after the expiration of such stay or any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the Company or any of its Significant Subsidiaries to enforce any such
judgment;
(j)if (1) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (2) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (3) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (4) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (5) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (6) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses (1)
through (6) above, either individually or together with any other such event or
events, would reasonably be expected to have a Material Adverse Effect. As used
in this Section 11(j), the terms “employee benefit plan” and “employee welfare
benefit plan” shall have the respective meanings assigned to such terms in
section 3 of ERISA; or
(k)the Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
the Subsidiary Guaranty or its obligations thereunder, or the obligations of any
Subsidiary Guarantor under the Subsidiary Guaranty are not or cease to be legal,
valid, binding and enforceable in accordance with the terms of the Subsidiary
Guaranty.




-45-

--------------------------------------------------------------------------------





SECTION 12.
Remedies on Default, Etc.




Section 12.1    Acceleration.
(a)If an Event of Default with respect to the Company described in Section 11(g)
or (h) (other than an Event of Default described in clause (1) of Section 11(g)
or described in clause (6) of Section 11(g) by virtue of the fact that such
clause encompasses clause (1) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable and the
Master Note Facility shall automatically terminate.
(b)If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable, and each Investor Group Representative may at its option, by notice in
writing to the Company, terminate the Master Note Facility as it relates to such
Investor Group Representative.
(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (2) (i) with respect to any Fixed Rate Note, the
applicable Make-Whole Amount, if any, determined in respect of such principal
amount and (ii) with respect to any Floating Rate Note, the applicable
Prepayment Premium, if any, determined in respect of such principal amount and
the Breakage Amount, if any, shall all be immediately due and payable, in each
and every case without presentment, demand, protest or further notice, all of
which are hereby waived. The Company acknowledges, and the parties hereto agree,
that each holder of a Note has the right to maintain its investment in the Notes
free from repayment by the Company (except as herein specifically provided for)
and that the provision for payment of a Make-Whole Amount or Prepayment Premium
or Breakage Amount by the Company in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.



Section 12.2    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or the Subsidiary Guaranty, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.




-46-

--------------------------------------------------------------------------------





Section 12.3    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of, Make-Whole Amount, if any, Prepayment Premium, if any, and
Breakage Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal, Make-Whole Amount, if any, Prepayment Premium, if any, and Breakage
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the applicable Default Rate, (b) neither
the Company nor any other Person shall have paid any amounts which have become
due solely by reason of such declaration, (c) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.



Section 12.4    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.



SECTION 13.
Registration; Exchange; Substitution of Notes.




Section 13.1    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.




-47-

--------------------------------------------------------------------------------





Section 13.2    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(4)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series as
such surrendered Note in exchange therefor, in an aggregate principal amount
equal to the unpaid principal amount of the surrendered Note. Each such new Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of the Notes of such Series originally issued
hereunder. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a Series, one Note of such Series may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.



Section 13.3    Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(4)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.



SECTION 14.
Payments on Notes.




Section 14.1    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, Prepayment Premium, if any, Breakage
Amount, if any, and interest becoming due and payable on the Notes shall be made
in New York, New York at the principal office of Wells Fargo Bank, National
Association in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment


-48-

--------------------------------------------------------------------------------




shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.



Section 14.2    Home Office Payment. So long as any original Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, Prepayment
Premium, if any, Breakage Amount, if any, interest and all other amounts
becoming due hereunder by the method and at the address specified in such
Purchaser’s Confirmation of Acceptance, or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by any original Purchaser or its nominee, such Purchaser will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes of the same Series pursuant to
Section 13.2. The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by any original Purchaser under this Agreement and that has made the
same agreement relating to such Note as the original Purchasers have made in
this Section 14.2.



SECTION 15.
Expenses, Etc.




Section 15.1    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local counsel or other counsel with
specialized legal expertise) incurred by the Investor Group Representatives, the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, the Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, the
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, the Subsidiary Guaranty or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and the Subsidiary Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,500 for the initial Series of Notes and $3,500 for each additional Series of
Notes. The Company will pay, and will save each Investor Group Representative,
each Purchaser and each other holder of a Note harmless from, (1) all claims in
respect of any fees, costs or expenses, if any,


-49-

--------------------------------------------------------------------------------




of brokers and finders (other than those, if any, retained by an Investor Group
Representative, a Purchaser or other holder in connection with its purchase of
the Notes) and (2) any and all wire transfer fees that any bank deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note.

Section 15.2    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Subsidiary Guaranty or the Notes,
and the termination of this Agreement.



SECTION 16.
Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the Notes and the Subsidiary Guaranty, the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of such Purchaser or any other holder of a Note. All statements contained
in any certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement,
the Notes and the Subsidiary Guaranty embody the entire agreement and
understanding between each Purchaser and the Company and the Subsidiary
Guarantors and supersede all prior agreements and understandings relating to the
subject matter hereof.



SECTION 17.
Amendment and Waiver.




Section 17.1    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)(1) with the written consent of each Investor Group Representative (and
without the consent of any other holder of Notes) Section 1 and Section 2.1, and
any defined term (as it is used therein), may be amended or waived (except
insofar as any such amendment or waiver would affect any rights or obligations
with respect to the purchase and sale of Notes which shall have become Accepted
Notes prior to such amendment or waiver) and (2) with the written consent of all
of the Purchasers which shall have become obligated to purchase, but which shall
have not yet purchased, Accepted Notes of any Series (and not without the
written consent of all such Purchasers), any of the provisions of Sections 2.1
and 4 may be amended or waived insofar as such amendment or waiver would affect
only rights or obligations with respect to the purchase and sale of the Accepted
Notes of such Series or the terms and provisions of such Accepted Notes;
(b)no amendment or waiver of any of Sections 2.2, 3, 5, 6 or 21, or any defined
term (as it is used therein), will be effective as to any Purchaser unless
consented to by such Purchaser in writing; and
(c)no amendment or waiver may, without the written consent of each Purchaser and
the holder of each Note at the time outstanding, (1) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of


-50-

--------------------------------------------------------------------------------




(i) interest on the Notes, (ii) the Make-Whole Amount, (iii) the Prepayment
Premium or (iv) the Breakage Amount (2) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any
amendment or waiver, or (3) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.



Section 17.2    Solicitation of Holders of Notes.
(a)Solicitation. The Company will provide each Investor Group Representative and
each holder of a Note with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Investor Group Representative
or holder to make an informed and considered decision with respect to any
proposed amendment, waiver or consent in respect of any of the provisions hereof
or of the Notes or the Subsidiary Guaranty. The Company will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to this Section 17 or the Subsidiary Guaranty to each Investor Group
Representative and each holder of a Note promptly following the date on which it
is executed and delivered by, or receives the consent or approval of, the
requisite Investor Group Representatives or holders of Notes.
(b)Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any
Investor Group Representative or holder of a Note as consideration for or as an
inducement to the entering into by such Investor Group Representative or holder
of any waiver or amendment of any of the terms and provisions hereof or of the
Subsidiary Guaranty or any Note unless such remuneration is concurrently paid,
or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each Investor Group Representative or
holder of a Note even if such Investor Group Representative or holder did not
consent to such waiver or amendment.
(c)Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or the Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.




-51-

--------------------------------------------------------------------------------





Section 17.3    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or the Subsidiary Guaranty applies equally to all
Investor Group Representatives and holders of Notes and is binding upon them and
upon each future holder of any Note and upon the Company without regard to
whether such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
Investor Group Representative or holder of a Note and no delay in exercising any
rights hereunder or under any Note or the Subsidiary Guaranty shall operate as a
waiver of any rights of any Investor Group Representative or holder of such
Note.



Section 17.4    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in the Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.



SECTION 18.
Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(1)if to any Investor Group Representative, to such Investor Group
Representative at the address specified for such communications in Schedule B,
or at such other address as such Investor Group Representative shall have
specified to the Company in writing,
(2)if to any original Purchaser or nominee, to such Purchaser or nominee at the
address specified for such communications in the applicable Confirmation of
Acceptance, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing,
(3)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
(4)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the Chief Financial Officer (telecopy no.: (507)
494-7579; email: slisowsk@fastenal.com) and General Counsel (telecopy no.: (507)
494-7767; email: jmilek@fastenal.com), or at such other address as the Company
shall have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.




-52-

--------------------------------------------------------------------------------





SECTION 19.
Reproduction of Documents.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Purchaser at a Closing (except the Notes themselves),
and (c) financial statements, certificates and other information previously or
hereafter furnished to any Investor Group Representative Purchaser or holder of
Notes, may be reproduced by such Investor Group Representative, Purchaser or
holder by any photographic, photostatic, electronic, digital, or other similar
process and such Investor Group Representative, Purchaser or holder may destroy
any original document so reproduced. The Company agrees and stipulates that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Investor Group Representative, Purchaser or holder
in the regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other Investor Group
Representative, Purchaser or holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.



SECTION 20.
Confidential Information.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Investor Group Representative or Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Investor Group Representative or Purchaser as being
confidential information of the Company or such Subsidiary, provided that such
term does not include information that (a) was publicly known or otherwise known
to such Investor Group Representative or Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Investor Group Representative or Purchaser or any Person acting on such
Investor Group Representative’s or Purchaser’s behalf, (c) otherwise becomes
known to such Investor Group Representative or Purchaser other than through
disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Investor Group Representative or Purchaser under
Section 7.1 that are otherwise publicly available. Each Investor Group
Representative and Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Investor
Group Representative or Purchaser in good faith to protect confidential
information of third parties delivered to such Investor Group Representative or
Purchaser, provided that such Investor Group Representative or Purchaser may
deliver or disclose Confidential Information to (1) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (2) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (3) any other
holder of any Note and any other Investor Group Representative, (4) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 20),
(5) any Person from which it offers to purchase any


-53-

--------------------------------------------------------------------------------




Security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 20), (6)
any federal or state regulatory authority having jurisdiction over such Investor
Group Representative or Purchaser, (7) the NAIC or the SVO or, in each case, any
similar organization, or any nationally recognized rating agency that requires
access to information about such Investor Group Representative’s or Purchaser’s
investment portfolio, or (8) any other Person to which such delivery or
disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Investor Group Representative
or Purchaser, (ii) in response to any subpoena or other legal process, (iii) in
connection with any litigation to which such Investor Group Representative or
Purchaser is a party or (iv) if an Event of Default has occurred and is
continuing, to the extent such Investor Group Representative or Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or the Subsidiary Guaranty. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a
Purchaser under this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Investor Group Representative,
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Investor Group
Representative, Purchaser or holder and the Company, this Section 20 shall
supersede any such other confidentiality undertaking.
Notwithstanding the foregoing, however, each Investor Group Representative,
Purchaser and holder of a Note (and each employee, representative, or other
agent of such Person) has been and is permitted to disclose to any and all
Persons, without limitation of any kind, the United States federal tax treatment
and United States federal tax structure of the transaction contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are or have been provided to such Persons relating to such United
States federal tax treatment and United States federal tax structure.



SECTION 21.
Substitution of Purchaser.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such


-54-

--------------------------------------------------------------------------------




Substitute Purchaser thereafter transfers to such original Purchaser all of the
Notes then held by such Substitute Purchaser, upon receipt by the Company of
notice of such transfer, any reference to such Substitute Purchaser as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Substitute Purchaser, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.



SECTION 22.
Miscellaneous.




Section 22.1    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.



Section 22.2    Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein, all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and all financial statements shall be prepared in accordance with GAAP.
Notwithstanding the foregoing, if the Company notifies the Investor Group
Representatives and the holders of the Notes that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if an Investor Group Representative or the
Required Holders notify the Company that it or they request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
Notwithstanding anything to the contrary herein, all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
election by the Company or any Subsidiary to measure any portion of a financial
liability at fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 - Fair Value Option,
International Accounting Standard 39 - Financial Instruments: Recognition and
Measurement or any similar accounting standard) and such determination shall be
made as if such election had not been made.



Section 22.3    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.




-55-

--------------------------------------------------------------------------------





Section 22.4    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.



Section 22.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.



Section 22.6    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.



Section 22.7    Jurisdiction and Process; Waiver of Jury Trial.
(a)The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (1) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (2) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.


-56-

--------------------------------------------------------------------------------




(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.



Section 22.8    Transaction References. The Company agrees that each Investor
Group Representative (or an Affiliate thereof) may (a) refer to its role in
establishing the Master Note Facility, as well as the identity of the Company
and the maximum aggregate principal amount of the Notes and the date on which
the Master Note Facility was established, on its internet site or in marketing
materials, press releases, published “tombstone” announcements or any other
print or electronic medium and (b) display the Company’s corporate logo in
conjunction with any such reference.


* * * * *




-57-

--------------------------------------------------------------------------------





If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.




Very truly yours,


Fastenal Company




By /s/ Sheryl A. Lisowski                                 
Name: Sheryl A. Lisowski
Title: Interim Chief Financial Officer, Controller and Chief Accounting Officer


Signature Page to Master Note Agreement

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date hereof.




Metropolitan Life Insurance Company




By:    /s/ John Willis                                   
  Name: John Willis
  Title: Managing Director


Signature Page to Master Note Agreement

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date hereof.




NYL Investors LLC






By: /s/ Sean Campbell                                
  Name: Sean Campbell
  Title: Director


Signature Page to Master Note Agreement

--------------------------------------------------------------------------------






This Agreement is hereby
accepted and agreed to as
of the date hereof.




PGIM, Inc. (formerly known as Prudential
Investment Management, Inc.)






By: /s/ Peter Pricco                                
  Name: Peter Pricco
  Title: Vice President




Signature Page to Master Note Agreement

--------------------------------------------------------------------------------





Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acceptance” is defined in Section 2.1(e).
“Acceptance Day” is defined in Section 2.1(e).
“Acceptance Window” means, with respect to any interest rate or margin quotes
provided by any Investor Group Representative pursuant to Section 2.1(d), the
time period designated by such Investor Group Representative during which the
Company may elect to accept such interest rate or margin quotes as to not less
than $10,000,000 (or, if less, the remaining Available Facility Amount at the
time such Request for Purchase is made) in aggregate principal amount of Shelf
Notes specified in the related Request for Purchase. If no such time period is
designated by an Investor Group Representative with respect to any such
Quotation, then the Acceptance Window for such Quotation will end at 1:00 p.m.
on the first Business Day after the Quotation Response Date, provided that no
Acceptance may occur on such Business Day prior to 9:30 a.m. and provided
further that, if such Quotation Response Date is followed by a non-Business Day,
then the Acceptance Window for such Quotation will end at 1:30 p.m. on the
Quotation Response Date.
“Accepted Note” is defined in Section 2.1(e).
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Company or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.
“Affiliate” means, at any time, (a) with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person and (b) with respect to any Investor Group Representative or holder of
Notes, shall include any Related Fund of such Investor Group Representative or
holder of Notes. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Any director, manager (within the meaning
of any applicable limited liability company law) or officer of a Person shall,
for the purposes of this Agreement, be deemed to be an Affiliate of such Person.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
or “Affiliates” shall refer to those of the Company.


Schedule A
(to Master Note Agreement)

--------------------------------------------------------------------------------




“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Authorized Officer” means the chief executive officer of the Company, the chief
financial officer of the Company, any other Person authorized to act on behalf
of the Company and designated as an “Authorized Officer” of the Company for the
purpose of this Agreement in an Officer’s Certificate executed by the Company’s
chief executive officer or chief financial officer and delivered to each
Investor Group Representative. Any action taken under this Agreement on behalf
of the Company by any individual who on or after the Effective Date shall have
been an Authorized Officer of the Company and whom an Investor Group
Representative in good faith believes to be an Authorized Officer of the Company
at the time of such action shall be binding on the Company even though such
individual shall have ceased to be an Authorized Officer.
“Available Facility Amount” is defined in Section 2.1(a).
“Bank Credit Agreement” means the Credit Agreement dated as of May 1, 2015, as
amended by the First Amendment to Credit Agreement dated as of November 23,
2015, by and among the Company, the lenders referred therein, Wells Fargo Bank,
National Association, as administrative agent, swingline lender and issuing
lender, and U.S. Bank National Association, as documentation agent, as amended,
restated, supplemented, refinanced, replaced or otherwise modified from time to
time.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).


A-2

--------------------------------------------------------------------------------




“Breakage Amount” means any loss, cost or expense reasonably incurred by (a) any
Purchaser of a Floating Rate Note as a result of the cancellation of the closing
of the purchase and sale of such Floating Rate Note or (b) any holder of a
Floating Rate Note as a result of any payment or prepayment of such Floating
Rate Note on a day other than an Interest Payment Date or at scheduled maturity
thereof (whether voluntary, mandatory, automatic, by reason of acceleration or
otherwise), including, without limitation, any loss or expense arising from the
liquidation or reemployment of funds obtained by such Purchaser or holder or
from fees payable to terminate the deposits from which such funds were obtained.
Each Purchaser or holder shall determine the Breakage Amount with respect to the
principal amount of the Floating Rate Notes that were to be purchased by it, or
its Floating Rate Notes then being paid or prepaid (or required to be paid or
prepaid), as the case may be, by written notice to the Company setting forth
such determination in reasonable detail on the day immediately following the
Cancellation Date in the case of any cancellation of the closing of the purchase
and sale pursuant to Section 2.1(g)(2) or not less than one Business Day prior
to the date of prepayment in the case of any prepayment pursuant to Section 8.2
or Section 8.6 or any payment required by Section 12. Each such determination
shall be conclusive absent manifest error.
“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York, New
York are required or authorized to be closed, (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, any Floating Rate Note as to which the interest rate is determined by
reference to LIBOR, any day that is a Business Day described in clause (c) and
that is also a London Banking Day and (c) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Minneapolis, Minnesota or New York, New York or are
required authorized to be closed.
“Cancellation Date” is defined in Section 2.1(g)(2).
“Cancellation Fee” is defined in Section 2.1(g)(2).
“Capital Lease” means any lease of any Property by the Company or any
Subsidiary, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Company
and its Subsidiaries. Notwithstanding the foregoing, any obligations of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) a Capital Lease under GAAP as in effect with respect to such
Person on the Effective Date, shall not be treated as a Capital Lease solely as
a result of the adoption by such Person after the Effective Date of changes in
GAAP described in Accounting Standards Update 2016-02, Leases (Topic 842) (as
the same may be amended from time to time).
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.


A-3

--------------------------------------------------------------------------------




“Cash Equivalent Investment” means, collectively, (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency thereof maturing within 120 days from the date of acquisition thereof,
(b) commercial paper maturing no more than 120 days from the date of creation
thereof and currently having the highest rating obtainable from either S&P or
Moody’s, (c) certificates of deposit maturing no more than 120 days from the
date of creation thereof issued by commercial banks incorporated under the laws
of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of “A” or better by a
nationally recognized rating agency, provided that the aggregate amount invested
in such certificates of deposit shall not at any time exceed $5,000,000 for any
one such certificate of deposit and $10,000,000 for any one such bank, (d) time
deposits maturing no more 30 days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder, (e)
demand deposit accounts maintained in the ordinary course of business with an
FDIC insured financial institution, and (f) investment funds at least 95% of the
assets of which constitute cash or Cash Equivalent Investments of the kinds
described in clauses (a) through (e) of this definition.
“Change of Control” is defined in Section 8.6(h).
“Change of Control Proposed Prepayment Date” is defined in Section 8.6(c).
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act, as amended from time to time.
“Closing” is defined in Section 3.1.
“Closing Day” means, with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Confirmation of Acceptance for such Accepted Note, provided that (a) if the
Company and the Purchaser which is obligated to purchase such Accepted Note
agree on an earlier Business Day for such closing, the “Closing Day” for such
Accepted Note shall be such earlier Business Day, and (b) if the closing of the
purchase and sale of such Accepted Note is rescheduled pursuant to Section 3.2,
the Closing Day for such Accepted Note, for all purposes of this Agreement
except references to “original Closing Day” in Section 2.1(g)(1), shall mean the
Rescheduled Closing Day with respect to such Accepted Note.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.
“Confidential Information” is defined in Section 20.
“Confirmation of Acceptance” is defined in Section 2.1(e).
“Confirmation of Guaranty” is defined in Section 4.4.


A-4

--------------------------------------------------------------------------------




“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Company and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (1) income and
franchise taxes paid during such period, (2) Consolidated Interest Expense for
such period, and (3) amortization, depreciation and other non-cash charges for
such period (except to the extent that such non-cash charges are reserved for
cash charges to be taken in the future), and (4) extraordinary losses during
such period (excluding extraordinary losses from discontinued operations), less
(c) interest income and any extraordinary gains during such period.
“Consolidated Interest Expense” means, for any period, the sum, determined on a
Consolidated basis for the Company and its Subsidiaries in accordance with GAAP,
of interest expense (including, without limitation, interest expense
attributable to obligations under Capital Lease and all net payment obligations
pursuant to Hedge Agreements) for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Company and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary, which shall be subject to clause (c) below), in which
the Company or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Company or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Company or any of its Subsidiaries or is merged into or
consolidated with the Company or any of its Subsidiaries or that Person’s assets
are acquired by the Company or any of its Subsidiaries except to the extent
included pursuant to the foregoing clause (a), and (c) the net income (if
positive) of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Company or any of
its Subsidiaries of such net income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary but only
to the extent of such prohibition.
“Consolidated Net Worth” means at any time the stockholders’ equity of the
Company and its Subsidiaries calculated on a Consolidated basis as of such time,
all as defined according to GAAP.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Funded Debt on such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters ending on or immediately prior to such date.
“Continuing Directors” is defined in Section 8.6(i).


A-5

--------------------------------------------------------------------------------




“Control Event” means (a) the execution by the Company or any of its Affiliates
of any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change of Control, (b) the
execution of any written agreement which, when fully performed by the parties
thereto, would result in a Change of Control or (c) the making of any written
offer by any “person” or “group” (as such terms are used in Section 13(d) and
Section 14(d) of the Exchange Act as in effect on the Effective Date) to the
holders of equity interests of the Company or of any of its Affiliates, which
offer, if accepted by the requisite number of holders, would result in a Change
of Control.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” with respect to any Note, has the meaning given in such Note.
“Delayed Delivery Fee” is defined in Section 2.1(g)(1).
“Disclosure Documents” is defined in Section 5.3.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Notes and all obligations under
this Agreement and the Subsidiary Guaranty that are accrued and payable and the
termination of this Master Note Facility), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Capital Stock) (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Notes and all obligations under
this Agreement and the Subsidiary Guaranty that are accrued and payable and the
termination of this Master Note Facility), in whole or in part, (c) provides for
the scheduled payment of dividends in cash or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Capital Stock that would
constitute Disqualified Capital Stock, in each case, prior to the date that is
91 days after the latest Maturity Date applicable to the Notes at the time
outstanding; provided, that if such Capital Stock is issued pursuant to a plan
for the benefit of the Company or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the Company or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.


A-6

--------------------------------------------------------------------------------




“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“Draw Fee” means a fee equal to 0.05% of the principal amount of the Notes to be
purchased by a Purchaser at a Closing; provided that, if the initial purchase of
Notes under this Agreement occurs on or prior to the 90th day after the
Effective Date, no such fee shall be due and payable in connection with such
purchase.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Effective Date” means July 20, 2016.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“FDIC” means the Federal Deposit Insurance Corporation.
“Fixed Rate Notes” means any Shelf Note bearing a fixed interest rate.
“Floating Interest Rate” means, with respect to any Interest Period of a Note
that bears a floating interest rate, the sum of the Floating Rate Note Margin
for such Note plus LIBOR for such Interest Period.
“Floating Rate Notes” means any Shelf Note bearing a floating interest rate.
“Floating Rate Note Margin” means with respect to any Floating Rate Note, the
margin specified for such Note in the relevant Confirmation of Acceptance.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Form 10‑K” is defined in Section 7.1(b).


A-7

--------------------------------------------------------------------------------




“Form 10‑Q” is defined in Section 7.1(a).
“Funded Debt” means, as of any date of determination with respect to the Company
and its Subsidiaries on a Consolidated basis without duplication, the sum of all
Indebtedness of the Company and its Subsidiaries.
“GAAP” generally accepted accounting principles in the United States set forth
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means
(a)    the government of
(1)    the United States of America or any state or other political subdivision
thereof, or
(2)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
Properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation, contingent or otherwise, of such Person pursuant to which such
Person has directly or indirectly guaranteed any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided, that the term Guaranty Obligation shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guaranty Supplement” is defined in Section 9.8(a).


A-8

--------------------------------------------------------------------------------




“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other governmental approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring Properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements.
“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by the applicable
Investor Group Representative) most closely matches the duration of such
Accepted Note.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 8.6, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.


A-9

--------------------------------------------------------------------------------




“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.
“Incorporated Provision” is defined in Section 9.9(a).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (excluding all obligations under non-competition,
earn-out or similar agreements and customary post-closing purchase price
adjustments to the extent such purchase price adjustments are less than 5% of
the original purchase price), except trade payables and accrued expenses arising
in the ordinary course of business not more than 90 days past due, or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such Indebtedness
shall have been assumed by such Person or is limited in recourse;


A-10

--------------------------------------------------------------------------------




(f)    all obligations, contingent or otherwise, of such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any reimbursement obligation, and banker’s acceptances issued for
the account of such Person;
(g)    all obligations of such Person in respect of Disqualified Capital Stock;
(h)    all net obligations of such Person under any Hedge Agreements; and
(i)    all Guaranty Obligations of such Person with respect to any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to such Person. The amount of any net obligation
under any Hedge Agreement on any date shall be deemed to be the Hedge
Termination Value thereof as of such date.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any original Purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
5% of the aggregate principal amount of the Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any of the foregoing.
“Interest Payment Date” for each Floating Rate Note, means the “Interest Payment
Dates” set forth on such Note (but in all cases subject to Section 8.8).
“Interest Period” means, as to any Floating Rate Note, the period commencing on
the date of issuance of such Note or on the last day of the immediately
preceding Interest Period applicable thereto, as the case may be, and ending on
the numerically corresponding day (or, if there is no numerically corresponding
day, on the last day) in the calendar month that is one, three or six months
thereafter, as specified for such Note in the relevant Confirmation of
Acceptance; provided, however, that, if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the earlier of the last day of such
Interest Period and the day on which the applicable Floating Rate Note is repaid
or prepaid in full.
“Investments” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person, (b) stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities (including warrants
or options to purchase securities)


A-11

--------------------------------------------------------------------------------




owned by such Person, (c) any deposit accounts and certificate of deposit owned
by such Person, and (d) structured notes and other similar instruments or
contracts owned by such Person.
“Investor Group” means (a) with respect to MetLife, MetLife and each MetLife
Affiliate which is or becomes a holder of Notes, (b) with respect to NYL, NYL
and each NYL Affiliate which is or becomes a holder of Notes and (c) with
respect to Prudential, Prudential and each Prudential Affiliate which is or
becomes a holder of Notes.
“Investor Group Affiliate” means, with respect to any Investor Group
Representative, any Affiliate of such Investor Group Representative.
“Investor Group Representative” means each of MetLife, NYL and Prudential.
“Issuance Period” is defined in Section 2.1(b).
“LIBOR” means, for any Interest Period for any Floating Rate Note:
(1)    the interest rate per annum for deposits in U.S. dollars with a maturity
most nearly comparable to such Interest Period as set forth on the display
designated as “Page BBAM 1” on Bloomberg Financial Markets (or any successor
service or page), in each case as of 11:00 a.m. (London time), two Business Days
prior to the commencement of such Interest Period, or
(2)    if such rate ceases to be reported by a service in accordance with the
above clause (1), the arithmetic mean of the rates per annum at which deposits
in U.S. dollars are offered by the principal London offices of the Reference
Banks at approximately 11:00 a.m. (London time), two Business Days before the
first day of such Interest Period to prime banks in the London interbank market
for a period equal to such Interest Period, commencing on the first day of such
Interest Period. This arithmetic mean shall be determined by the applicable
Investor Group Representative on the basis of the quotations of the applicable
rate requested of each of the Reference Banks by, and furnished to, such
Investor Group Representative, provided that if fewer than two quotations are
provided as requested, the rate per annum shall equal the arithmetic mean of the
rates quoted by major banks in New York City, selected by such Investor Group
Representative at approximately 11:00 a.m. on the first day of such Interest
Period for loans in U.S. dollars to leading European banks for a period equal to
such Interest Period, commencing on the first day of such Interest Period;
provided that, if the rate per annum determined in accordance with the foregoing
provisions shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement and provided further, that, with respect to any
Floating Rate Note, in no event shall LIBOR be less than the percentage, if any,
specified as the “LIBOR Floor” in the relevant Confirmation of Acceptance.
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which


A-12

--------------------------------------------------------------------------------




it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.
“London Banking Day” means any day on which dealings in U.S. dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Make-Whole Amount” is defined in Section 8.7.
“Master Note Facility” is defined in Section 2.1(a).
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or Properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or Properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under the Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or the
Subsidiary Guaranty.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a)    the Bank Credit Agreement; and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money (or any two or more of such agreements forming part of a common
interrelated financing or similar transaction) entered into on or after the
Effective Date by the Company or any Subsidiary, or in respect of which the
Company or any Subsidiary is an obligor or otherwise provides a guarantee or
other credit support (“Credit Facility”), in a principal amount outstanding or
available for borrowing equal to or greater than $100,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency).
“Material Domestic Subsidiary” means each Domestic Subsidiary which, as of the
last day of the most recent fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 7.1, (a) contributed 10% or
more of the Company’s Consolidated EBITDA for the period of four consecutive
fiscal quarters ended on such date, or (b) contributed greater than 10% of the
Company’s consolidated total assets as of such date; provided that, if the
aggregate amount of Consolidated EBITDA for such period or of the Company’s
consolidated total assets as of such date contributed by all Domestic
Subsidiaries that are not Material Domestic Subsidiaries exceeds 20% of the
Company’s Consolidated EBITDA for such period or 20% of the Company’s
consolidated total assets as of such date, the Company (or, in the event the
Company has failed to do so within 10 days, the Required Holders) shall
designate sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries”
to eliminate such excess, and such designated Domestic Subsidiaries shall for
all purposes of this Agreement constitute Material Domestic Subsidiaries.


A-13

--------------------------------------------------------------------------------




“Maturity Date” with respect to any Note, means the Final Maturity Date
specified in such Note.
“MetLife” shall have the meaning given in the address block of this Agreement.
“MetLife Affiliate” means any Affiliate of MetLife.
“MFL Agreement” is defined in Section 9.9(a).
“MFL Notice” is defined in Section 9.9(c).
“MFL Provision” is defined in Section 9.9(a).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NAIC Annual Statement” is defined in Section 6.2(a).
“Non-Guarantor Subsidiary” means any Subsidiary of the Company that is not a
Subsidiary Guarantor.
“Notes” is defined in Section 1.
“NYL” shall have the meaning given in the address block of this Agreement.
“NYL Affiliate” means any Affiliate of NYL.
“OFAC” means Office of Foreign Assets Control, United States Department of the
Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” with respect to any Person means a certificate of a
Senior Financial Officer or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.


A-14

--------------------------------------------------------------------------------




“Permitted Acquisition” means any Acquisition made by the Company or any
Subsidiary; provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.12 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, and no material challenge to such Acquisition (excluding
the exercise of appraisal rights) shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired, (c) the business
to be acquired in such Acquisition is in a similar line of business as the
Company’s or any Subsidiary’s or a line of business incidental or complementary
thereto, (d) as of the date of the consummation of such Acquisition, all
material approvals required in connection therewith shall have been obtained and
shall be in full force and effect, and (e) the Company shall be in compliance on
a Pro Forma Basis with the financial covenants contained in Section 10.13 as of
the last day of the most recent fiscal quarter ended prior to the consummation
of such Acquisition for which financial statements have been delivered pursuant
to Section 7.1 calculated as if such Acquisition, including the consideration
therefor, had been consummated on such date.
“Permitted Disposition” is defined in Section 10.7.
“Permitted Liens” means the Liens permitted pursuant to Section 10.6.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Prepayment Premium” means, in connection with any prepayment pursuant to
Section 8.2 or any payment required by Section 12 of a Floating Rate Note, an
amount equal to the percentage, if any, of the principal amount of such Note
being prepaid or required to be paid specified as the “Prepayment Premium” in
the relevant Confirmation of Acceptance.
“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (a) all unsecured Indebtedness of Subsidiaries but excluding
(1) unsecured Indebtedness of Subsidiaries owing to the Company or any
Wholly-Owned Subsidiary and (2) unsecured Indebtedness of a Subsidiary Guarantor
and (b) all Indebtedness of the Company and its Subsidiaries secured by Liens
other than Indebtedness secured by Liens permitted by clauses (a) through (k),
inclusive, of Section 10.6 and Indebtedness under any Material Credit Facility
secured by Liens permitted by clause (l) of Section 10.6 as long as the Company
is in compliance with the conditions set forth in the provisos of such clause in
respect of such Material Credit Facility.


A-15

--------------------------------------------------------------------------------




“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the Property or Person
disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included; provided that the
foregoing pro forma adjustments may be applied to any such definition, test or
financial covenant solely to the extent that such adjustments (a) are reasonably
expected to be realized within 12 months of such Specified Transaction as set
forth in reasonable detail on a certificate of a Responsible Officer of the
Company delivered to the Investor Group Representatives and holders of Notes and
(b) are calculated on a basis consistent with GAAP and Regulation S-X of the
Exchange Act; and provided further that the foregoing pro forma adjustment shall
be without duplication of any cost savings or additional costs that are already
included in the calculation of Consolidated EBITDA.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Prudential” shall have the meaning given in the address block of this
Agreement.
“Prudential Affiliate” means any Affiliate of Prudential.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” is defined in the addressee line to this Agreement
and shall include (except with reference to an “original” Purchaser) such
Purchaser’s successors and assigns (so long as any such assignment complies with
Section 13.2), provided, however, that any Purchaser of a Note that ceases to be
the registered holder or a beneficial owner (through a nominee) of such Note as
the result of a transfer thereof pursuant to Section 13.2 shall cease to be
included within the meaning of “Purchaser” of such Note for the purposes of this
Agreement upon such transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Quotation” is defined in Section 2.1(d).
“Quotation Response Date” is defined in Section 2.1(c).
“Reference Banks” means four major banks in the London interbank market selected
by the applicable Investor Group Representative.


A-16

--------------------------------------------------------------------------------




“Related Fund” means, with respect to any Investor Group Representative or
holder of any Note, any fund or entity that (a) invests in Securities or bank
loans, and (b) is advised or managed by such holder, the same investment advisor
as such holder or by an affiliate of such holder or such investment advisor.
“Request for Purchase” is defined in Section 2.1(c).
“Required Holders” means at any time (a) prior to the first Closing Day, each
Investor Group Representative and (b) on or after the first Closing Day, the
holders of more than 50% in principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates); provided that any determination of Required Holders must include
each Investor Group Representative to the extent Affiliates of such Investor
Group Representative then hold at least $50,000,000 in aggregate outstanding
principal amount of the Notes.
“Responsible Officer” with respect to any Person means any Senior Financial
Officer of such Person and any other officer of such Person with responsibility
for the administration of the relevant portion of this Agreement.
“Restricted Payments” shall have the meaning set forth in Section 10.9.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Debt” means, as of any date of determination thereof, all Indebtedness
of the Company and its Subsidiaries other than unsecured Indebtedness of the
Company or a Subsidiary Guarantor, as the case may be, which shall contain or
have applicable thereto subordination provisions providing for the subordination
thereof to other Indebtedness of the Company (including, without limitation, the
obligations of the Company under this Agreement and the Notes) or such
Subsidiary Guarantor (including, without limitation, the obligations of such
Subsidiary Guarantor under the Subsidiary Guaranty).
“Senior Financial Officer” with respect to any Person means the chief financial
officer, principal accounting officer, treasurer or comptroller of such Person.
“Series” is defined in Section 1.
“Shelf Notes” is defined in Section 1.


A-17

--------------------------------------------------------------------------------




“Significant Subsidiary” means any Subsidiary which, as of the last day of the
most recent fiscal quarter of the Company for which financial statements have
been delivered pursuant to Section 7.1, contributed 10% or more of the Company’s
Consolidated Net Worth for the period of four consecutive fiscal quarters ended
on such date or of the Company’s consolidated total assets as of such date;
provided, however, that if more than three non-Significant Subsidiaries are
subject to events, occurrences or actions covered by Section 11, then,
notwithstanding any Subsidiary’s portion of Consolidated Net Worth or
consolidated total assets, all Subsidiaries shall constitute Significant
Subsidiaries and all Subsidiaries shall be subject to the Events of Default set
forth in Section 11.
“Source” is defined in Section 6.2.
“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Company or any division,
business unit, product line or line of business.
“Specified Transactions” means (a) any Specified Disposition, and (b) any
Permitted Acquisition.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than 50% of the outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors (or equivalent governing body) or other managers of such corporation,
partnership, limited liability company or other entity is at the time owned by
(directly or indirectly) or the management is otherwise controlled by (directly
or indirectly) such Person (irrespective of whether, at the time, Capital Stock
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Company.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered the
Subsidiary Guaranty or a Guaranty Supplement.
“Subsidiary Guaranty” is defined in Section 2.2 and shall include all
Confirmations of Guaranty and Guaranty Supplements executed and delivered
hereunder or thereunder.
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered


A-18

--------------------------------------------------------------------------------




borrowed money indebtedness for tax purposes but is classified as an Operating
Lease in accordance with GAAP.
“United States” or “U.S.” means the United States of America.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.




A-19

--------------------------------------------------------------------------------





Form of Fixed Rate Shelf Note
Fastenal Company
__.__% Series __ Senior Note Due __________, 20__
No. _____                                                      , 20__
PPN ______________
Original Principal Amount:
Original Issue Date:
Interest Rate:
Interest Payment Dates:
Final Maturity Date:
Principal Prepayment Dates and Amounts:


For Value Received, the undersigned, Fastenal Company (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Minnesota, hereby promises to pay to ____________, or registered assigns, the
principal sum of _____________________ Dollars [on the Final Maturity Date
specified above (or so much thereof as shall not have been prepaid),] [, payable
on the Principal Prepayment Dates and in the Amounts specified above, and on the
Final Maturity Date specified above in an amount equal to the unpaid balance of
the principal hereof,] with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the Interest Rate per
annum specified above, payable on each Interest Payment Date specified above and
on the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (1) on any
overdue payment of interest, (2) during the continuance of an Event of Default
under Section 11(a), (b), (g) or (h) of the Note Purchase Agreement referred to
below, and during the continuance of any other Event of Default provided that
such other Event of Default has remained uncured for more than 30 days (or such
shorter cure period, if any, as is then provided for under the Bank Credit
Agreement before interest thereunder begins to accrue at a default rate as a
result of a similar event of default), on the unpaid balance hereof and (3) on
any overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) 2.00% over the Interest
Rate and (ii) 2.00% over the rate of interest publicly announced by Well Fargo
Bank, National Association from time to time in New York, New York as its “base”
or “prime” rate, payable [monthly/quarterly/semiannually] as aforesaid (or, at
the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
principal office of Wells Fargo Bank, National Association in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.




Schedule 1-A
(to Master Note Agreement)

--------------------------------------------------------------------------------




This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Master Note Agreement, dated as of July 20, 2016 (as from time
to time amended, the “Note Purchase Agreement”), between the Company,
Metropolitan Life Insurance Company, NYL Investors LLC, PGIM, Inc. (formerly
known as Prudential Investment Management, Inc.) and the respective Purchasers
named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
[The Company will make required prepayments of principal on Principal Prepayment
Dates and in the Amounts specified above.] This Note is [also] subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Fastenal Company


By
______________________________________

Name:
Title:




S-1A-2

--------------------------------------------------------------------------------





Form of Floating Rate Shelf Note
Fastenal Company
Series __ Senior Floating Rate Note Due __________, 20__
No. _____                                    _________, 20__
PPN ______________
Original Principal Amount:
Original Issue Date:
Floating Rate Note Margin:
Interest Period and Interest Payment Dates:
Final Maturity Date:
Principal Prepayment Dates and Amounts:


For value received, the undersigned, Fastenal Company (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Minnesota, hereby promises to pay to ____________, or registered assigns, the
principal sum of _____________________ Dollars [on the Final Maturity Date
specified above (or so much thereof as shall not have been prepaid),] [, payable
on the Principal Prepayment Dates and in the Amounts specified above, and on the
Final Maturity Date specified above in an amount equal to the unpaid balance of
the principal hereof,] with interest from the date hereof (computed for the
actual number of days elapsed on the basis of a year consisting of 360-days) (a)
on the unpaid balance hereof at a rate per annum equal to the sum of LIBOR (as
determined from time to time for the Interest Period specified above) plus the
Floating Rate Note Margin specified above, payable on each Interest Payment Date
specified above and on the Final Maturity Date specified above, commencing with
the Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (1) on any overdue payment of interest, (2) during the continuance of an
Event of Default under Section 11(a), (b), (g) or (h) of the Note Purchase
Agreement referred to below, and during the continuance of any other Event of
Default provided that such other Event of Default has remained uncured for more
than 30 days (or such shorter cure period, if any, as is then provided for under
the Bank Credit Agreement before interest thereunder begins to accrue at a
default rate as a result of a similar event of default), on the unpaid balance
hereof and (3) on any overdue payment of any Prepayment Premium or Breakage
Amount, at a rate per annum (the “Default Rate”) from time to time equal to the
greater of (i) 2.00% over the applicable interest rate referred to in clause (a)
above and (ii) 2.00% over the rate of interest publicly announced by Well Fargo
Bank, National Association from time to time in New York, New York as its “base”
or “prime” rate, payable on each Interest Payment Date (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on, any Prepayment Premium and any Breakage
Amount with respect to this Note are to be made in lawful money of the United
States of America at the principal office of Wells Fargo Bank, National
Association in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.


Schedule 1-B
(to Master Note Agreement)

--------------------------------------------------------------------------------




This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Master Note Agreement, dated as of July 20, 2016 (as from time
to time amended, the “Note Purchase Agreement”), between the Company,
Metropolitan Life Insurance Company, NYL Investors LLC, PGIM, Inc. (formerly
known as Prudential Investment Management, Inc.) and the respective Purchasers
named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
[The Company will make required prepayments of principal on the Principal
Prepayment Dates and in the Amounts specified above.] This Note is [also]
subject to [optional] prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Prepayment Premium and Breakage Amount) and with the
effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Fastenal Company


By
_______________________________________

Name
Title:




S-1B-2

--------------------------------------------------------------------------------





Form of Request for Purchase
Fastenal Company


Reference is made to the Master Note Agreement (the “Agreement”), dated as of
July 20, 2016, among Fastenal Company, a Minnesota corporation (the “Company”),
on one hand, and Metropolitan Life Insurance Company (“MetLife”), NYL Investors
LLC (“NYL”), PGIM, Inc. (formerly known as Prudential Investment Management,
Inc.) (“Prudential”), and each Purchaser which becomes party thereto, on the
other hand. Capitalized terms used and not otherwise defined herein shall have
the respective meanings specified in the Agreement.
Pursuant to Section 2.1(c) of the Agreement, the undersigned hereby makes the
following Request for Purchase:
1.
Aggregate principal amount of

the Notes covered hereby
(the “Notes”) ................... $__________1 
2.
[Fixed/Floating] Interest Rate

[For Fixed Rate Notes Only: Interest Payment Period:
                           ]2 
[For Floating Rate Notes Only: Interest Period:                            ]3 
[For Floating Rate Notes Only: Prepayment Premium:                            ]
3.
Individual specifications of the Notes:                            

Principal
Installment        Interest
Principal    Maturity        Dates and        Payment
Amount     Date             Amounts         Period
[____] in
arrears
4.
Proposed day for the closing of the purchase and sale of the Notes: 4 

5.
The purchase price of the Notes is to be transferred to:

_________________________


1
Minimum principal amount of $10,000,000.

2
Monthly, quarterly or semi-annually in arrears.

3
One, three or six months in arrears.

4
Not less than 15 Business Days and not more than 270 days after the date of this
Request for Purchase.



Schedule 2.1(c)
(to Master Note Agreement)

--------------------------------------------------------------------------------




Name and Address
and ABA Routing
Number of

Number of Bank
Account





6.
Proposed Quotations for the Notes are due: _________ 5 

7.
The Company certifies that (a) the representations and warranties contained in
Section 5 of the Agreement are correct on and as of the date of this Request for
Purchase (except for any such representation or warranty that by its terms is
made only as of a specific earlier date, in which case such representation or
warranty was correct as of such earlier date) and (b) that there exists on the
date of this Request for Purchase no Event of Default or Default.

8.
The aggregate principal amount of Notes outstanding after giving effect to the
issuance of the Notes herein requested is $          .

9.
The following Schedules to the Agreement are updated:

[Schedule 5.4/Schedule 5.15/None] 6     


Dated:___________________________        Fastenal Company


By:_________________________________    
Authorized Officer
_________________________


5
Not less than five Business Days after the date of this Request for Purchase.

6
Attach updated schedules if applicable.





S-2.1(c)-2

--------------------------------------------------------------------------------





Form of Confirmation of Acceptance
Fastenal Company


Reference is made to the Master Note Agreement (the “Agreement”), dated as of
July 20, 2016, among Fastenal Company, a Minnesota corporation (the “Company”),
on one hand, and Metropolitan Life Insurance Company (“MetLife”), NYL Investors
LLC (“NYL”), PGIM, Inc. (formerly known as Prudential Investment Management,
Inc.) (“Prudential”), and each Purchaser which becomes party thereto, on the
other hand. All terms used herein that are defined in the Agreement have the
respective meanings specified in the Agreement.
[MetLife][NYL][Prudential] or the [MetLife][NYL][Prudential] Affiliate which is
named below as a Purchaser of Notes hereby confirms the representations as to
such Notes set forth in Section 6 of the Agreement, and agrees to be bound by
the provisions of the Agreement applicable to the Purchasers or holders of the
Notes.
Pursuant to Section 2.1(e) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:
I.    Accepted Notes:
Aggregate principal amount: $ __________________
(A)
(a)    Name of Purchaser:

(b)
Principal amount:

(c)
Final maturity date:

(d)
[Principal prepayment dates and amounts:]

(e)
[Fixed interest rate] [Floating Rate Note Margin]:

(f)
[Fixed Rate interest payment period:    [_______] in arrears]

[Floating Rate Interest Period: [                 months in arrears]]
(g)
[Floating Rate LIBOR Floor: [        ]]

(h)
[Prepayment Premium:]

(i)
Payment and notice instructions: As set forth on attached

Purchaser Schedule


(B)
(a)    Name of Purchaser:

(b)
Principal amount:

(c)
Final maturity date:

(d)
[Principal prepayment dates and amounts:]

(e)
[Fixed interest rate] [Floating Rate Note Margin]:

(f)
[Fixed Rate interest payment period:    [_______] in arrears]

[Floating Rate Interest Period: [                 months in arrears]]
(g)
[Floating Rate LIBOR Floor: [        ]]

(h)
[Prepayment Premium:]

(i)
Payment and notice instructions: As set forth on attached

Purchaser Schedule


Schedule 2.1(e)
(to Master Note Agreement)

--------------------------------------------------------------------------------




[(C), (D)..... same information as above.]
II.    Closing Day:
Fastenal Company


By:    _________________________________________    
Name:    
Title:    
Dated:    






[Metropolitan Life Insurance Company][NYL Investors LLC][PGIM, Inc. (formerly
known as Prudential Investment Management, Inc.)]


By:    _________________________________________    
Name:
Title:


[Investor Group Affiliate]


By:    _________________________________________    
Vice President
[Attach Purchaser Schedules]




S-2.1(e)-2

--------------------------------------------------------------------------------





Form of Subsidiary Guaranty
(See Attached)






Schedule 2.2
(to Master Note Agreement)

--------------------------------------------------------------------------------











EXECUTION VERSION


 
 
 
 
 











Subsidiary Guaranty Agreement














Dated as of July 20, 2016










of




Fastenal Company Purchasing
and
Fastenal IP Company










 
 
 
 
 





S-2.2-1

--------------------------------------------------------------------------------




Table of Contents


Section                    Heading                        Page


Section 1.
Guaranty
3


Section 2.
Obligations Absolute
5


Section 3.
Waiver
5


Section 4.
Obligations Unimpaired
6


Section 5.
Subrogation
7


Section 6.
Reinstatement of Guaranty
8


Section 7.
Rank of Guaranty
8


Section 8.
Representations and Warranties of Each Guarantor
8


Section 8.1.
Organization; Power and Authority
8


Section 8.2.
Authorization, Etc
9


Section 8.3.
Compliance with Laws, Other Instruments, Etc
9


Section 8.4.
Governmental Authorizations, Etc
9


Section 8.5.
Information Regarding the Company
9


Section 9.
Term of Guaranty Agreement
9


Section 10.
Survival of Representations and Warranties; Entire Agreement
10


Section 11.
Amendment and Waiver
10


Section 11.1.
Requirements
10


Section 11.2.
Solicitation of Holders
10


Section 11.3.
Binding Effect
11


Section 11.4.
Notes Held By Company, Etc
11


Section 12.
Notices
11


Section 13.
Miscellaneous
12


Section 13.1.
Successors and Assigns; Joinder
12


Section 13.2.
Severability
12


Section 13.3.
Construction
12


Section 13.4.
Further Assurances
12


Section 13.5.
Governing Law
13


Section 13.6.
Jurisdiction and Process; Waiver of Jury Trial
13


Section 13.7.
Reproduction of Documents; Execution
13







S-2.2-2

--------------------------------------------------------------------------------




Subsidiary Guaranty Agreement


This Subsidiary Guaranty Agreement, dated as of July 20, 2016 (this “Guaranty
Agreement”), is made by each of the undersigned (each a “Guarantor” and,
together with each of the other signatories hereto and any other entities from
time to time parties hereto pursuant to Section 13.1 hereof, the “Guarantors”)
in favor of Metropolitan Life Insurance Company (“MetLife”), NYL Investors LLC
(“NYL”) and PGIM, Inc. (formerly known as Prudential Investment Management,
Inc.) (“Prudential”) and the holders of the Notes (as defined below) from time
to time (together with MetLife, NYL, and Prudential, collectively called the
“Beneficiaries” and individually a “Beneficiary”).


Preliminary Statements:


I.    Fastenal Company, a Minnesota corporation (the “Company”), is entering
into a Master Note Agreement dated as of July 20, 2016 (as amended, modified,
supplemented or restated from time to time, the “Note Agreement”) with MetLife,
NYL and Prudential, and each MetLife Affiliate, NYL Affiliate and Prudential
Affiliate (each as defined therein) which becomes bound by certain provisions
thereof, simultaneously with the delivery of this Guaranty Agreement, under
which the Company may from time to time issue its senior promissory notes in the
aggregate principal amount outstanding from time to time of up to $200,000,000
(including any Notes issued in substitution thereof or exchange therefor
pursuant to Section 13 of the Note Agreement, the “Notes”). Capitalized terms
used herein have the meanings specified in the Note Agreement unless otherwise
defined herein.


II.    Each of the Guarantors is a Subsidiary of the Company.


III.    It is a condition to the agreement of MetLife, NYL and Prudential to
enter into the Note Agreement and of any Purchaser to purchase any Notes under
the Note Agreement that this Guaranty Agreement shall have been executed and
delivered by each Guarantor and shall be in full force and effect.


IV.    Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement. The board of
directors or other similar governing body of each Guarantor has determined that
the incurrence of such obligations is in the best interests of such Guarantor.


Now therefore, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:


Section 1.    Guaranty.


Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to (a) each holder of Notes, the due and
punctual payment in full of the principal of, Make-Whole Amount, if any,
Prepayment Premium, if any, Breakage Amount, if any,


S-2.2-3

--------------------------------------------------------------------------------




and interest on (including, without limitation, interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due
under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional prepayment or by acceleration or
otherwise) and (b) to each Beneficiary, any other sums which may become due
under the terms and provisions of the Notes, the Note Agreement or any other
instrument or agreement executed in connection therewith including, without
limitation, any Delayed Delivery Fee, any Cancellation Fee and any Draw Fee (all
such obligations described in clauses (a) and (b) above are herein called the
“Guaranteed Obligations”). The guaranty in the preceding sentence is an
absolute, present and continuing guaranty of payment and not of collectibility
and is in no way conditional or contingent upon any attempt to collect from the
Company or any other guarantor of the Notes (including, without limitation, any
other Guarantor hereunder) or upon any other action, occurrence or circumstance
whatsoever. In the event that the Company shall fail so to pay any of such
Guaranteed Obligations, each Guarantor agrees to pay the same when due to the
holders entitled thereto, without demand, presentment, protest or notice of any
kind, in lawful money of the United States, pursuant to the requirements for
payment specified in the Notes and the Note Agreement. Each default in payment
of any of the Guaranteed Obligations shall give rise to a separate cause of
action hereunder and separate suits may be brought hereunder as each cause of
action arises. Each Guarantor agrees that the Notes issued pursuant to the Note
Agreement may (but need not) make reference to this Guaranty Agreement.


Each Guarantor agrees to pay and to indemnify and save each Beneficiary harmless
from and against any damage, loss, cost or expense (including attorneys’ fees)
which such Beneficiary may incur or be subject to as a consequence, direct or
indirect, of (1) any breach by such Guarantor, by any other Guarantor or by the
Company of any warranty, covenant, term or condition in, or the occurrence of
any default under, this Guaranty Agreement, the Notes, the Note Agreement or any
other instrument or agreement executed in connection therewith, together with
all expenses resulting from the compromise or defense of any claims or
liabilities arising as a result of any such breach or default, (2) any legal
action commenced to challenge the validity or enforceability of this Guaranty
Agreement, the Notes, the Note Agreement or any other instrument or agreement
executed in connection therewith and (3) enforcing or defending (or determining
whether or how to enforce or defend) the provisions of this Guaranty Agreement.


Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.


Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, MetLife, NYL and Prudential and the Purchasers (on behalf of
themselves and their successors and assigns) and each Guarantor hereby agree
that if at any time the Guaranteed Obligations exceed the Maximum Guaranteed
Amount determined as of such time with regard to such Guarantor, then this
Guaranty Agreement shall be automatically amended to reduce the Guaranteed
Obligations to the Maximum Guaranteed Amount. Such amendment shall not require
the written consent of any Guarantor or any Beneficiary and shall be deemed to
have been


S-2.2-4

--------------------------------------------------------------------------------




automatically consented to by each Guarantor and each Beneficiary. Each
Guarantor agrees that the Guaranteed Obligations may at any time exceed the
Maximum Guaranteed Amount without affecting or impairing the obligation of such
Guarantor. “Maximum Guaranteed Amount” means as of the date of determination
with respect to a Guarantor, the lesser of (a) the amount of the Guaranteed
Obligations outstanding on such date and (b) the maximum amount that would not
render such Guarantor’s liability under this Guaranty Agreement subject to
avoidance under Section 548 of the United States Bankruptcy Code (or any
successor provision) or any comparable provision of applicable state law.


Section 2.    Obligations Absolute.


The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument or agreement executed in
connection therewith, shall not be subject to any counterclaim, setoff,
deduction or defense based upon any claim such Guarantor may have against the
Company or any Beneficiary or otherwise, and shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by, any circumstance or condition whatsoever (whether or not such
Guarantor shall have any knowledge or notice thereof), including, without
limitation: (a) any amendment to, modification of, supplement to or restatement
of the Notes, the Note Agreement or any other instrument or agreement executed
in connection therewith (it being agreed that the obligations of each Guarantor
hereunder shall apply to the Notes, the Note Agreement or any such other
instruments or agreements as so amended, modified, supplemented or restated) or
any assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes, the Note Agreement or any other instrument or
agreement executed in connection therewith; (c) any bankruptcy, insolvency,
arrangement, reorganization, readjustment, composition, liquidation or similar
proceeding with respect to the Company or its property; (d) any merger,
amalgamation or consolidation of any Guarantor or of the Company into or with
any other Person or any sale, lease or transfer of any or all of the assets of
any Guarantor or of the Company to any Person; (e) any failure on the part of
the Company for any reason to comply with or perform any of the terms of any
other agreement with any Guarantor; (f) any failure on the part of any
Beneficiary to obtain, maintain, register or otherwise perfect any security; or
(g) any other event or circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor (whether or not similar to the
foregoing), and in any event however material or prejudicial it may be to any
Guarantor or to any subrogation, contribution or reimbursement rights any
Guarantor may otherwise have. Each Guarantor covenants that its obligations
hereunder will not be discharged until (1) the payment in full in cash of all of
the Guaranteed Obligations (other than contingent indemnification obligations
with respect to which no claims have been asserted) and all other obligations
hereunder, (2) no Beneficiary or other Investor Group Affiliate has any
commitment to purchase Accepted Notes under the Note Agreement and (3) the
expiration or termination of the Issuance Period.


Section 3.    Waiver.


S-2.2-5

--------------------------------------------------------------------------------






Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument or agreement executed in
connection therewith, and of any of the matters referred to in Section 2 hereof,
(b) all notices which may be required by statute, rule of law or otherwise to
preserve any of the rights of any Beneficiary against such Guarantor, including,
without limitation, presentment to or demand for payment from the Company or any
Guarantor with respect to any Note, notice to the Company or to any Guarantor of
default or protest for nonpayment or dishonor and the filing of claims with a
court in the event of the bankruptcy of the Company, (c) any right to require
any Beneficiary to enforce, assert or exercise any right, power or remedy
including, without limitation, any right, power or remedy conferred in the Note
Agreement or the Notes, (d) any requirement for diligence on the part of any
Beneficiary and (e) any other act or omission or thing or delay in doing any
other act or thing which might in any manner or to any extent vary the risk of
such Guarantor or otherwise operate as a discharge of such Guarantor or in any
manner lessen the obligations of such Guarantor hereunder.


Section 4.    Obligations Unimpaired.


Each Guarantor authorizes the Beneficiaries, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument or agreement executed in connection therewith;
(b) to change any of the representations, covenants, events of default or any
other terms or conditions of or pertaining to the Notes, the Note Agreement or
any other instrument or agreement executed in connection therewith, including,
without limitation, decreases or increases in amounts of principal, rates of
interest, the Make-Whole Amount, the Prepayment Premium, Breakage Amount or any
other obligation; (c) to take and hold security for the payment of the Notes,
the Note Agreement or any other instrument or agreement executed in connection
therewith, for the performance of this Guaranty Agreement or otherwise for the
Indebtedness guaranteed hereby and to exchange, enforce, waive, subordinate and
release any such security; (d) to apply any such security and to direct the
order or manner of sale thereof as the Beneficiaries in their sole discretion
may determine; (e) to obtain additional or substitute endorsers or guarantors or
release any other Guarantor or any other Person or entity primarily or
secondarily liable in respect of the Guaranteed Obligations; (f) to exercise or
refrain from exercising any rights against the Company, any Guarantor or any
other Person; and (g) to apply any sums, by whomsoever paid or however realized,
to the payment of the Guaranteed Obligations and all other obligations owed
hereunder. The Beneficiaries shall have no obligation to proceed against any
additional or substitute endorsers or guarantors or to pursue or exhaust any
security provided by the Company, such Guarantor or any other Guarantor or any
other Person or to pursue any other remedy available to the Beneficiaries.


If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any Beneficiary to receive any payment on account of the
Guaranteed Obligations shall at such time be delayed or otherwise affected by
reason of the pendency against the Company, any Guarantor or any other


S-2.2-6

--------------------------------------------------------------------------------




guarantors of a case or proceeding under a bankruptcy or insolvency law, such
Guarantor agrees that, for purposes of this Guaranty Agreement and its
obligations hereunder, the maturity of such principal amount shall be deemed to
have been accelerated with the same effect as if the holder thereof had
accelerated the same in accordance with the terms of the Note Agreement, and
such Guarantor shall forthwith pay such accelerated Guaranteed Obligations.


Section 5.    Subrogation.


(a)    Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until (1)
all of the Guaranteed Obligations (other than contingent indemnification
obligations with respect to which no claims have been asserted) shall have been
paid in full in cash, (2) no Beneficiary or other Investor Group Affiliate shall
have any commitment to purchase Accepted Notes under the Note Agreement and (3)
the Issuance Period has expired or terminated.


(b)    Each Guarantor hereby subordinates the payment of all Indebtedness and
other obligations of the Company or any other guarantor of the Guaranteed
Obligations owing to such Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request at any time following the
occurrence and during the continuance of an Event of Default, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the Beneficiaries and the proceeds thereof shall
be paid over to the Beneficiaries promptly, in the form received (together with
any necessary endorsements) to be applied to the Guaranteed Obligations, whether
matured or unmatured, as may be directed by the Required Holders, but without
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.


(c)    If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the Beneficiaries and shall be paid over
to the Beneficiaries promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without affecting in
any manner the liability of any Guarantor under this Guaranty Agreement.


(d)    Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this Section
5) are knowingly made in contemplation of such benefits.


(e)    Each Guarantor hereby agrees that, to the extent that a Guarantor shall
have paid an amount hereunder to any Beneficiary that is greater than the net
value of the benefits received, directly or indirectly, by such paying Guarantor
as a result of the issuance and sale of the Notes


S-2.2-7

--------------------------------------------------------------------------------




(such net value, its “Proportionate Share”), such paying Guarantor shall,
subject to Section 5(a) and (b), be entitled to contribution from any Guarantor
that has not paid its Proportionate Share of the Guaranteed Obligations. Any
amount payable as a contribution under this Section 5(e) shall be determined as
of the date on which the related payment is made by such Guarantor seeking
contribution and each Guarantor acknowledges that the right to contribution
hereunder shall constitute an asset of such Guarantor to which such contribution
is owed. Notwithstanding the foregoing, the provisions of this Section 5(e)
shall in no respect limit the obligations and liabilities of any Guarantor to
the Beneficiaries hereunder or under the Notes, the Note Agreement or any other
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.


Section 6.    Reinstatement of Guaranty.


This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any Beneficiary on account of the Guaranteed Obligations
is rescinded or must otherwise be restored or returned by a Beneficiary upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.


Section 7.    Rank of Guaranty.


Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu as against the assets of
such Guarantor, without preference or priority, with all other unsecured Senior
Debt of such Guarantor now or hereafter existing.


Section 8.    Representations and Warranties of Each Guarantor.


Each Guarantor represents and warrants to each Beneficiary, as of the date of
this Guaranty Agreement and as of the date of each Closing, as follows:


Section 8.1.    Organization; Power and Authority. Such Guarantor is a
corporation or other legal entity duly organized, validly existing and, where
applicable, in good standing under the laws of its jurisdiction of organization,
and is duly qualified as a foreign corporation or other legal entity and, where
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Such Guarantor has the
corporate or other legal entity power and authority to own or hold under lease
the Properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Guaranty
Agreement and to perform the provisions hereof.




S-2.2-8

--------------------------------------------------------------------------------




Section 8.2.    Authorization, Etc. This Guaranty Agreement has been duly
authorized by all necessary corporate or other legal entity action on the part
of such Guarantor, and this Guaranty Agreement constitutes a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


Section 8.3.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by such Guarantor of this Guaranty Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
or any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws or other
organizational documents, shareholders agreement or any other agreement or
instrument to which such Guarantor or any of its Subsidiaries is bound or by
which such Guarantor or any of its Subsidiaries or any of their respective
Properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to such
Guarantor or any of its Subsidiaries or (c) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to such
Guarantor or any of its Subsidiaries.


Section 8.4.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Guarantor of this Guaranty Agreement.


Section 8.5.    Information Regarding the Company. Such Guarantor now has and
will continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company. No Beneficiary shall
have any duty or responsibility to provide such Guarantor with any credit or
other information concerning the affairs, financial condition or business of the
Company which may come into possession of the Beneficiaries. Such Guarantor has
executed and delivered this Guaranty Agreement without reliance upon any
representation by the Beneficiaries including, without limitation, with respect
to (a) the due execution, validity, effectiveness or enforceability of any
instrument, document or agreement evidencing or relating to any of the
Guaranteed Obligations or any loan or other financial accommodation made or
granted to the Company, (b) the validity, genuineness, enforceability,
existence, value or sufficiency of any property securing any of the Guaranteed
Obligations or the creation, perfection or priority of any Lien on such property
or (c) the existence, number, financial condition or creditworthiness of other
guarantors or sureties, if any, with respect to any of the Guaranteed
Obligations.


Section 9.    Term of Guaranty Agreement.


This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations (other
than contingent indemnification obligations with respect to which no claims have
been asserted) and all other obligations hereunder shall be paid in full in


S-2.2-9

--------------------------------------------------------------------------------




cash, no Beneficiary or other Investor Group Affiliate shall have any commitment
to purchase Accepted Notes under the Note Agreement and the Issuance Period
shall have expired or terminated and shall be subject to reinstatement pursuant
to Section 6.


Section 10.    Survival of Representations and Warranties; Entire Agreement.


All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of any Beneficiary or any subsequent holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of a
Guarantor pursuant to this Guaranty Agreement shall be deemed representations
and warranties of such Guarantor under this Guaranty Agreement. Subject to the
preceding sentence, this Guaranty Agreement embodies the entire agreement and
understanding between each Beneficiary and the Guarantors and supersedes all
prior agreements and understandings relating to the subject matter hereof.


Section 11.    Amendment and Waiver.


Section 11.1.    Requirements. Except as otherwise provided in the fourth
paragraph of Section 1 and Section 13.1 of this Guaranty Agreement, this
Guaranty Agreement may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), only with the written consent of
each Guarantor and the Required Holders, except that no amendment or waiver (a)
of any of the first three paragraphs of Section 1 or any of the provisions of
Section 2, 3, 4, 5, 6, 7, 9 or 11 hereof, or any defined term (as it is used
therein), or (b) which results in the limitation of the liability of any
Guarantor hereunder (except to the extent provided in the fourth paragraph of
Section 1 of this Guaranty Agreement) will be effective as to any Beneficiary
unless consented to by such Beneficiary in writing. Notwithstanding the
foregoing, if any Guarantor shall cease to be a Subsidiary as a result of any
transaction expressly permitted under the Note Agreement, such Guarantor shall
be automatically released from its obligations under this Guaranty Agreement
without the consent of any Beneficiary and, at the sole cost and expense of the
Company, each Beneficiary shall execute any agreements reasonably requested by
the Company to evidence such release.


Section 11.2.    Solicitation of Holders.


(a)    Solicitation. Each Guarantor will provide Beneficiary with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Beneficiary to make an informed and considered decision with respect
to any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this Section
11.2 to each Beneficiary promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite
Beneficiaries.


(b)    Payment. The Guarantors will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Beneficiary as consideration for or as an inducement


S-2.2-10

--------------------------------------------------------------------------------




to the entering into by any Beneficiary of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support concurrently provided,
on the same terms, ratably to each Beneficiary even if such Beneficiary did not
consent to such waiver or amendment.


Section 11.3.    Binding Effect. Any amendment or waiver consented to as
provided in this Section 11 applies equally to all Beneficiaries and is binding
upon them and upon each future holder of a Note and upon each Guarantor without
regard to whether any Note has been marked to indicate such amendment or waiver.
No such amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Guarantor and any Beneficiary nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any Beneficiary. As used herein, the term “this Guaranty
Agreement” and references thereto shall mean this Guaranty Agreement as it may
be amended, modified, supplemented or restated from time to time.


Section 11.4.    Notes Held By Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.


Section 12.    Notices.


All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by an internationally recognized overnight delivery service (charges
prepaid), (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by an internationally recognized overnight delivery
service (with charges prepaid). Any such notice must be sent:


(a)    if to any Guarantor, to such Guarantor, c/o the Company at the Company’s
address set forth at the beginning of the Note Agreement to the attention of the
Chief Financial Officer (telecopy no.: (507) 494-7570; email:
slisowsk@fastenal.com) and General Counsel (telecopy no.: (507) 453-8078; email:
jmilek@fastenal.com), or such other address as such Guarantor shall have
specified to the holders in writing;


(b)    if to MetLife, NYL or Prudential, to such Person at the addresses
specified for such communications in Schedule B to the Note Agreement, or such
other address as such Person shall have specified to the Guarantors in writing;


(c)    if to any original Purchaser or nominee, to such original Purchaser or
nominee at the address specified for such communications in the applicable
Confirmation of Acceptance, or such other address as such original Purchaser or
nominee shall have specified to the Guarantors in writing; or




S-2.2-11

--------------------------------------------------------------------------------




(d)    if to any other holder of any Note, to such holder at such address as
such holder shall have specified to the Guarantors in writing.


Notices under this Section 12 will be deemed given only when actually received.
Section 13.    Miscellaneous.


Section 13.1.    Successors and Assigns; Joinder. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Beneficiaries. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guaranty Agreement.


Section 13.2.    Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.


Section 13.3.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.


The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.


Section 13.4.    Further Assurances. Each Guarantor agrees to execute and
deliver all such instruments and take all such action as the Required Holders
may from time to time reasonably request in order to effectuate fully the
purposes of this Guaranty Agreement.




S-2.2-12

--------------------------------------------------------------------------------




Section 13.5.    Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.


Section 13.6.    Jurisdiction and Process; Waiver of Jury Trial.


(a)    Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty Agreement. To the fullest extent permitted by applicable law,
each Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


(b)    Each Guarantor consents to process being served by or on behalf of any
Beneficiary in any suit, action or proceeding of the nature referred to in
Section 13.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 12 or at such other address
of which such Beneficiary shall then have been notified pursuant to Section 12.
Each Guarantor agrees that such service upon receipt (1) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (2) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.


(c)    Nothing in this Section 13.6 shall affect the right of any Beneficiary to
serve process in any manner permitted by law, or limit any right that the
Beneficiaries may have to bring proceedings against any Guarantor in the courts
of any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.


(d)    The Guarantors and the Beneficiaries hereby waive trial by jury in any
action brought on or with respect to this Guaranty Agreement or any other
document executed in connection herewith.


Section 13.7.    Reproduction of Documents; Execution. This Guaranty Agreement
may be reproduced by any Beneficiary by any photographic, photostatic,
electronic, digital, or other similar process and such Beneficiary may destroy
any original document so reproduced. Each Guarantor agrees and stipulates that,
to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Beneficiary in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13.7 shall not prohibit any
Guarantor or any other Beneficiary from contesting any such reproduction to the
same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any


S-2.2-13

--------------------------------------------------------------------------------




such reproduction. A facsimile or electronic transmission of the signature page
of a Guarantor shall be as effective as delivery of a manually executed
counterpart hereof and shall be admissible into evidence for all purposes.


[Signature Page Follows]




S-2.2-14

--------------------------------------------------------------------------------




In Witness Whereof, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.


FASTENAL COMPANY PURCHASING




By: _______________________________
Name: Sheryl A. Lisowski
Title: Chief Financial Officer, Chief Accounting Officer, Treasurer and
Controller




FASTENAL IP COMPANY




By: _______________________________
Name: Sheryl A. Lisowski
Title: Chief Financial Officer, Chief Accounting Officer, Treasurer and
Controller








S-2.2-15

--------------------------------------------------------------------------------




EXHIBIT A


Guarantor Supplement


This Guarantor Supplement (this “Guarantor Supplement”), dated as of
_______________, 20__ is made by _______________, a _______________ (the
“Additional Guarantor”), in favor of Metropolitan Life Insurance Company
(“MetLife”), NYL Investors LLC (“NYL”), PGIM, Inc. (formerly known as Prudential
Investment Management, Inc.) (“Prudential”) and the holders from time to time of
the Notes issued pursuant to the Note Agreement described below.


Preliminary Statements:


I.    Pursuant to the Master Note Agreement dated as of July 20, 2016 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among Fastenal Company, a Minnesota company (the “Company”),
MetLife, NYL and Prudential, and each, MetLife Affiliate, NYL Affiliate, and
Prudential Affiliate (each as defined therein) which becomes bound by certain
provisions thereof, the Company may from time to time issue its senior
promissory notes in the aggregate principal amount outstanding from time to time
of up to $200,000,000 (including any Notes issued in substitution thereof or
exchange therefor pursuant to Section 13 of the Note Agreement, the “Notes”).


II.    The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Subsidiary Guaranty
Agreement dated as of July 20, 2016 executed by certain Subsidiaries of the
Company (together with each entity that from time to time becomes a party
thereto by executing a Guarantor Supplement pursuant to Section 13.1 thereof,
collectively, the “Guarantors”) in favor of MetLife, NYL and Prudential and each
holder from time to time of any of the Notes (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”).


III.    The Additional Guarantor has received and will receive substantial
direct and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.


IV.    Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.


Now therefore, in consideration of the funds advanced to the Company from time
to time by the Purchasers under the Note Agreement and to enable the Company to
comply with the terms of the Note Agreement, the Additional Guarantor hereby
covenants, represents and warrants to the holders as follows:


The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty


S-2.2-16

--------------------------------------------------------------------------------




Agreement, guarantees to the Beneficiaries the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) and the full and
prompt performance and observance of all Guaranteed Obligations (as defined in
Section 1 of the Guaranty Agreement) in the same manner and to the same extent
as is provided in the Guaranty Agreement, (b) accepts and agrees to perform and
observe all of the covenants set forth therein, (c) waives the rights set forth
in Section 3 of the Guaranty Agreement, (d)  makes the representations and
warranties set forth in Section 8 of the Guaranty Agreement and (e) waives the
rights, submits to jurisdiction, and waives service of process as described in
Section 13.6 of the Guaranty Agreement.


Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.




In witness whereof, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.




[Signature block for each Additional Guarantor]


By: _________________________
Name:
Title:















S-2.2-17

--------------------------------------------------------------------------------





Form of Confirmation of Guaranty
(See Attached)




Schedule 4.4
(to Master Note Agreement)

--------------------------------------------------------------------------------





[Form of Confirmation of Guaranty]


Confirmation of Guaranty Agreement


This Confirmation of Guaranty Agreement (this “Confirmation”) is entered into on
a joint and several basis by each of the undersigned (which parties are
hereinafter referred to individually as a “Guarantor” and collectively as the
“Guarantors”) in favor of the Beneficiaries (as defined in the Guaranty
referenced to below).
Preliminary Statements:
I.    Fastenal Company, a Minnesota corporation (the “Company”), on the one
hand, and Metropolitan Life Insurance Company (“MetLife”), NYL Investors LLC
(“NYL”), PGIM, Inc. (formerly known as Prudential Investment Management, Inc.)
(“Prudential”) and the Purchasers (as defined therein), on the other hand, have
entered into that certain Master Note Agreement, dated as of July 20, 2016 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), under which the Company [has issued [insert reference(s) to
previously issued series of Notes] and] may from time to time issue [additional]
series of senior promissory notes (as amended, supplemented, restated or
otherwise modified from time to time, the “Shelf Notes,” and, together with the
[insert reference(s) to previously issued series of Notes], the “Notes”).
II.    The Guarantors have guaranteed the obligations of the Company under the
Notes, the Note Agreement, and each other instrument or agreement executed in
connection therewith pursuant to that certain Subsidiary Guaranty Agreement,
dated as of July 20, 2016, made by [certain of] the undersigned [, and joined by
certain of the undersigned pursuant to that certain Guarantor Supplement dated
as of _________ __, 20__], in favor of the Beneficiaries (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given in the Guaranty.
III.    Pursuant to that [certain Request for Purchase dated as of _____________
and that] certain Confirmation of Acceptance dated as of _______________, the
Company will issue and [MetLife and certain MetLife/NYL/Prudential Affiliates]
(the “Series ___ Purchasers”) will purchase the Company’s ______% Series _____
Senior Notes Due _____ (the “Series _____ Notes”).
IV.    Each Guarantor will benefit from the proceeds of the issuance of the
Series ____ Notes.
V.    The Beneficiaries have required as a condition to the effectiveness of the
Series ___ Purchasers’ obligation to purchase the Series ____ Notes that each of
the Guarantors execute and deliver this Confirmation and reaffirm that the
Guaranty secures and guarantees the liabilities and obligations of the Company
under the Series ____ Notes.


S-4.4-1

--------------------------------------------------------------------------------




Now, therefore, in order to induce, and in consideration of, the purchase of the
Series ____ Notes by the Series ___ Purchasers, each Guarantor hereby, jointly
and severally, covenants and agrees with, and represents and warrants to, each
of the Series ___ Purchasers and each Beneficiary from time to time as follows:
1.    Confirmation. Each Guarantor, hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the
Guaranty, and confirms and agrees that each reference in the Guaranty to the
Guaranteed Obligations is construed to hereafter include all indebtedness,
obligations and liabilities of the Company in connection with or pursuant to the
Series ____ Notes. Each Guarantor acknowledges that the Guaranty remains in full
force and effect and is hereby ratified and confirmed. Without limiting the
generality of the foregoing, each Guarantor hereby acknowledges and confirms
that it intends that the Guaranty will continue to secure, to the fullest extent
provided thereby, the payment and performance of all Guarantied Obligations,
including, without limitation, the payment and performance of the Series _____
Notes. Each Guarantor confirms and agrees that, with respect to the Guaranty,
each and every covenant, condition, obligation, representation and warranty
(except for any such representation or warranty that by its terms is made only
as of a specific earlier date, in which case such representation or warranty
shall be correct on and as of such earlier date) and provision set forth therein
is, and shall continue to be, in full force and effect and are hereby confirmed
and ratified in all respects.
2.    Successors and Assigns. All covenants and other agreements contained in
this Confirmation by or on behalf of any of the parties hereto bind and inure to
the benefit of their respective successors and assigns (including, without
limitation, any subsequent Beneficiary) whether so expressed or not.
3.    No Waiver. The execution of this Confirmation shall not operate as a
novation, waiver of any right, power or remedy of any Beneficiary, nor
constitute a waiver of any provision of the Note Agreement or any Note.
4.    Governing Law. This Confirmation shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
5.    Severability. Any provision of this Confirmation that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law), not invalidate or
render unenforceable such provision in any other jurisdiction.
6.    Counterparts. This Confirmation may be executed in any number of
counterparts, each of which counterparts shall be an original, but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, by together signed by
all, of the parties hereto.


S-4.4-2

--------------------------------------------------------------------------------




7.    Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
8.    Authorization. Each Guarantor is duly authorized to execute and deliver
this Confirmation, and, is and will continue to be duly authorized to perform
its obligations under the Guaranty.
9.    No Defenses. Each Guarantor hereby represents and warrants to, and
covenants that, as of the date hereof, (a) such Guarantor has no defenses,
offsets or counterclaims of any kind or nature whatsoever against any
Beneficiary with respect to the Guarantied Obligations, or any action previously
taken or not taken by any Beneficiary with respect thereto, and (b) that each
Beneficiary has fully performed all obligations to such Guarantor which it may
have had or has on and as of the date hereof.
[Signature Page Follows]
        


S-4.4-3

--------------------------------------------------------------------------------




In Witness Whereof, each Guarantor has caused this Confirmation of Guaranty
Agreement to be duly executed and delivered as of the date first above written.


 
Fastenal Company Purchasing
Fastenal IP Company


By: _________________________________
Name: Sheryl A. Lisowski
Title: Chief Financial Officer, Chief Accounting Officer, Treasurer and
Controller 







S-4.4-4

--------------------------------------------------------------------------------





Form of Opinion of Special Counsel
for the Company and the Subsidiary Guarantors
(See Attached)


Schedule 4.5(a)
(to Master Note Agreement)

--------------------------------------------------------------------------------




[fastenalmasternotefbdimage.gif]

 
Faegre Baker Daniels LLP
2200 Wells Fargo Center 90 South Seventh Street
Minneapolis Minnesota 55402-3901
Phone +1 612 766 7000
Fax +1 612 766 1600
 
[___________]
 



Metropolitan Life Insurance Company (“MetLife”)
NYL Investors LLC (“NYL”)
PGIM, Inc. (“Prudential”; MetLife, NYL and
Prudential, collectively, the “Investor Group Representatives”)


The Purchasers listed on Schedule 1 hereto
(collectively, the “Accepted Notes Purchasers”)


Ladies and Gentlemen:


We have acted as special counsel for Fastenal Company, a Minnesota corporation
(the “Company”), and Fastenal Company Purchasing and Fastenal IP Company, each a
Minnesota corporation (each, a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”), in connection with the issuance on the date hereof of
the [describe Accepted Notes] (the “Accepted Notes”) under that certain Master
Note Agreement (the “Master Note Agreement”) dated as of July 20, 2016 among the
Company, the Investor Group Representatives, and the Purchasers (as defined
therein). The Company and the Subsidiary Guarantors are hereinafter collectively
called the “Parties” and individually called a “Party”. This opinion letter is
being delivered to you pursuant to Section 4.5(a) of the Master Note Agreement.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to those terms in the Master Note Agreement.


We have made such examination of law and facts as we have deemed necessary as a
basis for our opinions set forth below. In connection with such examination, we
have reviewed originals or facsimile or electronic copies of the following
documents:


(i)
the Master Note Agreement;

(ii)
the Accepted Notes; and

(iii)
the Subsidiary Guaranty Agreement dated as of July 20, 2016 made by each of the
Subsidiary Guarantors in favor of the Investor Group Representatives and the
holders of the Notes.



The documents referred to in clauses (i) through (iii) above are hereinafter
collectively called the “Transaction Documents” and individually called a
“Transaction Document”.


S-4.5(a)-2

--------------------------------------------------------------------------------







The Investor Group Representatives
The Accepted Notes Purchasers
Page 3
[___________]

Based upon and subject to the foregoing and the assumptions, qualifications and
exceptions set forth below, we are of the opinion that:
(1)    Each of the Transaction Documents to which a Party is a party constitutes
a valid and binding obligation of such Party, enforceable against such Party in
accordance with its terms.
(2)    The execution and delivery by each Party of the Transaction Documents to
which it is a party, the performance by each Party of its payment obligations
thereunder, and the consummation by each Party of the transactions effected
thereby (including without limitation, in the case of the Company, the issuance
of the Accepted Notes) did not at the time thereof or do not now (as applicable)
violate any provisions of statutory law or regulation of the United States of
America, the State of New York or the State of Minnesota applicable to such
Party.
(3)    The execution and delivery by each Party of the Transaction Documents to
which it is a party, the performance by each Party of its payment obligations
thereunder, and the consummation by each Party of the transactions effected
thereby (including without limitation, in the case of the Company, the issuance
of the Accepted Notes) did not at the time thereof or do not now (as applicable)
require such Party to obtain the consent or approval of, or make any filing
with, the government of the United States of America or the State of Minnesota
or any department, commission or agency thereof under any provision of statutory
law or regulation of the United States of America, the State of New York or the
State of Minnesota applicable to such Party, except for consents, approvals and
filings that have already been obtained or made.
(4)    The issuance, sale and delivery of the Accepted Notes under the
circumstances contemplated by the Master Note Agreement do not, under existing
law, require the registration of the Accepted Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.
(5)    No Party is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “ICA”).
(6)    The issuance of the Accepted Notes and the use of the proceeds of the
sale of the Accepted Notes in accordance with the provisions of and as
contemplated by the Master Note Agreement do not violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System.
ASSUMPTIONS, QUALIFICATIONS AND EXCEPTIONS
In rendering the foregoing opinions, we wish to advise you of the following
additional assumptions, qualifications and exceptions to which such opinions are
subject:
A.    As to the accuracy of certain factual matters, we have relied on
representations made by the Company in the Transaction Documents, the
assumptions set forth below, and certificates of officers of the Parties
reasonably believed by us to be appropriate sources of information, in each




S-4.5(a)-3

--------------------------------------------------------------------------------




The Investor Group Representatives
The Accepted Notes Purchasers
Page 4
[___________]

case without independent verification thereof or other investigation; provided,
however, that our Primary Lawyers have no Actual Knowledge concerning the
factual matters upon which reliance is placed that would render such reliance
unreasonable. For purposes of this opinion letter, the term “Primary Lawyers”
means lawyers in this firm who have given substantive legal attention to
representation of the Parties in connection with this matter, and the term
“Actual Knowledge” means the conscious awareness by such Primary Lawyers at the
time this opinion letter is delivered of facts or other information without any
other investigation.
B.
This opinion letter is limited to (i) as to the opinions expressed in
paragraphs (1), (2) and (3) hereof, the laws of the State of New York, (ii) as
to the opinions expressed in paragraphs (2) and (3) hereof, the laws of the
State of Minnesota, and (iii) as to the opinions expressed in paragraphs (2),
(3), (4), (5) and (6) hereof, the federal laws of the United States of America.

C.
We express no opinion as to whether, or the extent to which, the laws of any
particular jurisdiction apply to the subject matter hereof, including without
limitation the enforceability of the governing law provisions contained in the
Transaction Documents.

D.
We have relied, without investigation, upon the following assumptions:
(i) natural persons who are involved on behalf of a Party have and had at all
relevant times sufficient legal capacity to enter into and perform the
transactions contemplated by the Transaction Documents and to carry out their
role in such transactions; (ii) the respective Parties hold and held at all
relevant times the requisite title and rights to any property involved in the
transactions contemplated by the Transaction Documents; (iii) each party to a
Transaction Document (other than a Party) has and had at all relevant times
satisfied those legal requirements that are applicable to it to the extent
necessary to make such Transaction Document enforceable against it; (iv) each
party to a Transaction Document (other than a Party) has and had at all relevant
times complied with all legal requirements pertaining to its status (such as
legal investment laws, foreign qualification statutes and business activity
reporting requirements, including without limitation, to the extent applicable,
the provisions of Minnesota Statutes Section 290.371) as such status relates to
its rights to enforce such Transaction Document against any of the Parties that
are parties thereto; (v) each document submitted to us for review is and was at
all relevant times accurate and complete, each such document that is an original
is and was at all relevant times authentic, each such document that is a copy
conforms and conformed at all relevant times to an authentic original, and all
signatures on each such document are and were at all relevant times genuine;
(vi) there has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence; (vii) the conduct of the parties to the Transaction
Documents has complied with any requirement of good faith, fair dealing and
conscionability; (viii) the Purchasers and any representative acting for any of
them in connection with the Transaction Documents have acted in good faith and
without notice of any defense against the enforcement of any rights created by,
or adverse claim to any property or security interest transferred or created as
a part of, any of the Transaction



S-4.5(a)-4

--------------------------------------------------------------------------------




The Investor Group Representatives
The Accepted Notes Purchasers
Page 5
[___________]

Documents; (ix) there are and were at all relevant times no agreements or
understandings among the parties, written or oral, and there is and was at all
relevant times no usage of trade or course of prior dealing among the parties
that would, in either case, define, supplement or qualify the terms of any of
the Transaction Documents; (x) all statutes, judicial and administrative
decisions, and rules and regulations of governmental agencies, constituting the
law of any relevant jurisdiction are and were at all relevant times generally
available (i.e., in terms of access and distribution following publication or
other release) to lawyers practicing in such jurisdiction, and are and were at
all relevant times in a format that makes legal research reasonably feasible;
(xi) the constitutionality or validity of a relevant statute, rule, regulation
or agency action is not and was not at any relevant time in issue unless a
published decision in the relevant jurisdiction has or had at the relevant time
specifically addressed but not resolved, or established, its unconstitutionality
or invalidity; (xii) documents reviewed by us (other than the Transaction
Documents) would be enforced as written; (xiii) none of the Parties will in the
future take any discretionary action (including a decision not to act) permitted
under the Transaction Documents that would result in a violation of law or
constitute a breach or default under any other agreement or court order;
(xiv) the Parties will obtain all permits and governmental approvals required in
the future, and will make all governmental filings and take all actions
similarly required in the future, relevant to consummation in the future of the
transactions contemplated by the Transaction Documents or performance of the
Transaction Documents; and (xv) all parties to the transactions contemplated by
the Transaction Documents will act in accordance with, and will refrain from
taking any action that is forbidden by, the terms and conditions of the
Transaction Documents.


E.
We have further assumed, without investigation, that the Parties are and were at
all relevant times engaged in the business described in the most recent Annual
Report on Form 10‑K filed by the Company with the Securities and Exchange
Commission and in no other activities.



F.
In rendering the opinions set forth herein, we have also assumed, without
investigation, that (except, in the case of the assumption set forth in
clause (iv)(A) below, to the extent such assumption states, directly or in
practical effect, the legal conclusions expressed in paragraphs (2), (3), (4),
(5) and (6) of this opinion letter) (i) the Parties are and were at all relevant
times duly organized, validly existing and in good standing under the laws of
their respective jurisdictions of organization; (ii) each of the Parties has and
had at all relevant times the power and authority to execute, deliver and
perform the Transaction Documents to which such Party is a party and to
consummate the transactions contemplated thereby; (iii) each Party has and had
at all relevant times duly authorized, executed and delivered the Transaction
Documents to which it is a party; and (iv) the execution, delivery and
performance by each of the Parties of the Transaction Documents to which such
Party is a party and the consummation by each of the Parties of the transactions
contemplated thereby do not and did not at any relevant time (A) violate or



S-4.5(a)-5

--------------------------------------------------------------------------------




    
The Investor Group Representatives
The Accepted Notes Purchasers
Page 6
[___________]

conflict with or require any consent, approval, filing, registration or notice
under any statute, rule or regulation or any judgment, order, writ, injunction
or decree of any court or governmental authority, or (B) violate or result in a
breach of or constitute a default or require any consent, approval or notice
under the articles of incorporation or bylaws of any such Party or any
agreement, contract, instrument or obligation to which such Party is a party or
by which such Party or any of its assets is bound. We note that you have, to the
extent you deemed advisable, received opinions with respect to certain of the
foregoing matters from John Milek, General Counsel of the Company.


G.
The opinions expressed above are limited to the specific issues addressed and to
laws and facts existing on the date hereof. By rendering our opinions, we do not
undertake to advise you with respect to any other matter or of any change in
such laws or in the interpretation thereof, or of any changes in facts, that may
occur after the date hereof.



H.
The opinions expressed above are limited by the effect of bankruptcy,
reorganization, insolvency, moratorium, fraudulent transfer, fraudulent
conveyance, voidable transactions, receivership, assignment for the benefit of
creditors and other similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally, and by general principles of equity.



I.
Without limiting any other qualifications set forth herein, the opinion
expressed in paragraph (1) above is subject to the effect of generally
applicable laws (including without limitation common law) that (i) provide for
the enforcement of oral waivers or modifications where a material change of
position in reliance thereon has occurred or provide that a course of
performance may operate as a waiver; (ii) limit the enforcement of provisions of
a contract that purport to require waiver of the obligations of good faith, fair
dealing, diligence and reasonableness; (iii) limit the availability of a remedy
under certain circumstances where another remedy has been elected; (iv) limit
the enforceability of provisions releasing, exculpating or exempting a party
from, or requiring indemnification of or contribution to a party for, liability
for its own action or inaction, to the extent the action or inaction involves
negligence, recklessness, willful misconduct or unlawful conduct or insofar as
such provisions otherwise contravene public policy; (v) may, where less than all
of a contract may be unenforceable, limit the enforceability of the balance of
the contract to circumstances in which the unenforceable portion is not an
essential part of the agreed exchange; (vi) govern and afford judicial
discretion regarding the determination of damages and entitlement to attorneys’
fees and other costs; (vii) may permit a party who has materially failed to
render or offer performance required by a contract to cure that failure unless
either permitting a cure would unreasonably hinder the aggrieved party from
making substitute arrangements for performance or it is important under the
circumstances to the aggrieved party that performance occur by the date stated
in the contract; (viii) may limit the enforceability of provisions restricting
competition, the solicitation of customers or employees, the use or disclosure
of information or other activities in restraint of trade; (ix) may require
mitigation



S-4.5(a)-6

--------------------------------------------------------------------------------




The Investor Group Representatives
The Accepted Notes Purchasers
Page 7
[___________]



of damages; (x) limit the right of a creditor to use force or cause a breach of
the peace in enforcing rights; or (xi) provide a time limitation after which
rights may not be enforced (i.e., statutes of limitation).


J.
We express no opinion as to the enforceability or effect in the Transaction
Documents of (i) any provision that provides for the payment of premiums upon
mandatory prepayment or acceleration or of liquidated damages (whether or not
denominated as such) to the extent that a court finds enforcement thereof would
constitute a penalty or unreasonable liquidated damages or would result in a
forfeiture; (ii) any usury “savings” provision; (iii) any fraudulent transfer,
fraudulent conveyance or voidable transactions “savings” provision; (iv) any
provision that authorizes one party to act as attorney‑in‑fact for another
party; (v) any agreement to submit to the jurisdiction of any particular court
or other governmental authority (either as to personal jurisdiction or subject
matter jurisdiction), any provision restricting access to courts (including
without limitation agreements to arbitrate disputes), any waivers of the right
to jury trial, any waivers of service of process requirements that would
otherwise be applicable, any provision relating to evidentiary standards, any
agreement that a judgment rendered by a court in one jurisdiction may be
enforced in another jurisdiction, or any provision otherwise affecting the
jurisdiction or venue of courts; (vi) any provision waiving legal or equitable
defenses or other procedural, judicial or substantive rights, such as rights to
damages, rights to counterclaim or set‑off, the application of statutes of
limitation and rights to notice; (vii) any provision that provides for set‑off
or similar rights; (viii) any provision that provides for rights or remedies
upon a change in composition of the board of directors (or comparable governing
body) of any party; (ix) any provision that imposes increased interest rates or
late payment charges upon overdraft, delinquency in payment or default, or
provides for the compounding of interest or the payment of interest on interest;
or (x) any provision specifying rates of exchange for, or requiring indemnity
against loss in, converting into a specified currency the proceeds or amount of
a court judgment in another currency.



K.
The opinion expressed in paragraph (1) above is subject to the qualification
that certain other provisions of the Transaction Documents may be further
limited or rendered unenforceable by applicable laws, but in our opinion such
laws do not render the Transaction Documents invalid as a whole or preclude the
practical realization of the principal benefits purported to be provided
thereby.



L.
We express no opinion as to the enforceability or effect of any agreement,
instrument or undertaking (including without limitation any statutory
undertaking) that is not itself a Transaction Document, notwithstanding any
provision in a Transaction Document requiring that a Party perform or cause any
other person to perform its obligations under, or stating that any action will
be taken as provided in or in accordance with, or otherwise incorporating by
reference, such agreement, instrument or undertaking.



S-4.5(a)-7

--------------------------------------------------------------------------------




The Investor Group Representatives
The Accepted Notes Purchasers
Page 8
[___________]



M.
With respect to our opinion in paragraph (1) above, we hereby advise you that
(i) in the absence of an effective waiver or consent, a guarantor may be
discharged from its guaranty to the extent the guarantied obligations are
modified or other action or inaction by a creditor increases the scope of the
guarantor’s risk or otherwise detrimentally affects the guarantor’s interests,
such as by impairing the value of collateral securing the guarantied
obligations, negligently administering the guarantied obligations, or releasing
the borrower or a co‑guarantor from the guarantied obligations; and (ii) a
guarantor may have the right to revoke a guaranty with respect to obligations
incurred after the revocation, notwithstanding the absence of an express right
of revocation.



N.
In rendering the opinions expressed herein, we have only considered the
applicability of statutes, rules and regulations that a lawyer in the relevant
jurisdiction exercising customary professional diligence would reasonably
recognize as being directly applicable to the Parties, the transactions effected
pursuant to the Transaction Documents, or both.



O.
Except to the extent that any such legal issue has been explicitly addressed in
this opinion letter, the opinions expressed above do not address any of the
following legal issues: (i)  securities laws and regulations, the rules and
regulations of securities exchanges, and laws and regulations relating to
commodity (and other) futures and indices, swaps, security-based swaps and other
similar instruments (and activities related thereto), including without
limitation all laws and regulations administered by one or both of the
Securities and Exchange Commission and the Commodity Futures Trading Commission;
(ii) Federal Reserve Board margin regulations; (iii) pension and employee
benefit laws and regulations (e.g., ERISA); (iv) antitrust and unfair
competition laws and regulations; (v) laws and regulations concerning filing and
notice requirements (e.g., the Hart‑Scott‑Rodino Antitrust Improvements Act, as
amended) other than requirements applicable to charter‑related documents such as
certificates of merger; (vi) laws, regulations, directives and executive orders
restricting transactions with, or freezing or otherwise controlling assets of,
designated foreign persons or governing investments by foreign persons in the
United States (e.g., the Trading with the Enemy Act, as amended, regulations of
the Office of Foreign Asset Control of the United States Treasury Department,
and the Foreign Investment and National Security Act of 2007, as amended);
(vii) compliance with fiduciary duty and conflict‑of‑interest requirements;
(viii) the statutes and ordinances, administrative decisions and the rules and
regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level) and judicial decisions to the extent that they
deal with the foregoing; (ix) environmental laws and regulations; (x) land use
and subdivision laws and regulations; (xi) tax laws and regulations;
(xii) intellectual property laws and regulations; (xiii) racketeering laws and
regulations (e.g., RICO); (xiv) health and safety laws and regulations (e.g.,
OSHA); (xv) labor laws and regulations; (xvi) laws, regulations and policies
concerning national and local emergency (e.g., the International Emergency
Economic Powers Act, as amended), possible judicial deference to acts of
sovereign states, and criminal and civil forfeiture laws; and (xvii) other



S-4.5(a)-8

--------------------------------------------------------------------------------




The Investor Group Representatives
The Accepted Notes Purchasers
Page 9
[___________]



statutes of general application to the extent they provide for criminal
prosecution (e.g., mail fraud and wire fraud statutes).


P.
We express no opinion as to the creation, attachment, perfection or relative
priority of any liens provided for in the Transaction Documents or the necessity
of making any filings in connection therewith.



Q.
We express no opinion as to whether a court would award a judgment in a currency
other than United States Dollars.



R.
In rendering the opinion in paragraph (4) above, we have relied on the following
assumptions: (i) the Company has not offered or sold securities within the past
six months and will not offer or sell any securities for at least six months
after the issuance and sale of the Accepted Notes, other than shares of common
stock of the Company and/or options to purchase such shares offered and/or sold
to eligible participants under defined contribution and equity compensation
plans of the Company registered pursuant to effective Registration Statements of
the Company on Form S‑8; (ii) the Company has not offered or sold the Accepted
Notes by means of any form of general solicitation or general advertising;
(iii) each Purchaser is an “accredited investor” as that term is defined under
Rule 501 of Regulation D promulgated by the SEC under the Securities Act, has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Accepted
Notes and has had an opportunity to discuss the Company’s business, management
and financial affairs and the terms and conditions of the offering of the
Accepted Notes with the Company’s management; and (iv) the representations of
the Purchasers contained in the Purchase Agreement are true and correct.



S.
With respect to our opinion in paragraph (5) above that no Party is an
“investment company” within the meaning of the ICA, we have relied exclusively,
as to all factual matters, on a certificate of the Interim Chief Financial
Officer of the Company. We note that, for purposes of determining whether a
particular entity is an “investment company” within the meaning of the ICA, it
is necessary to examine the “value” of the assets of such entity within the
meaning of Section 2(a)(41)(A) of the ICA. Section 2(a)(41)(A) of the ICA
provides that the “value” of certain assets held by an entity shall be the “fair
value” of such assets as determined in good faith by such entity’s board of
directors (or similar governing body). Although the aforesaid certificate makes
or confirms certifications regarding the value of the assets of each Party and
its subsidiaries, the aforesaid officer did not request the board of directors
(or similar governing body) of any Party or of any such subsidiary to determine
the value of any assets required to be valued at “fair value” pursuant to
Section 2(a)(41)(A)(ii) of the ICA, but obtained values from other sources such
officer deemed reliable. We have assumed, however, with your permission, that
all assets of each Party and its subsidiaries that are required to be valued at
“fair value” pursuant to Section 2(a)(41)(A)(ii) of the ICA by the board of
directors (or similar governing body) of such Party or of the relevant



S-4.5(a)-9

--------------------------------------------------------------------------------




The Investor Group Representatives
The Accepted Notes Purchasers
Page 10
[___________]



subsidiary, as the case may be, would have been valued at the same values
ascribed to such assets by the aforesaid officer for purposes of making such
certifications had the board of directors (or similar governing body) of such
Party or of the relevant subsidiary determined the “fair value” thereof pursuant
to said Section.


This opinion letter is being furnished to the addressees hereof in connection
with the consummation of the transactions effected pursuant to the Transaction
Documents, and may not be used for any other purpose or relied on by or
assigned, published or communicated to any other person without our prior
written consent in each instance. Notwithstanding the foregoing, we hereby
consent to delivery of copies of this opinion letter to any person who becomes a
transferee of the Accepted Notes (each a “Transferee”) in accordance with the
terms of the Mater Note Agreement and any governmental or other regulatory
agencies having jurisdiction over the addressees hereof or any such Transferee,
including without limitation the National Association of Insurance
Commissioners, in each case on the condition and understanding that, except as
provided below with respect to any such Transferee, (x) such disclosures made
solely to enable such person to be informed that an opinion letter has been
rendered and to be made aware of its terms, but not for purposes of reliance,
and (y) we assume no duty or liability to any person to whom such disclosures is
made. We hereby further consent to reliance on this opinion letter by any such
Transferee to the same extent as the addressees hereof as if this opinion letter
had been addressed and delivered to such Transferee on the date hereof on the
condition and understanding that (x) we assume no responsibility or obligation
to consider the applicability or the correctness of this opinion letter to any
person other than the addressees hereof, (y) any such reliance by a Transferee
must be reasonable under the circumstances existing at the time of such
transfer, including any circumstances relating to changes in law or to facts or
other developments known to or reasonably knowable by such Transferee at such
time, and (z) in no event shall any Transferee have any greater rights with
respect to this opinion letter than did its transferor. In furtherance and not
in limitation of the foregoing, our consent to such reliance shall in no event
constitute a reissuance of the opinions expressed herein or otherwise extend any
statute of limitations period applicable hereto on the date hereof.


Very truly yours,


FAEGRE BAKER DANIELS LLP




By _______________________________
[Name of Signing Attorney]




S-4.5(a)-10

--------------------------------------------------------------------------------




Schedule 1




PURCHASERS




S-4.5(a)-11

--------------------------------------------------------------------------------





Form of Opinion of the General Counsel
to the Company and the Subsidiary Guarantors
(See Attached)




Schedule 4.5(b)
(to Master Note Agreement)

--------------------------------------------------------------------------------





[fastenal.gif]

 
2001 Theurer Blvd.
Winona, MN 55987
www.fastenal.com

[___________]


Metropolitan Life Insurance Company (“MetLife”)
NYL Investors LLC (“NYL”)
PGIM, Inc. (“Prudential”; MetLife, NYL and
Prudential, collectively, the “Investor Group Representatives”)


The Purchasers listed on Schedule 1 hereto
(collectively, the “Accepted Note Purchasers”)


Ladies and Gentlemen:


I am General Counsel of Fastenal Company, a Minnesota corporation (the
“Company”), and of each of Fastenal Company Purchasing and Fastenal IP Company,
each a Minnesota corporation (each, a “Subsidiary Guarantor” and collectively,
the “Subsidiary Guarantors”). I am delivering this opinion to you in connection
with the issuance on the date hereof of the [describe Accepted Notes] (the
“Accepted Notes”) under that certain Master Note Agreement (the “Master Note
Agreement”) dated as of July 20, 2016 among the Company, the Investor Group
Representatives, and the Purchasers (as defined therein). The Company and the
Subsidiary Guarantors are hereinafter collectively called the “Parties” and
individually called a “Party.” This opinion letter is being delivered to you
pursuant to Section 4.5(b) of the Master Note Agreement. Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to those terms
in the Master Note Agreement.


I (or attorneys under my control) have made such examination of law and facts as
I have deemed necessary as a basis for my opinions set forth below. In
connection with such examination and without limiting the foregoing, I (or
attorneys under my control) have reviewed originals or facsimile or electronic
copies of the following documents:


(i)
the Master Note Agreement;



(ii)
the Accepted Notes; and



(iii)
the Subsidiary Guaranty Agreement dated as of July 20, 2016 made by each of the
Subsidiary Guarantors in favor of the Investor Group Representatives and the
holders of the Notes.





S-4.5(b)-2

--------------------------------------------------------------------------------




The Investor Group Representatives
The Accepted Notes Purchasers
Page 3
[___________]



The documents referred to in clauses (i) through (iii) above are hereinafter
collectively called the “Transaction Documents” and individually called a
“Transaction Document”.


I have also reviewed the articles of incorporation of each Party, the bylaws of
each Party, and resolutions of the board of directors of each Party approving
the transactions contemplated by the Transaction Documents, as well as copies of
each Material Agreement (as defined below).
Based upon and subject to the foregoing and the assumptions, qualifications and
exceptions set forth below, I am of the opinion that:


(1)    Each of the Parties is validly existing and in good standing as a
corporation under the laws of the State of Minnesota.


(2)    Each Party had at the time thereof or has now (as applicable) the
corporate power and authority to conduct the activities in which it is now
engaged and to execute and deliver the Transaction Documents to which it is a
party, to perform its obligations thereunder, and to consummate the transactions
effected thereby (including without limitation, in the case of the Company, the
issuance of the Accepted Notes).


(3)    Each Party had at the time thereof or has now (as applicable) (i) duly
authorized the execution and delivery by each Party of the Transaction Documents
to which it is a party, the performance by each Party of its obligations
thereunder, and the consummation by each Party of the transactions effected
thereby (including without limitation the issuance of the Accepted Notes), and
(ii) duly executed and delivered the Transaction Documents to which it is a
party.


(4)    The execution and delivery by each Party of the Transaction Documents to
which it is a party, the performance by each Party of its payment obligations
thereunder, and the consummation by each Party of the transactions effected
thereby (including without limitation the issuance of the Accepted Notes) did
not at the time thereof or do not now (as applicable) (i) violate such Party’s
articles of incorporation or bylaws or (ii) breach or result in a default under
any written instrument or agreement to which such Party is a party that was at
the time thereof or is now (as applicable) listed as an exhibit to the most
recent Annual Report on Form 10‑K filed by the Company with the Securities and
Exchange Commission or any Quarterly Report on Form 10‑Q or Current Report on
Form 8‑K filed by the Company with the Securities and Exchange Commission
subsequent to such Annual Report on Form 10‑K (each, a “Material Agreement”).


To my Actual Knowledge, there is no litigation, arbitration or governmental
investigation, proceeding or inquiry pending or overtly threatened in writing
against any Party that challenges the validity of, or seeks to enjoin the
execution and delivery by any Party of the Transaction Documents to which it is
a party, the performance by any Party of its obligations thereunder, or the
consummation by any Party of the transactions effected thereby (including
without limitation, in the case of the Company, the issuance of the Accepted
Notes).




S-4.5(b)-3

--------------------------------------------------------------------------------




The Investor Group Representatives
The Accepted Notes Purchasers
Page 4
[___________]



ASSUMPTIONS, QUALIFICATIONS AND EXCEPTIONS


In rendering the foregoing opinions, I wish to advise you of the following
additional assumptions, qualifications and exceptions to which such opinions are
subject:


A.
I have relied solely on certificates of public officials, as described on
Schedule 2 hereto, as to the opinions set forth in paragraph (1) above, and I
have assumed that





the information set forth in such certificates is true and correct as of the
date of this opinion letter. As to the accuracy of certain factual matters, I
have relied on representations made by the Parties in the Transaction Documents,
the assumptions set forth below, and certificates of officers of the Parties
reasonably believed by me to be appropriate sources of information, in each case
without independent verification thereof or other investigation; provided,
however, that I have no Actual Knowledge concerning the factual matters upon
which reliance is placed which would render such reliance unreasonable. For
purposes of this opinion letter, the term “Actual Knowledge” means the conscious
awareness by me at the time this opinion letter is delivered of facts or other
information without any other investigation.


B.
I am licensed to practice in, and this opinion letter is limited to, the laws of
the State of Minnesota.



C.
I express no opinion as to whether, or the extent to which, the laws of any
particular jurisdiction apply to the subject matter hereof.



D.
I have relied, without investigation, upon the following assumptions:
(i) natural persons who are involved on behalf of a Party have and had at all
relevant times sufficient legal capacity to enter into and perform the
transactions contemplated by the Transaction Documents and to carry out their
role in such transactions; (ii) the respective Parties hold and held at all
relevant times the requisite title and rights to any property involved in the
transactions contemplated by the Transaction Documents; (iii) each document
submitted to me for review is and was at all relevant times accurate and
complete, each such document that is an original is and was at all relevant
times authentic, each such document that is a copy conforms and conformed at all
relevant times to an authentic original, and all signatures on each such
document are and were at all relevant times genuine; (iv) there are and were at
all relevant times no agreements or understandings among the parties, written or
oral, and there is and was at all relevant times no usage of trade or course of
prior dealing among the parties that would, in either case, define, supplement
or qualify the terms of any of the Transaction Documents; (v) all statutes,
judicial and



S-4.5(b)-4

--------------------------------------------------------------------------------




The Investor Group Representatives
The Accepted Notes Purchasers
Page 5
[___________]

    
administrative decisions, and rules and regulations of governmental agencies,
constituting the law of any relevant jurisdiction are and were at all relevant
times generally available (i.e., in terms of access and distribution following
publication or other release) to lawyers practicing in such jurisdiction, and
are and were at all relevant times in a format that makes legal research
reasonably feasible; (vi) the constitutionality or validity of a relevant
statute, rule, regulation or agency action is not and was not at any relevant
time in issue unless a published decision in the relevant jurisdiction has or
had at any relevant time specifically addressed but not resolved, or
established, its unconstitutionality or invalidity; (vii) documents reviewed by
me would be enforced as written and would be interpreted in a manner consistent
with their interpretation under the laws of the State of Minnesota; (viii) none
of the Parties will in the future take any discretionary action (including a
decision not to act) permitted under the Transaction Documents that would result
in a violation of law or constitute a breach or default under any other
agreement or court order; (ix) the Parties will obtain all permits and
governmental approvals required in the future, and will make all governmental
filings and take all actions similarly required, relevant to subsequent
consummation of the transactions contemplated by the Transaction Documents or
performance of the Transaction Documents; and (x) all parties to the
transactions contemplated by the Transaction Documents will act in accordance
with, and will refrain from taking any action that is forbidden by, the terms
and conditions of the Transaction Documents.


E.
The opinions expressed above are limited to the specific issues addressed and to
laws and facts existing on the date hereof. By rendering my opinions, I do not
undertake to advise you with respect to any other matter or of any change in
such laws or in the interpretation thereof, or of any changes in facts, that may
occur after the date hereof.



F.
I express no opinion as to the effect of any agreement, instrument or
undertaking (including without limitation any statutory undertaking) that is not
itself a Transaction Document solely as a result of any provision in a
Transaction Document requiring that a Party perform or cause any other person to
perform its obligations under, or stating that any action will be taken as
provided in or in accordance with, or otherwise incorporating by reference, such
agreement, instrument or undertaking. The foregoing does not in any way limit
the opinion rendered by me in paragraph (4) above regarding the absence of
conflicts with Material Agreements.



G.
In rendering the opinions expressed herein, I have only considered the
applicability of statutes, rules and regulations that a lawyer in the relevant
jurisdiction exercising customary professional diligence would reasonably
recognize as being directly applicable to the Parties, the transactions effected
pursuant to the Transaction Documents, or both.



S-4.5(b)-5

--------------------------------------------------------------------------------




The Investor Group Representatives
The Accepted Notes Purchasers
Page 6
[___________]



H
The opinions expressed above do not address any of the following legal issues:
(i) fiduciary duty and conflict‑of‑interest requirements; (ii) the statutes and
ordinances, administrative decisions and the rules and regulations of counties,
towns, municipalities and special political subdivisions (whether created or
enabled through legislative action at the federal, state or regional level) and
judicial decisions to the extent that they deal with the foregoing; and
(iii) tax laws and regulations.



This opinion letter is being furnished to the addressees hereof in connection
with the consummation of the transactions effected pursuant to the Transaction
Documents, and may not be used for any other purpose or relied on by or
assigned, published or communicated to any other person without my prior written
consent in each instance. Notwithstanding the foregoing, I hereby consent to
delivery of copies of this opinion letter to any person who becomes a transferee
of the Accepted Notes (each a “Transferee”) in accordance with the terms of the
Master Note Agreement and any governmental or other regulatory agencies having
jurisdiction over the addressees hereof or any such Transferee, including
without limitation the National Association of Insurance Commissioners, in each
case on the condition and understanding that, except as provided below with
respect to any such Transferee, (x) such disclosures made solely to enable such
person to be informed that an opinion letter has been rendered and to be made
aware of its terms, but not for purposes of reliance, and (y) I assume no duty
or liability to any person to whom such disclosures is made. I hereby further
consent to reliance on this opinion letter by any such Transferee to the same
extent as the addressees hereof as if this opinion letter had been addressed and
delivered to such Transferee on the date hereof on the condition and
understanding that (x) I assume no responsibility or obligation to consider the
applicability or the correctness of this opinion letter to any person other than
the addressees hereof, (y) any such reliance by a Transferee must be reasonable
under the circumstances existing at the time of such transfer, including any
circumstances relating to changes in law or to facts or other developments known
to or reasonably knowable by such Transferee at such time, and (z) in no event
shall any Transferee have any greater rights with respect to this opinion letter
than did its transferor. In furtherance and not in limitation of the foregoing,
my consent to such reliance shall in no event constitute a reissuance of the
opinions expressed herein or otherwise extend any statute of limitations period
applicable hereto on the date hereof.


Very truly yours,




By _______________________________
John Milek






S-4.5(b)-6

--------------------------------------------------------------------------------




Schedule 1


PURCHASERS


S-4.5(b)-7

--------------------------------------------------------------------------------




Schedule 2




GOOD STANDING CERTIFICATES




Party
State
Date
 
 
 
Fastenal Company
Minnesota
[___________]
Fastenal Company Purchasing
Minnesota
[___________]
Fastenal IP Company
Minnesota
[___________]





S-4.5(b)-8

--------------------------------------------------------------------------------





Form of Opinion of Special Counsel
for the Purchasers
The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.5(c) of the Agreement, shall be dated the applicable
Closing Day and addressed to the applicable Purchasers, shall be satisfactory in
form and substance to such Purchasers and shall be to the effect that:
1.    The Company is a corporation in good standing under the laws of the State
of Minnesota.
2.    The Agreement and the Notes being delivered on the date hereof constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except to the extent that
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application relating to or
affecting the enforcement of the rights of creditors or by equitable principles,
regardless of whether enforcement is sought in a proceeding in equity or at law.
3.    The Subsidiary Guaranty constitutes the legal, valid and binding
obligation of the Subsidiary Guarantors, enforceable against such Subsidiary
Guarantor in accordance with its terms, except to the extent that enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application relating to or affecting the
enforcement of the rights of creditors or by equitable principles, regardless of
whether enforcement is sought in a proceeding in equity or at law.
4.    The issuance, sale and delivery of the Notes being delivered on the date
hereof under the circumstances contemplated by the Agreement do not, under
existing law, require the registration of such Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.
The opinion of Schiff Hardin LLP shall also state that the opinions of (a)
Faegre Baker Daniels LLP, special counsel for the Company and the Subsidiary
Guarantors, and (b) the General Counsel to the Company and the Subsidiary
Guarantors, are satisfactory in scope and form to Schiff Hardin LLP and that, in
its opinion, the applicable Purchasers are justified in relying thereon.
In rendering the opinion set forth in paragraph 1 above, Schiff Hardin LLP may
rely solely upon an examination of the good standing of the Company from the
Secretary of State of the State of Minnesota. The opinion of Schiff Hardin LLP
is limited to the laws of the State of New York and the federal laws of the
United States.
With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Company and the Subsidiary Guarantors and upon representations of the Company,
the Subsidiary Guarantors and the applicable Purchasers delivered in connection
with the issuance and sale of the Notes being delivered on the date hereof.




Schedule 4.5(c)
(to Master Note Agreement)

--------------------------------------------------------------------------------





Subsidiaries of the Company and Ownership of Subsidiary Stock;
Other Affiliates; Directors and Senior Officers
Subsidiaries and Ownership of Subsidiary Stock


Each of the Subsidiaries listed below is wholly owned, directly or indirectly,
by Fastenal Company.
Geographic Location
Subsidiary Name
Jurisdiction of Incorporation
North America
United States
Fastenal International Holdings Company
Minnesota
 
Fastenal Company Purchasing
Minnesota
 
Fastenal Company Leasing
Minnesota
 
Fastenal IP Company
Minnesota
 
Fastenal Air Fleet, LLC
Minnesota
 
River Surplus and Supply, LLC
Minnesota
Canada
Fastenal Canada, Ltd.
Canada
Mexico
Fastenal Mexico Services S. de R.L. de C.V.
Mexico
 
Fastenal Mexico S. de R.L. de C.V.
Mexico
Central & South America
Panama
Fastenal Panama, S.A.
Panama
 
Fastenal Latin America, S.A.
Panama
Brazil
Fastenal Brasil Importação, Exportação e Distribuição Ltda.
Brazil
 
Fastenal Brasil Participacoes Ltda.
Brazil
Colombia
Fastenal Colombia S.A.S.
Colombia
Chile
Fastenal Chile SpA
Chile
Asia
China
Fastenal Asia Pacific Limited
Hong Kong
 
FASTCO (Shanghai) Trading Co., Ltd.
Shanghai
 
Fastenal (Shanghai) International Trading Co. Ltd.
Shanghai
 
Fastenal (Tianjin) International Trading Co. Ltd.
Tianjin
 
Fastenal (Shenzhen) International Trading Co. Ltd.
Shenzhen
India
Fastenal India Sourcing, IT, and Procurement Private Ltd.
India
 
Fastenal India Wholesale Private Ltd.
India
Southeast Asia
Singapore
Fastenal Singapore P.T.E. LTD.
Singapore
Malaysia
Fastenal Malaysia, Sdn Bhd
Malaysia
Thailand
Fastenal (Thailand) Ltd.
Thailand
Europe
Netherlands
Fastenal Europe, B.V.
The Netherlands
 
Fastenal Netherlands Holdings B.V.
The Netherlands
Hungary
Fastenal Europe, Kft.
Hungary
United Kingdom
Fastenal Europe, Ltd.
United Kingdom
Germany
Fastenal Europe GmbH
Germany
Czech Republic
Fastenal Europe s.r.o.
Czech Republic
Italy
Fastenal Europe S.r.l.
Italy
Romania
Fastenal Europe RO SRL
Romania



Schedule 5.4
(to Master Note Agreement)

--------------------------------------------------------------------------------




Geographic Location
Subsidiary Name
Jurisdiction of Incorporation
Sweden
Fastenal Europe AB
Sweden
Poland
Fastenal Europe Sp. z o.o.
Poland
Africa
South Africa
Fastenal South Africa Trading and Distribution Proprietary Ltd.
South Africa

Directors and Senior Officers


Directors
 
 
 
Willard D. Oberton
Daniel L. Florness
Daniel L. Johnson
Michael J. Ancius
Rita J. Heise
Scott A. Satterlee
Michael J. Dolan
Darren R. Jackson
Reyne K. Wisecup
Stephen L. Eastman
 
 

Senior Officers
 
Name
Title
Daniel L. Florness
President and Chief Executive Officer
Leland J. Hein
Senior Executive Vice President-Sales
James C. Jansen
Executive Vice President-Manufacturing
Sheryl A. Lisowski
Interim Chief Financial Officer, Controller and Chief Accounting Officer
Nicholas J. Lundquist
Executive Vice President-Operations
Charles S. Miller
Executive Vice President-Sales
Terry M. Owen
Senior Executive Vice President-Sales Operations
Gary A. Polipnick
Executive Vice President-FAST Solutions
John L. Soderberg
Executive Vice President-Information Technology
Reyne K. Wisecup
Executive Vice President-Human Resources





S-5.4-2

--------------------------------------------------------------------------------





Existing Indebtedness
1.
Indebtedness of the Company under that certain Promissory Note dated December 7,
2015 of the Company payable to the order of Apex Industrial Technologies LLC in
the original principal amount of $15,000,000, all of which was outstanding as of
June 30, 2016.

2.
Indebtedness of the Company and its Subsidiaries to various persons incurred in
connection with Capital Leases and purchase money Indebtedness of the Company
and its Subsidiaries. The aggregate principal amount of such Indebtedness
outstanding as of June 30, 2016 was approximately $5,000,000. Such Indebtedness
is secured by the assets the acquisition of which was financed thereby (and the
products and proceeds thereof).

3.
Indebtedness of the Company to Wells Fargo Bank, National Association, U.S. Bank
National Association, Merchants Bank, N.A. and Bank of America, N.A. under the
Bank Credit Agreement. As of June 30, 2016, the aggregate principal amount of
all loans outstanding under the Bank Credit Agreement was approximately
$415,000,000 and the aggregate undrawn face amount of all letters of credit
outstanding under the Bank Credit Agreement was approximately $36,267,000. The
obligations of the Company under the Bank Credit Agreement are guaranteed by
Fastenal Company Purchasing and Fastenal IP Company.





Schedule 5.15
(to Master Note Agreement)

--------------------------------------------------------------------------------





Existing Liens
FASTENAL COMPANY
SECURED PARTY NAME
FILING TYPE
FILING DATE
FILING NO.
COMMENTS
 
 
 
 
 
NMHG Financial Services, Inc.
UCC‑1
05/24/2005
200516642235
Forklifts
 
Continuation
03/10/2010
20101943290
 
 
Amendment
02/12/2015
811297400212
Amend Address of Secured Party
 
Continuation
02/17/2015
812034800090
 
 
 
 
 
 
Fanuc Robotics America, Inc.
UCC‑1
01/23/2007
200715221740
Purchase Money Security Interest in All Robots and Robotic Inventory
 
Continuation
01/11/2012
20122683117
 
 
 
 
 
 
Deutsche Bank
UCC‑1
12/03/2009
200918223634
Present and Future Indebtedness Owed to Debtor Which Is Sold or Assigned to
Secured Party
 
Amendment
03/25/2010
20101962033
Restate Collateral - Accounts as in Effect on the Date of the db-eBills
Agreement and the db-eBills db-Supplier Finance-Special Terms and Conditions
Owned by Bendix Commercial Vehicle Systems LLC or Bendix Spicer Foundation
Brakes, LLC
 
Continuation
06/11/2014
20143691709
 
 
 
 
 
 
TTI, Inc.
UCC‑1
11/18/2010
201022182945
Consignee/Consignor Relationship
 
Continuation
08/19/2015
837379300026
 
 
 
 
 
 
Citibank NA
UCC‑1
03/31/2011
201123690940
Accounts and Other Obligations Owing to the Company by Stanley Black & Decker,
Inc.
 
Continuation
12/15/2015
859807800444
 
 
 
 
 
 
Toyota Motor Credit Corporation
UCC‑1
07/08/2011
201124918146
Cushman Titan Industrial Cart
 
 
 
 
 
Cisco Systems Capital Corporation
UCC‑1
07/22/2011
201125029993
Computer Equipment
 
Continuation
06/17/2016
892418800973
 
 
 
 
 
 
Yuasa Yi, Inc.
UCC‑1
11/14/2011
201126469705
Takamatsu CNC Lathe
 
 
 
 
 
Daimler Trust
UCC‑1
06/15/2012
201228653860
Trucks
 
 
 
 
 



Schedule 10.6(f)
(to Master Note Agreement)

--------------------------------------------------------------------------------




SECURED PARTY NAME
FILING TYPE
FILING DATE
FILING NO.
COMMENTS
General Electric Credit Corporation of Tennessee
UCC‑1
07/31/2012
201229104532
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/31/2012
201229106982
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/31/2012
201229111840
True Lease Transaction
Trucks
 
Amendment
10/03/2012
20122979290
Add Collateral - Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/31/2012
201229111876
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
08/14/2012
201229257986
True Lease Transaction
Trucks
 
Amendment
09/24/2012
20122968210
Add Collateral - Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
08/14/2012
20122927998
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
08/22/2012
201229335608
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
09/12/2012
201229542564
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
09/24/2012
201229680505
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
09/24/2012
201229680618
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
10/03/2012
201229792984
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
10/11/2012
201229880228
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
10/22/2012
201229967959
True Lease Transaction
Trucks
 
 
 
 
 



S-10.6(f)-2

--------------------------------------------------------------------------------




SECURED PARTY NAME
FILING TYPE
FILING DATE
FILING NO.
COMMENTS
General Electric Credit Corporation of Tennessee
UCC‑1
10/29/2012
201230050205
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
11/01/2012
201230097204
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
11/15/2012
201230244524
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
11/15/2012
201230244536
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
11/15/2012
201230244601
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
11/15/2012
201230244649
True Lease Transaction
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
12/13/2012
201230529415
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
01/18/2013
201330948081
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
01/28/2013
201331030510
Trucks
 
 
 
 
 
Clune & Company LC
UCC‑1
02/15/2013
201331269983
Scotsman Icemaker and Dispenser
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
02/28/2013
201331413785
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
03/07/2013
201331498902
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
03/07/2013
201331498914
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
04/03/2013
201331818392
Trucks
 
 
 
 
 



S-10.6(f)-3

--------------------------------------------------------------------------------




SECURED PARTY NAME
FILING TYPE
FILING DATE
FILING NO.
COMMENTS
General Electric Credit Corporation of Tennessee
UCC‑1
04/03/2013
201331818455
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
04/04/2013
201331836732
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
04/04/2013
201331836756
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
04/08/2013
201331879359
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
04/12/2013
201331942428
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
04/12/2013
201331942430
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
04/26/2013
201332134011
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
05/23/2013
201332480618
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
06/12/2013
201332715484
Trucks
 
 
 
 
 
NMHG Financial Services, Inc.
UCC‑1
06/14/2013
201332736861
Forklifts
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/16/2013
201333119116
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/16/2013
201333119281
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/16/2013
201333119332
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/16/2013
201333119382
Trucks
 
 
 
 
 



S-10.6(f)-4

--------------------------------------------------------------------------------




SECURED PARTY NAME
FILING TYPE
FILING DATE
FILING NO.
COMMENTS
General Electric Credit Corporation of Tennessee
UCC‑1
07/16/2013
Trucks
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/22/2013
201333181154
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/22/2013
201333181243
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
08/02/2013
201333331409
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
08/12/2013
201333430952
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
09/04/2013
201333686469
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
09/04/2013
201333686471
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
10/04/2013
201334047954
Trucks
 
 
 
 
 
NMHG Financial Services Inc.
UCC-‑1
01/28/2014
201435354992
Forklifts
 
 
 
 
 
NMHG Financial Services Inc.
UCC‑1
01/29/2014
201435372293
Forklifts
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
02/13/2014
201435542592
Trucks
 
Amendment
02/24/2014
20143564140
Restates Collateral - Trucks
 
 
 
 
 
Orbian Financial Services VII, LLC
UCC‑1
02/14/2014
201435543343
Accounts Receivable Owing to the Company by Triumph Group, Inc.
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
02/24/2014
201435640559
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
04/21/2014
201436306270
Trucks
 
 
 
 
 



S-10.6(f)-5

--------------------------------------------------------------------------------




SECURED PARTY NAME
FILING TYPE
FILING DATE
FILING NO.
COMMENTS
General Electric Credit Corporation of Tennessee
UCC‑1
04/22/2014
201436333962
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
05/02/2014
201436453587
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
05/12/2014
201436566933
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
06/04/2014
201436829545
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
06/04/2014
201436829608
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
06/09/2014
201436883715
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
07/04/2014
201437176833
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/07/2014
201437186051
Trucks
 
 
 
 
 
Nissan Motor Acceptance Corporation
UCC‑1
07/11/2014
201437252220
Forklift
 
 
 
 
 
Nissan Motor Acceptance Corporation
UCC‑1
07/11/2014
201437252256
Forklift
 
 
 
 
 
Lenovo Financial Services
UCC‑1
07/31/2014
201437448797
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
08/22/2014
201437685178
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
08/22/2014
201437687388
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
08/29/2014
201437764487
Trucks
 
 
 
 
 
CIT Finance LLC
UCC‑1
09/02/2014
201437768934
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
10/01/2014
201438097058
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation
UCC‑1
10/03/2014
201438131009
Trucks



S-10.6(f)-6

--------------------------------------------------------------------------------




SECURED PARTY NAME
FILING TYPE
FILING DATE
FILING NO.
COMMENTS
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
10/03/2014
201438132951
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
10/03/2014
201438135455
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
11/06/2014
201438484431
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
11/12/2014
201438538408
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
12/01/2014
201438719524
Trucks
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
12/01/2014
201438719536
Trucks
 
 
 
 
 
Susquehanna Commercial Finance Inc.
UCC‑1
12/11/2014
798803100184
Purchase Money Security Interest in Goods, Software and Equipment Financed by
Secured Party
 
 
 
 
 
Lenovo Financial Services
UCC‑1
12/12/2014
799054101212
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
12/12/2014
799054101248
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
12/19/2014
800462800399
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
12/30/2014
802432800820
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
01/20/2015
806703400284
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
01/30/2015
808998201072
Computer Equipment
 
 
 
 
 
CIT Finance LLC
UCC‑1
02/05/2015
810063801216
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
03/02/2015
814530800099
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
03/06/2015
815665800614
Computer Equipment
 
 
 
 
 



S-10.6(f)-7

--------------------------------------------------------------------------------




SECURED PARTY NAME
FILING TYPE
FILING DATE
FILING NO.
COMMENTS
Lenovo Financial Services
UCC‑1
04/01/2015
820076301404
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
04/07/2014
821195500573
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
04/13/2015
822162700573
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
05/07/2015
825557000609
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
05/20/2015
827187500145
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
05/29/2015
828137600478
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
05/29/2015
828137600694
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
07/09/2015
832662700455
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
07/0920/15
832662700479
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/19/2015
833411000305
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
07/28/2015
834622800935
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
07/28/2015
834622800961
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
07/3020/15
834927100366
Trucks
 
Amendment
09/10/2015
841513500365
Restates Collateral - Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
08/31/2015
839790900702
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
09/08/2015
840880102259
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
09/22/2015
843201200280
Trucks
 
 
 
 
 
Apple Financial Services
UCC‑1
09/23/2015
843422600144
Computer Equipment



S-10.6(f)-8

--------------------------------------------------------------------------------




SECURED PARTY NAME
FILING TYPE
FILING DATE
FILING NO.
COMMENTS
 
 
 
 
 
Lenovo Financial Services
UCC‑1
09/29/2015
844267201402
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
09/29/2015
844267202013
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
10/29/2015
851004300412
Trucks
 
 
 
 
 
Lenovo Financial Services
UCC‑1
01/05/2016
864950800833
Computer Equipment
 
 
 
 
 
General Electric Credit Corporation of Tennessee
UCC‑1
01/19/2016
867733500109
Trucks
 
 
 
 
 
Clausing Industrial, Inc.
UCC‑1
02/11/2016
872413200029
Vari-Speed Gap Bed Lathe
 
 
 
 
 
Meridian Leasing Corporation
UCC‑1
02/24/2016
874702600205
Equipment Leased under Supplement No. 1 to Master Lease Agreement dated
January 27, 2016
 
 
 
 
 
Lenovo Financial Services
UCC‑1
02/29/2016
875557200182
Computer Equipment
 
 
 
 
 
Apple Financial Services
UCC‑1
03/15/2016
878912900177
Computer Equipment
 
 
 
 
 
Apple Financial Services
UCC‑1
03/25/2016
880998700052
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
03/30/2016
881598700114
Computer Equipment
 
 
 
 
 
Wells Fargo Equipment Finance, Inc.
UCC‑1
04/22/2016
885474400053
True Lease Transaction
Computer Equipment
 
 
 
 
 
Apple Financial Services
UCC‑1
04/27/2016
886048200032
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
04/29/2016
886302400853
Computer Equipment
 
 
 
 
 
Lenovo Financial Services
UCC‑1
05/23/2016
889343000582
Computer Equipment
 
 
 
 
 
Apple Financial Services
UCC‑1
06/08/2016
891396000058
Computer Equipment
 
 
 
 
 
Hales Machine Tool Inc.
UCC‑1
06/17/2016
892502400021
Hanwha Machinery



S-10.6(f)-9

--------------------------------------------------------------------------------




FASTENAL COMPANY PURCHASING
SECURED PARTY NAME
FILING TYPE
FILING DATE
FILING NO.
COMMENTS
 
 
 
 
 
Dell Financial Services, LLC
UCC‑1
07/29/2009
200916877600
Computer Equipment
 
Continuation
05/28/2014
20143674928
 
 
 
 
 
 
Cisco Capital Systems Capital Corporation
UCC‑1
04/14/2015
805821701096
Computer Equipment





S-10.6(f)-10

--------------------------------------------------------------------------------





Existing Investments
NONE




Schedule 10.8(b)
(to Master Note Agreement)

--------------------------------------------------------------------------------





Information Relating to Investor Group Representatives
 
Name and Address of Investor Group Representative
Investor Group Maximum Principal Amount
 
Metropolitan Life Insurance Company
$200,000,000
 
Address for all notices and communications:


Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Thomas Ho, VP Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and tho@metlife.com 
 
With a copy OTHER than with respect to deliveries of financial statements to:


Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com
 
 
NYL Investors LLC
$200,000,000
 
Address for all notices and communications:


NYL Investors LLC
51 Madison Avenue
2nd Floor Room 208
New York, New York 10010-1603
Fax #: (908) 840-3385
Attention: Private Capital Investors, Private Finance, 2nd Floor
 
with a copy sent electronically to:
 



Schedule B
(to Master Note Agreement)

--------------------------------------------------------------------------------




 
FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com
 
and with a copy of any notices regarding Defaults or Events of Default under
this Agreement to:
 
Attention: Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340
 
 
PGIM, Inc. (formerly known as Prudential Investment Management, Inc.)
$200,000,000
 
Address for all notices and communications:
PGIM, Inc.
c/o Prudential Capital Group
60 S. 6th Street, Suite 3710
Minneapolis, Minnesota 55402-4422
Attention: Managing Director
Telecopy No.:
Email Address: peter.pricco@prudential.com
                           scott.vonfischer@prudential.com
          
 







S-B-2